
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


LOAN AGREEMENT

by and among

WYNN LAS VEGAS, LLC,
AS BORROWER,

WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS COLLATERAL AGENT,

AND

THE PERSONS LISTED ON SCHEDULE IA HERETO,
AS LENDERS

dated as of October 30, 2002

--------------------------------------------------------------------------------

BANC OF AMERICA LEASING & CAPITAL, LLC
AND
DEUTSCHE BANK SECURITIES INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNING MANAGERS

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

  Heading

--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS   1   Section 1.1.   Use of Defined Terms   1
SECTION 2.
 
CONDITIONS PRECEDENT TO DOCUMENT CLOSING DATE FUNDINGS; APPLICATION OF PAYMENTS
 
1   Section 2.1.   Effectiveness of Loan Agreement   1   Section 2.2.  
[Reserved]   1   Section 2.3.   Fundings Generally   1   Section 2.4.  
Preliminary Notice Review   3   Section 2.5.   Advance Dates   3   Section 2.6.
  Mutilated, Destroyed, Lost or Stolen Notes   4   Section 2.7.   Fees   4
SECTION 3.
 
OPTIONAL PAYMENTS; INTEREST AND PRINCIPAL PAYMENTS BY THE BORROWER
 
5   Section 3.1.   Optional Payments of Principal   5   Section 3.2.   Scheduled
Payments of Principal; Mandatory Prepayments   5   Section 3.3.   Interest Rates
and Payment Dates   5   Section 3.4.   Pro Rata Treatment and Payments   6  
Section 3.5.   Computations; Interest Rate Determination; Conclusive
Determinations   6   Section 3.6.   Highest Lawful Rate   7   Section 3.7.  
Adjustment   8   Section 3.8.   Payments and Distributions   8
SECTION 4.
 
CONDITIONS PRECEDENT TO ADVANCES
 
9   Section 4.1.   Conditions Precedent to the Initial Advance   9   Section
4.2.   Conditions Precedent to Each Advance   10
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES
 
11   Section 5.1.   Representations and Warranties of the Borrower   11  
Section 5.2.   Representations and Warranties of Lenders   20   Section 5.3.  
Representations and Warranties of Collateral Agent   21
SECTION 6.
 
AFFIRMATIVE COVENANTS
 
22   Section 6.1.   Financial Statements   22   Section 6.2.   Certificates;
Other Information   23   Section 6.3.   Payment of Obligations   25   Section
6.4.   Conduct of Business and Maintenance of Existence, Etc   25   Section 6.5.
  Maintenance of Property; Leases; Insurance   25   Section 6.6.   Inspection of
Property; Books and Records; Discussions   26   Section 6.7.   Notices   26  
Section 6.8.   Environmental Laws; Permits   26   Section 6.9.   [Intentionally
Omitted]   27   Section 6.10.   Additional Subsidiaries and Discharge of Liens  
27   Section 6.11.   Use of Proceeds   28   Section 6.12.   Compliance with
Laws, Project Documents, Etc.; Permits   28   Section 6.13.   Further Assurances
  28   Section 6.14.   [Reserved]   29   Section 6.15.   [Reserved]   29  
Section 6.16.   Use of Proceeds on Initial Advance Date   29

i

--------------------------------------------------------------------------------

  Section 6.17.   Appraisal   29
SECTION 7.
 
NEGATIVE COVENANTS
 
29   Section 7.1.   Financial Condition Covenants   29   Section 7.2.  
Limitation on Indebtedness   31   Section 7.3.   Limitation on Liens   33  
Section 7.4.   Limitation on Fundamental Changes   35   Section 7.5.  
Limitation on Disposition of Property   36   Section 7.6.   Limitation on
Restricted Payments   40   Section 7.7.   Limitation on Capital Expenditures  
41   Section 7.8.   Limitation on Investments   42   Section 7.9.   Limitation
on Optional Payments and Modifications of Governing Documents   43   Section
7.10.   Limitation on Transactions with Affiliates   43   Section 7.11.  
Limitation on Sales and Leasebacks   44   Section 7.12.   Limitation on Changes
in Fiscal Periods   45   Section 7.13.   Limitation on Negative Pledge Clauses  
45   Section 7.14.   Limitation on Restrictions on Subsidiary Distributions, Etc
  45   Section 7.15.   Limitation on Lines of Business   45   Section 7.16.  
Restrictions on Changes   45   Section 7.17.   Limitation on Formation and
Acquisition of Subsidiaries and Purchase of Capital Stock   46   Section 7.18.  
Limitation on Hedge Agreements   46   Section 7.19.   Limitation on Sale or
Discount of Receivables   46   Section 7.20.   Limitation on Zoning and Contract
Changes and Compliance   46   Section 7.21.   No Joint Assessment; Separate Lots
  47   Section 7.22.   Restrictions on Payments of Management Fees   47  
Section 7.23.   Additional Material Contracts   47   Section 7.24.   Lease
Terminations   47
SECTION 8.
 
RISK OF LOSS; INSURANCE
 
47   Section 8.1.   Casualty   47   Section 8.2.   Insurance Coverages   51  
Section 8.3.   Insurance Certificates   53
SECTION 9.
 
EVENTS OF DEFAULT AND REMEDIES
 
53   Section 9.1.   Events of Default   53   Section 9.2.   Remedies on Default
  57   Section 9.3.   Remedies on Aircraft Default   57
SECTION 10.
 
ASSIGNMENT BY LENDERS; PARTICIPATIONS
 
58   Section 10.1.   Assignments   58   Section 10.2.   Participations   58  
Section 10.3.   Pledges   59
SECTION 11.
 
THE COLLATERAL AGENT
 
59   Section 11.1.   Appointment   59   Section 11.2.   Delegation of Duties  
59   Section 11.3.   Exculpatory Provisions   59   Section 11.4.   Reliance by
Collateral Agent; Indemnity   60   Section 11.5.   Notice of Default   61  
Section 11.6.   Non-Reliance on Collateral Agent and Other Lenders   61

ii

--------------------------------------------------------------------------------

  Section 11.7.   Indemnification   61   Section 11.8.   Collateral Agent in Its
Individual Capacity   61   Section 11.9.   Successor Collateral Agent   62  
Section 11.10.   Action upon Instructions   62
SECTION 12.
 
INDEMNITY
 
62   Section 12.1.   General Indemnification   62   Section 12.2.   General Tax
Indemnity   64   Section 12.3.   Gross Up   66   Section 12.4.   Increased
Capital Costs   66   Section 12.5.   Environmental Indemnity   67   Section
12.6.   Eurodollar Rate Illegal, Unavailable or Impracticable   67   Section
12.7.   Funding Losses   68   Section 12.8.   Actions of Lenders   68
SECTION 13.
 
GENERAL CONDITIONS
 
68   Section 13.1.   Payment of Transaction Costs and Other Costs   68   Section
13.2.   Effect of Waiver   69   Section 13.3.   Survival of Covenant   69  
Section 13.4.   Applicable Law   69   Section 13.5.   Effect and Modification  
69   Section 13.6.   Notices   70   Section 13.7.   Consideration for Consents
to Waivers and Amendments   71   Section 13.8.   Severability   71   Section
13.9.   Successors and Assigns   71   Section 13.10.   No Third-Party
Beneficiaries   71   Section 13.11.   Brokers   71   Section 13.12.   Captions;
Table of Contents   72   Section 13.13.   Schedules and Exhibits   72   Section
13.14.   Submission to Jurisdiction   72   Section 13.15.   Jury Trial   72  
Section 13.16.   Role of Banc of America Leasing & Capital, LLC and Deutsche
Bank Securities Inc.   72   Section 13.17.   Confidentiality   73   Section
13.18.   Gaming Authorities   73   Section 13.19.   Trust Agreement   73  
Section 13.20.   Accounting Changes   73   Section 13.21.   Disclosure   73
Signature Page       74 Signature Page       75

iii

--------------------------------------------------------------------------------

APPENDICES

Appendix I   —   Definitions

SCHEDULES

SCHEDULE IA1   —   Lenders' Commitment Percentage SCHEDULE IA2   —   Lenders'
Allocated Commitment Amount SCHEDULE IB   —   Addresses for Notice and Payment
SCHEDULE II   —   Principal Payment Schedule Schedule 4.4   —   Consents,
Authorizations, Filings and Notices Schedule 4.9(b)   —   Trademarks, Service
Marks and Trade Names Schedule 4.9(c)   —   Patents Schedule 4.9(d)   —  
Copyrights Schedule 4.9(e)   —   Trade Secrets Schedule 4.9(f)   —  
Intellectual Property Licenses Schedule 4.15   —   Subsidiaries
Schedule 4.19(a)(2)   —   UCC Financing Jurisdictions and
UCC Financing Statements To Remain on File Schedule 4.24   —   Material
Contracts Schedule 4.25(a)   —   Real Estate Schedule 4.25(d)   —   Assessments
Schedule 7.2(d)   —   Existing Indebtedness Schedule 7.3(f)   —   Existing Liens


EXHIBITS


EXHIBIT A   —   Form of Note EXHIBIT B   —   [Reserved] EXHIBIT C   —   Form of
Opinion of FAA Counsel to the Borrower and each Guarantor EXHIBIT D   —  
[Reserved] EXHIBIT E   —   Form of Officer's Certificate of the Borrower EXHIBIT
F   —   Form of Assignment and Assumption Agreement EXHIBIT G   —   Form of
Disbursement Agreement EXHIBIT H   —   Form of Intercompany Note EXHIBIT I   —  
Form of FF&E Guaranty EXHIBIT J   —   Form of the Borrower Security Agreement
EXHIBIT K   —   Form of Aircraft Security Agreement EXHIBIT L   —   Form of the
Borrower Aircraft Assignment EXHIBIT M   —   Form of Insurance Consultant
Certificate EXHIBIT N   —   Form of FF&E Intercreditor Agreement

iv

--------------------------------------------------------------------------------


WYNN LAS VEGAS, LLC

LOAN AGREEMENT


        THIS LOAN AGREEMENT, dated as of October 30, 2002 (as amended,
supplemented or otherwise modified from time to time, this "Loan Agreement"), is
by and among WYNN LAS VEGAS, LLC, a Nevada limited liability company (the
"Borrower"), WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity (except as specifically set forth
herein), but solely as collateral agent (the "Collateral Agent") and the Persons
listed on Schedule IA hereto, as Lenders (each individually, together with any
permitted successors and assigns, a "Lender," and, collectively, the "Lenders").


WITNESSETH:


        WHEREAS, the Lenders shall, on the terms and subject to the conditions
hereinafter set forth, make loans to the Borrower on each Advance Date; and

        WHEREAS, the Borrower will use the proceeds of such Loans (i) to make an
intercompany loan to World Travel, (ii) to purchase, finance and/or refinance
the acquisition of the Equipment and (iii) to pay Transaction Costs;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS.

        Section 1.1.    Use of Defined Terms.    Unless the context shall
otherwise require, capitalized terms used and not defined herein shall have the
meanings assigned thereto in Appendix I hereto (whether directly or by
reference) for all purposes hereof; and the rules of interpretation set forth in
Appendix I hereto shall apply to this Loan Agreement.

SECTION 2.    CONDITIONS PRECEDENT TO DOCUMENT CLOSING DATE; FUNDINGS;
APPLICATION OF PAYMENTS.

        Section 2.1.    Effectiveness of Loan Agreement.    This Loan Agreement
shall be effective as of the Document Closing Date upon the satisfaction, and/or
waiver by each of the Lenders, of each of the conditions precedent described in
Section 3.1 of the Disbursement Agreement.

        All documents and instruments required to be delivered on the Document
Closing Date to any party shall be delivered at the offices of Latham & Watkins
(Los Angeles, California), or at such other location as the Collateral Agent and
the Borrower may agree. The release by any party of its counterparts to this
Loan Agreement shall constitute conclusive evidence of its satisfaction with the
form and substance of each of the items so delivered under this Section 2.1.

        Section 2.2.    [Reserved].    

        Section 2.3.    Fundings Generally.    

        (a)(i)  Subject to the terms and conditions of this Loan Agreement and
in reliance on the representations and warranties of each of the parties hereto
contained herein or made pursuant hereto, upon receipt of the initial Advance
Request, on the Initial Advance Date set forth in such Advance Request, each
Lender shall make an Advance to the Borrower, which Advance shall be loaned by
the Borrower to World Travel pursuant to the Intercompany Note, by making
available by wire transfer in accordance with the instructions set forth in such
Advance Request pursuant to Section 2.3(c) an amount in immediately available
funds on the Initial Advance Date equal to such Lender's Aircraft Commitment
Percentage of the aggregate amount of such requested Advance.

        (ii)  Subject to the terms and conditions of this Loan Agreement and in
reliance on the representations and warranties of each of the parties hereto
contained herein or made pursuant hereto, upon receipt of an Advance Request, on
each Advance Date (other than Initial Advance Date), each

--------------------------------------------------------------------------------


Lender shall make an Advance to the Borrower for the payment of the Purchase
Price of the Items of Equipment being acquired on such Advance Date by making
available to Disbursement Agent by wire transfer in accordance with the
instructions set forth in the Advance Request an amount in immediately available
funds on such Advance Date equal to (A) such Lender's Gaming Commitment
Percentage of the aggregate amount of the requested Advance which represents the
Purchase Price of Gaming Equipment and (B) such Lender's Non-Gaming Equipment
Commitment Percentage of the aggregate amount of the requested Advance which
represents the Purchase Price of Non-Gaming Equipment.

        (b)    Notes.    Each Lender's Commitment shall be evidenced by a note
(a "Note") issued by the Borrower to such Lender and repayable in accordance
with, and with Interest accruing pursuant to, the terms of this Loan Agreement.

        (c)    Advances to the Borrower.    (i) Subject to clauses (ii) and
(iii) below, any Advance required to be made by a Lender pursuant to any
Operative Document shall be made by the Lenders depositing funds into the FF&E
Proceeds Account (as referenced in Section 2.4.4 of the Disbursement Agreement)
in the amount of such Advance to be disbursed by the Borrower or by the
Disbursement Agent on behalf of the Borrower to the applicable Seller, the
applicable reimbursement account or, with respect to Transaction Costs, the
Persons entitled thereto. Such funding by the Lenders shall be deemed to
constitute (A) the required funding from the Lenders pursuant to this Loan
Agreement and the Disbursement Agreement and (B) the corresponding Advance to
the Borrower.

        (ii)  Notwithstanding the foregoing, the Advance required to be made by
the Lenders on the Initial Advance Date shall be made by the Lenders depositing
funds into the account of the Collateral Agent for further distribution (A) to
the lender under the Original Aircraft Financing Documents the amounts required
to pay in full such lender and (B) to the Company's Funds Account (as such term
is defined in the Disbursement Agreement) any amounts remaining from the funds
deposited with the Collateral Agent in excess of the amounts required to pay the
lender under the Original Aircraft Financing Documents. Such Funding will
constitute the "refinancing of the Aircraft" and will evidence (x) the Loans by
the Lenders to the Borrower, (y) the intercompany loan by the Borrower to World
Travel, which loan shall be evidenced by the Intercompany Note, and (z) the
repayment in full by World Travel of all amounts owing to the lender under the
Original Aircraft Financing Documents.

        (iii)  Notwithstanding the foregoing, the Advance required to be made by
the Lenders pursuant to Section 2.8 of the Disbursement Agreement and which
represents the FF&E Reimbursement Advance (as defined in the Disbursement
Agreement) shall be made by the Lenders depositing funds into the Company's
Funds Account (as defined in the Disbursement Agreement).

        (d)    Advances; Limitations and Limits.    In addition to any other
provision hereof, Lenders shall not be obligated to make an Advance to the
Borrower, and no Lender shall be obligated to fund any Loan to the Disbursement
Agent, if, after giving effect to such Advance or Funding, (i) the aggregate
outstanding amount of Loans would exceed the Aggregate Commitment Amount,
(ii) the aggregate amount of funds so provided by such Lender or Funding would
exceed the amount of its Commitment in the aggregate or (iii) the aggregate
amount of funds so provided by such Lender or Funding would exceed the amount of
its Allocated Commitment with respect to the Type of Equipment or the Aircraft
to be funded with such Advance.

        There shall be no more than one Advance made during any calendar month,
which shall be made on the Advance Date occurring in such month. Each Advance
shall be in a minimum amount not less than the lesser of $1,000,000 or the
combined available Commitment of all of the Lenders with respect to such Type of
Equipment or such other amount as the Borrower and Collateral Agent shall agree.
All remittances made by Lenders for the funding of any Advance (other than on
the Initial Advance Date) shall be made in immediately available federal funds
by wire transfer to the Collection Account for deposit not later than 12:00 p.m.
New York time, on the applicable Advance Date. The Funding by each Lender to the
Collection Account of its respective portion of an Advance shall constitute

2

--------------------------------------------------------------------------------


authorization and direction by such party to Disbursement Agent to make an
advance pursuant to the Operative Documents.

        (e)    Termination of Commitments.    Notwithstanding anything in this
Loan Agreement to the contrary, the Commitments shall terminate and no Lender
shall be obligated to make any fundings in respect of any Advance, and no
Advance Date may thereafter occur upon the occurrence of the earlier of
(A) 3:00 p.m., New York time on the Commitment Termination Date and (B) a
termination of the Lenders' Commitments pursuant to Section 9.1.

        Section 2.4.    Preliminary Notice Review.    

        (a)    Preliminary Notice.    Pursuant to the terms of Section 2.4.1(c)
of the Disbursement Agreement, the Borrower and/or the Disbursement Agent, as
applicable, shall deliver to Collateral Agent a copy of Appendix XI to the
preliminary Advance Request and upon receipt thereof, Collateral Agent shall, on
the same day, forward such copy of Appendix XI to the preliminary Advance
Request to each Lender.

        (b)    Review.    The Lenders shall have the right to disapprove any
items of Eligible FF&E Collateral (as defined in the Disbursement Agreement)
listed by the Borrower in Appendix XI to the Company's preliminary Advance
Request as items to be funded in part by the Loans; provided, however, that any
Lender's failure to so disapprove any items of Eligible FF&E Equipment
identified by the Borrower on such Appendix XI within 5 Business Days from the
Borrower's delivery thereof shall be deemed to constitute such Lenders' approval
thereof and the items of Eligible FF&E Equipment identified on such Appendix XI
shall be funded in part by the Loans.

        (c)    Approval.    In the event the Collateral Agent shall have
received notice of the disapproval by the Required Lenders of all or any portion
of the Eligible FF&E Collateral, the Collateral Agent shall so inform the
Disbursement Agent pursuant to the terms of Section 2.4.1(e) of the Disbursement
Agreement.

        Section 2.5.    Advance Dates.    

        (a)    Notice and Closing.    Pursuant to the terms of Section 2.4.3 of
the Disbursement Agreement (or as may otherwise be agreed to by the Lenders with
respect to the Initial Advance Date), the Borrower and/or the Disbursement
Agent, as applicable, shall deliver to Collateral Agent an irrevocable and final
written notice substantially in the form of Exhibit C-1 to the Disbursement
Agreement (an "Advance Request"), (and upon receipt thereof, Collateral Agent
shall, on the same day, forward such Advance Request to each Lender) setting
forth:

          (i)  the proposed Advance Date;

        (ii)  a description of the Items of Equipment to be acquired and the
Purchase Price (including a detailed description of the Transaction Costs to be
funded by such Advance) applicable to each such Item of Equipment;

        (iii)  a statement of the amount of the requested Advance;

        (iv)  a certification by the Borrower that (A) such Advance complies
with the limitations and conditions set forth in Section 2.3(d), and (B) all
conditions to the making of such Advance under Section 4 have been satisfied
except to the extent previously waived; and

        (v)  wire transfer instructions for the disbursement of the appropriate
amount of funds to the appropriate account for disbursement in the manner
described in Section 2.3.

        All documents and instruments required to be delivered on any Advance
Date pursuant to the Operative Documents shall be delivered to the Collateral
Agent, or at such other location as the Collateral Agent and the Borrower may
agree. On the scheduled Advance Date, and subject to the satisfaction of the
conditions set forth in this Section 2.5(a) and in Section 4, Lenders shall fund
the

3

--------------------------------------------------------------------------------

amount of the Advance by wire transfer to the appropriate account for
disbursement in the manner described in Section 2.3.

        (b)    Commitment.    Subject to compliance by the Borrower with the
terms of this Loan Agreement and the satisfaction or waiver of the conditions
set forth in this Section 2 and in Section 4, the Lenders shall disburse the
respective amounts of their Commitments in accordance with the requirements of
this Loan Agreement and the other Operative Documents.

        (c)    Notes; Notations.    Each Lender is hereby authorized to record
the date and amount of each funding made in respect of an Advance, each payment
or repayment of principal and the length of each Payment Period with respect
thereto on the grid annexed to and constituting a part of each Note issued to
such Lender, and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded; provided, that the failure to make
any such recordation or any errors in such recordation shall not affect the
obligation of the Borrower to pay principal and Interest.

        Section 2.6.    Mutilated, Destroyed, Lost or Stolen Notes.    (a) If
any Note shall become mutilated, destroyed, lost or stolen, then upon the
written request of the affected Lender, the Borrower shall execute and deliver
to the affected Lender a new Note. Such new Note shall be: (i) recorded in the
name in which such mutilated, destroyed, lost or stolen Note was recorded;
(ii) in the same original face amount as such mutilated, destroyed, lost or
stolen Note; and (iii) dated the date of such mutilated, destroyed, lost or
stolen Note. If the Note being replaced has become mutilated, it shall be
surrendered to the Borrower. If the Note being replaced has been destroyed, lost
or stolen, the affected Lender shall furnish to the Borrower such security or
indemnity as reasonably may be required by it to save the Borrower harmless from
any loss and evidence satisfactory to the Borrower of the destruction, loss or
theft of such Note and the ownership thereof. Upon request, the Collateral Agent
shall advise the affected Lender of: (i) the aggregate principal amount of, and
the aggregate accrued Interest on, such mutilated, destroyed, lost or stolen
Note that were paid to any Lender thereof at any time prior to the delivery of
such new Note; and (ii) the date to which Interest on such mutilated, destroyed,
lost or stolen Note had been paid to any Lender thereof at the time of such
delivery.

        (b)  Any duplicate Note issued pursuant to this Section 2.6 shall
constitute complete and indefeasible evidence of ownership of such Note, as if
originally issued, whether or not the lost, stolen or destroyed Note shall be
found at any time.

        Section 2.7.    Fees.    The Borrower agrees to pay the fees set forth
below (collectively, the "Fees"):

        (a)  on each Payment Date to each Lender, for its own account, a fee in
an amount equal to (i) during the period from the Document Closing Date to, but
not including, January 1, 2003, the product of 2.50% per annum multiplied by the
amount of its Commitment that has not been funded on an Advance Date,
(ii) during the period from and including January 1, 2003 to, but not including,
July 1, 2003, the product of 3.00% per annum multiplied by the amount of its
Commitment that has not been funded on an Advance Date and (iii) from and after
July 1, 2003, the product of 4.00% per annum multiplied by the amount of its
Commitment that has not been funded on an Advance Date (a "Commitment Fee");

        (b)  on the Document Closing Date, to the Collateral Agent for the
benefit of each Lender, a fee in an amount as described in each Lender's
respective Participation Fee Letter (the "Participation Fee");

        (c)  to Trust Company, for its own account, the fees set forth in the
Collateral Agent Fee Letter, payable in the amounts and on the dates set forth
therein; and

        (d)  on the Document Closing Date, to each Arranger, its respective
Arrangement Fee.

4

--------------------------------------------------------------------------------




SECTION 3.    OPTIONAL PAYMENTS; INTEREST AND PRINCIPAL PAYMENTS BY THE
BORROWER.

        Section 3.1.    Optional Payments of Principal.    

        (a)    Prepayment Option.    On any Payment Date occurring after the one
year anniversary of the Initial Amortization Date or on any Payment Date in
connection with a prepayment following a Disposition permitted by Section 7.5(e)
or Section 7.5(p), upon at least 30 days' advance written notice from the
Borrower to Collateral Agent and the Lenders, the Borrower may prepay (the
"Prepayment Option") all, or, from time to time, any part, of the Loans, in
amount not less than the Minimum Prepayment Amount in the case of a partial
prepayment, at a price equal to the sum of (i) the Loan Balance to be so
prepaid, plus (ii) all accrued but unpaid Interest thereon, plus (iii) the
Applicable Administrative Charge, if any, plus (iv) any fees or other amounts
owed under the Operative Documents payable by the Borrower. Except as provided
in Section 3.8, in the case of any partial prepayment, the Loan Balance to be
prepaid shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid Loan Balance
thereof and the Loan Balance to be prepaid with respect to any such Note shall
be allocated pro rata by such Lender between the Allocated Aircraft Value and
the Allocated Equipment Value represented by such Note in proportion, as nearly
as practicable, to the respective Allocated Aircraft Value and Allocated
Equipment Value represented by the unpaid Loan Balance thereof.

        (b)    Bank Prepayment Option.    Pursuant solely to the terms of
Section 6 of the FF&E Intercreditor Agreement, the Eligible Payor (as defined in
the FF&E Intercreditor Agreement) on behalf of the Borrower, may prepay (the
"Bank Prepayment Option") all of the Loan Balance representing the Allocated
Equipment Value, at a price equal to the sum of (i) the Allocated Equipment
Value, plus (ii) all accrued but unpaid Interest thereon, plus (iii) the
Applicable Administrative Charge which relates to such Allocated Equipment
Value, if any, plus (iv) any accrued but unpaid fees or other amounts owed under
the Loan Documents payable by the Borrower.

        (c)    Completion Prepayment Option.    In the event the Collateral
Agent shall receive any remaining funds on deposit in the FF&E Proceeds Account
(as defined in the Disbursement Agreement) pursuant to Section 2.9(e) of the
Disbursement Agreement, the Collateral Agent shall, on behalf of the Borrower,
prepay, to the extent of such remaining funds, the Loans which comprise such
remaining funds, together with all accrued and unpaid Interest thereon. In the
case of any such prepayment, the Loan Balance to be prepaid shall be allocated
among the Notes held by the Lenders who Advanced such funds in proportion, as
nearly as practicable, to the respective unpaid Loan Balance thereof.

        Section 3.2.    Scheduled Payments of Principal; Mandatory
Prepayments.    

        (a)  The Borrower shall pay to the Collateral Agent for the pro rata
benefit of the Lenders the Required Prepayments, such payments to be due on each
Payment Date in the amounts set forth on Schedule II hereto.

        (b)  The Borrower shall pay the unpaid principal amount of the Loans, in
full, together with (i) Interest accrued thereon to the date of payment, and
(ii) all other amounts then due and payable by the Borrower hereunder or under
the other Operative Documents to the Lenders, including, without limitation, any
Applicable Administrative Charge, on the Maturity Date.

        (c)  Upon the occurrence of a Casualty with respect to a portion of the
Collateral that is not replaced pursuant to Section 8.1 hereof, the Borrower
shall pay, subject to the FF&E Intercreditor Agreement and Section 3.8, to each
Lender its pro rata portion of the Casualty Amount of such Collateral, such
payment to be due on the date specified for payment with respect to such
Casualty in Section 8.1 hereof.

        Section 3.3.    Interest Rates and Payment Dates.    

        (a)  Each Loan shall bear Interest at the Interest Rate then in effect
on the Loan Balance thereof.

5

--------------------------------------------------------------------------------

        (b)  If all or a portion of the principal amount of, or accrued Interest
on, any Loan, or any other amount payable hereunder, shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall, without limiting the rights of the Lenders under any Operative
Document, bear interest at the rate per annum which is the greater of (i) 2%
above the applicable Interest Rate then in effect and (ii) 2% above the Base
Rate (the "Overdue Rate"), in each case from the date due until payment is made.
Such overdue interest shall be payable on demand.

        (c)  Interest on each Loan shall be payable in arrears on each Payment
Date, the Maturity Date and on any other day on which the Loan Balance, or a
portion thereof, is to be reduced pursuant to the terms and conditions of this
Loan Agreement and the other Loan Documents; provided that (i) Interest accruing
pursuant to clause (b) shall be payable from time to time on demand and
(ii) each prepayment of the Loans shall be accompanied by accrued Interest to
the date of such prepayment on the amount prepaid, plus Applicable
Administrative Charge.

        Section 3.4.    Pro Rata Treatment and Payments.    Subject to Sections
3.1, 3.2, 3.7 and 3.8, each payment (including, without limitation, each
Required Prepayment and any payment of the Prepayment Option) by the Borrower on
account of principal of and Interest on the Loans shall be made by the Borrower
to Collateral Agent and allocated by the Collateral Agent pro rata among the
Lenders according to the respective outstanding principal amounts of the Loans
then held by each such Lender and to the extent such payment represents a
Required Prepayment or other payment on account of principal of the Loans such
payment shall be allocated pro rata by such Lender between the Allocated
Aircraft Value and Allocated Equipment Value in proportion, as nearly as
practicable, to the respective Allocated Aircraft Value and Allocated Equipment
Value represented by the unpaid Loan Balance thereof. Subject to Sections 3.7
and 3.8, all payments (including, without limitation, each Required Prepayment
and any payment of the Prepayment Option) to be made by the Borrower hereunder
and under the Notes, whether on account of principal, Interest or otherwise,
shall be made without setoff or counterclaim and shall be made by the Borrower
to Collateral Agent, for the benefit of the Lenders, prior to 1:00 p.m. New York
City time, to Collateral Agent's Payment Office (or to such other office as may
be designated by Collateral Agent from time to time in a written notice pursuant
to Section 13.6) in funds consisting of lawful currency of the United States of
America which shall be immediately available on the scheduled date when such
payment is due. Payments received after 1:00 p.m., New York City time, on the
date due shall be deemed received on the next succeeding Business Day and shall
be subject to interest at the Overdue Rate as provided in Section 3.3(b).

        Section 3.5.    Computations; Interest Rate Determination; Conclusive
Determinations.    

        (a)    Computations.    All computations of interest at the Base Rate
shall be made on the basis of a year of 365—or 366—days, as the case may be, and
actual days elapsed. All other computations of accrued amounts pursuant to the
Loan Documents shall be made on the basis of actual number of days elapsed in a
360-day year with respect to any determination. The Collateral Agent shall, as
soon as practicable, but in no event later than 12:00 noon New York time, one
(1) Business Day prior to the effectiveness of each Interest Rate, calculate
such Interest Rate and notify the Borrower and each Lender thereof; provided
that the failure to give or receive any such notice shall not limit the
Borrower's obligations under this Loan Agreement or any other Loan Document.

        (b)    Interest Rate Determination.    So long as no Default or Event of
Default shall have occurred and be continuing, the Borrower may, by irrevocable
written notice delivered to the Collateral Agent and each of the Lenders at
least three Business Days prior to the initial day of an Interest Period,
specify whether the Interest Rate to be applied during such Interest Period
shall be the Adjusted Eurodollar Rate or the Base Rate and in the event that the
Adjusted Eurodollar Rate is to so apply, the applicable Interest Period. If the
Collateral Agent and each of the Lenders shall not have received such written
notice, the Borrower shall be deemed to have selected a rate per annum equal to
the Base Rate. Notwithstanding the foregoing, if a Default or Event of Default
shall exist at time such selection

6

--------------------------------------------------------------------------------


is to be made, the applicable Interest Rate specified by the Borrower for such
Interest Period shall be deemed to be the Overdue Rate.

        (c)    Conclusive Determinations.    Each calculation of the Interest
Rate by the Collateral Agent pursuant to any provisions of this Loan Agreement
or any of the other Loan Documents shall be prima facie evidence of the amounts
owed.

        Section 3.6.    Highest Lawful Rate.    It is the intention of the
parties hereto to conform strictly to applicable usury laws and, anything herein
to the contrary notwithstanding, the obligations of the Borrower to the Lenders
under this Loan Agreement and the Notes shall be subject to the limitation that
payments of interest or of other amounts constituting interest under any
Requirement of Law shall not be required to the extent that receipt thereof
would be in excess of the Highest Lawful Rate, or otherwise contrary to
provisions of law applicable to the recipient limiting rates of interest which
may be charged or collected by the recipient. Accordingly, if the transactions
or the amount paid or otherwise agreed to be paid for the use, forbearance or
detention of money under this Loan Agreement, the Notes or any other Loan
Document would exceed the Highest Lawful Rate or otherwise be usurious under any
Requirement of Law (including, without limitation, the federal and state laws of
the United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable) with respect to the recipient of any such amount, then,
in that event, notwithstanding anything to the contrary in this Loan Agreement,
the Notes or any other Loan Document, it is agreed as follows as to the
recipient of any such amount:

          (i)  the provisions of this Section 3.6 shall govern and control over
any other provision in this Loan Agreement, the Notes and any other Loan
Document, and each provision set forth therein is hereby so limited;

        (ii)  the aggregate of all consideration which constitutes interest
under any Requirement of Law that is contracted for, charged or received under
this Loan Agreement, the Notes or any other Loan Document shall under no
circumstances exceed the maximum amount of interest allowed by such Requirement
of Law (such maximum lawful interest rate, if any, with respect to such
recipient herein called the "Highest Lawful Rate"), and all amounts owed under
this Loan Agreement, the Notes and any other Loan Document shall be held subject
to reduction and: (A) the amount of interest which would otherwise be payable to
the recipient hereunder and under the Notes and any other Loan Document shall be
automatically reduced to the amount allowed under such Requirement of Law, and
(B) any unearned interest paid in excess of the Highest Lawful Rate shall be
credited to the payor by the recipient (or, if such consideration shall have
been paid in full, refunded to the payor);

        (iii)  all sums paid, or agreed to be paid for the use, forbearance and
detention of the money under this Loan Agreement, the Notes or any other Loan
Document shall, to the extent permitted by any Requirement of Law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof; and

        (iv)  if at any time the interest, together with any other fees, late
charges and other sums payable pursuant to or in connection with this Loan
Agreement, the Notes and any other Loan Document executed in connection herewith
or therewith and deemed interest under any Requirement of Law, exceeds that
amount which would have accrued at the Highest Lawful Rate, the amount of
interest and any such fees, charges and sums to accrue to the recipient of such
interest, fees, charges and sums pursuant to the Loan Documents shall be
limited, notwithstanding anything to the contrary in the Loan Documents, to that
amount which would have accrued at the Highest Lawful Rate for the recipient,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue pursuant to the Loan Documents below the recipient's Highest Lawful Rate
until the total amount of interest payable to the recipient (including all
consideration

7

--------------------------------------------------------------------------------




which constitutes interest) equals the amount of interest which would have been
payable to the recipient (including all consideration which constitutes
interest), plus the amount of fees which would have been received but for the
effect of this Section 3.6.

        Section 3.7.    Adjustment.    If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loan made by it in excess of its ratable share
of payments on account of the Loan made by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participation in the Loans owing
to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably, in the proportion that such Lender's Loan to which the
payment applies bears to the total of all Loans to which the payment applies,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 3.7 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

        Section 3.8.    Payments and Distributions.    

        (a)  Subject to clauses (c) and (d) below, upon the occurrence of a
Casualty, the exercise of the Prepayment Option with the proceeds of a
Disposition permitted by Section 7.5(e) or Section 7.5(p), the exercise of the
Bank Prepayment Option, or following the exercise of remedies by any Lender or
by the Collateral Agent on its behalf, all payments to be made by Borrower
relating thereto, all proceeds of Collateral and all related payments due and
payable to the Lenders pursuant to any other Operative Document, shall, to the
extent readily attributable to a Type of Equipment or the Aircraft, be
distributed by the Collateral Agent as follows:

          (i)  first,

        (A)  in the case of any amount which is attributable to the Aircraft, to
each of the Lenders an amount equal to such Lender's Aircraft Commitment
Percentage of the aggregate amount, for application against the Allocated
Aircraft Value represented by such Lender's Note until all amounts due and owing
each Lender whose Loans were used to refinance the Aircraft (or to pay any
portion of the purchase price of any aircraft that becomes a Replacement
Aircraft under the Aircraft Security Agreement), to the extent of such Lender's
Allocable Aircraft Value, have been paid in full;

        (B)  in the case of any amount which is attributable to the Gaming
Equipment, to each of the Lenders an amount equal to such Lender's Gaming
Equipment Commitment Percentage of the aggregate amount, for application against
the Allocated Equipment Value represented by such Lender's Note until all
amounts due and owing each Lender whose Loans were used to pay the Purchase
Price of Gaming Equipment, to the extent of such Lender's Allocable Equipment
Value for Gaming Equipment, have been paid in full;

        (C)  in the case of any amount which is attributable to the Non-Gaming
Equipment, to each of the Lenders an amount equal to such Lender's Non-Gaming
Equipment Commitment Percentage of the aggregate amount, for application against
the Allocated Equipment Value represented by such Lender's Note until all
amounts due and owing each Lender whose Loans were used to pay the Purchase
Price of Non-Gaming Equipment, to the extent of such Lender's Allocable
Equipment Value for Gaming Equipment, have been paid in full;

8

--------------------------------------------------------------------------------




        (ii)  second, in the case of any amount which is attributable to the
Gaming Equipment or Non-Gaming Equipment, to the remaining Lenders pro rata to
the extent of such Lender's Allocable Equipment Value until all amounts due and
owing each Lender, to the extent of such Lender's Allocable Equipment Value,
have been paid in full;

        (iii)  third, to the remaining Lenders pursuant to clause (b) below.

        (b)  Any payments to be made by Borrower relating to the exercise of
remedies by any Lender or by the Collateral Agent on its behalf, any proceeds of
Collateral, any transfer or assignment of claim relating to the Notes in a
bankruptcy and all related payments due and payable to the Lenders pursuant to
any other Operative Document, which are not readily attributable to a Type of
Equipment or the Aircraft, shall, to such extent, be distributed by Collateral
Agent pro rata among the Lenders according to the respective outstanding
principal amounts of the Loans then held by each such Lender and to the extent
such payment represents a Required Prepayment or other payment on account of
principal of the Loans such payment shall be allocated pro rata by such Lender
between the Allocated Aircraft Value and Allocated Equipment Value in
proportion, as nearly as practicable, to the respective Allocated Aircraft Value
and Allocated Equipment Value represented by the unpaid Loan Balance thereof.

        (c)  In case moneys with respect to any Type of Equipment or the
Aircraft are insufficient to pay in full the whole amount due, owing or unpaid
to the Lenders whose Loans were used to pay the Purchase Price of such Type of
Equipment or refinance the Aircraft, as applicable, then application shall be
made first to any unpaid accrued Interest, second to any Supplemental Payments
and third to the Loan Balances. Any Supplemental Payments received by Collateral
Agent shall be paid by Collateral Agent to the Person to whom such Supplemental
Payments are payable under the provisions of the Operative Documents.

        (d)  In the event that at the time of any payment or distribution of
proceeds to which this Section 3.8 applies, a Lender has not Funded its full
Commitment with respect to a Type of Equipment or the Aircraft, each Lender's
Commitment Percentage with respect to such Type of Equipment or Aircraft shall
be adjusted to reflect the percentage amount of Credit Exposure of such Lender
compared to the Credit Exposure of all Lenders whose Loans were used to pay the
Purchase Price of such Type of Equipment or refinance the Aircraft, as
applicable.

SECTION 4.    CONDITIONS PRECEDENT TO ADVANCES.

        Section 4.1.    Conditions Precedent to the Initial Advance.    The
obligations of the Lenders to make the related Funding of their Loans on the
Initial Advance Date are subject to the satisfaction or waiver on or prior to
the Initial Advance Date of the following conditions precedent:

        (a)    Notice.    The Borrower shall have delivered to the Collateral
Agent the Advance Request and Notices of Funding Request with respect to the
Loans requested on the Initial Advance Date and the Disbursement Agent shall
have delivered to the Collateral Agent related Advance Confirmation Notice, in
each case in the form, at the times and as required under Section 2.4.3 of the
Disbursement Agreement and in accordance with the procedures specified in
Section 2.4.3 thereof.

        (b)    Satisfaction of Disbursement Agreement Conditions
Precedent.    All conditions precedent described in Section 3.1 of the
Disbursement Agreement shall have been satisfied or waived in accordance with
the terms of the Disbursement Agreement.

        (c)    [Intentionally Omitted.]    

        (d)    Airworthiness.    With respect to Aircraft, the Collateral Agent
shall have received a copy of a certificate of airworthiness issued by the FAA.

9

--------------------------------------------------------------------------------



        (e)    Filings and Recordation.    With respect to the Aircraft, there
shall have been duly filed for recordation with the FAA, the Aircraft Security
Agreement with respect to the Aircraft; all necessary action has been taken for
the Aircraft to be duly registered with the FAA in the name of the Aircraft
Trustee.

        (f)    Release.    Each of the Collateral Agent and the Lenders shall
have received evidence reasonably satisfactory to the Lenders and their counsel,
that the Original Aircraft Financing Documents, including any Lien thereunder,
have been paid in full and released.

        (g)    Documents.    Each of the Collateral Agent and the Lenders shall
have received copies of the fully executed and delivered Intercompany Note,
Aircraft Security Agreement, Borrower Aircraft Assignment, Aircraft Trust
Agreement and Aircraft Operating Agreement, and the same shall be in full force
and effect.

        (h)    Insurance.    Each of the Collateral Agent and the Lenders shall
have received evidence reasonably satisfactory to the Lenders and their counsel,
that the insurance with respect to the Aircraft required by Section 8.2 has been
obtained.

        (i)    Opinions.    Each of the Collateral Agent and the Lenders shall
have received favorable opinions of McAfee & Taft, special FAA counsel,
substantially in the form attached hereto as Exhibit C.

        (j)    Searches.    Each of the Collateral Agent and the Lenders shall
have received copies of FAA lien searches with respect to the Aircraft or an
opinion, in form and substance acceptable to the Lenders, that no liens shall
then exist on the Aircraft.

        (k)    Appraisal.    Each of the Collateral Agent and the Lenders shall
have received a copy of an Appraisal of the Aircraft in form and substance
reasonably satisfactory to the Lenders and their counsel.

        (l)    Consent.    Las Vegas Jet shall have evidenced its consent to the
execution and delivery of the Aircraft Security Agreement and Borrower Aircraft
Assignment.

        (m)    Status and Proceedings.    Each of the Collateral Agent and the
Lenders shall have received certificates of existence and good standing with
respect to the Aircraft Trustee and a Certificate of the Secretary or Assistant
Secretary of the Aircraft Trustee, dated the Closing Date, with respect to the
Aircraft Trustee's governing documents, resolutions and incumbent officers.

        Section 4.2.    Conditions Precedent to Each Advance.    The obligations
of the Lenders to make the related Fundings of their Loans on an Advance Date
(other than Initial Advance Date) are subject to satisfaction or waiver on or
prior to such Advance Date of the following conditions precedent:

        (a)    Notice.    The Borrower shall have delivered to the Collateral
Agent the Advance Requests with respect to the Loans and Notices of Funding
Requests requested on such Advance Date and the Disbursement Agent shall have
delivered to the Collateral Agent related Advance Confirmation Notice, in each
case in the form, at the times and as required under Section 2.4.3 of the
Disbursement Agreement and in accordance with the procedures specified in
Section 2.4.3 thereof.

        (b)    Drawdown Frequency for Loans.    No Loan shall have been
previously made during such calendar month.

        (c)    Satisfaction of Disbursement Agreement Conditions
Precedent.    All conditions precedent described in Section 3.3 of the
Disbursement Agreement shall have been satisfied or waived in accordance with
the terms of the Disbursement Agreement.

10

--------------------------------------------------------------------------------




SECTION 5.    REPRESENTATIONS AND WARRANTIES.    

        Section 5.1.    Representations and Warranties of the Borrower.    As of
the date hereof and the Document Closing Date, the Borrower hereby represents
and warrants to each of the other parties hereto as follows:

        (a)    Financial Condition.    The restated audited consolidated and
consolidating balance sheets of Valvino and its consolidated Subsidiaries as at
December 31, 2000 and December 31, 2001 and the related consolidated and
consolidating statements of income and of cash flows for the Fiscal Years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
and consolidating financial condition of Valvino and its consolidated
Subsidiaries as at such date, and the consolidated and consolidating results of
its operations and its consolidated and consolidating cash flows for the
respective Fiscal Years then ended. The unaudited consolidated and consolidating
balance sheets of Valvino and its consolidated Subsidiaries as at June 30, 2002,
and the related unaudited consolidated and consolidating statements of income
and cash flows for the 6-month period ended on such date, present fairly in all
material respects the consolidated and consolidating financial condition of
Valvino and its consolidated Subsidiaries as at such date, and the consolidated
and consolidating results of its operations and its consolidated and
consolidating cash flows for the 6-month period then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Valvino and its
Subsidiaries (other than the Excluded Entities) do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph or that have not
otherwise been disclosed to the Collateral Agent in writing. During the period
from January 1, 2002 to and including the Document Closing Date there has been
no Disposition by Valvino or any of its Subsidiaries of any material part of its
business or Property.

        (b)    No Change.    Since December 31, 2001, there has been no
developments or events that, individually or collectively, has had or could
reasonably be expected to have a Material Adverse Effect.

        (c)    Corporate/LLC Existence; Compliance with Law.    Each of the Loan
Parties and the Completion Guarantor (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
the corporate or limited liability company power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified or in good
standing could not reasonably be expected to have a Material Advance Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

        (d)    Corporate Power; Authorization; Enforceable Obligations.    Each
Loan Party and the Completion Guarantor has the corporate or limited liability
company power and authority, and the legal right, to make, deliver and perform
the Loan Documents and the other Operative Documents to which it is a party and
to carry out the transactions contemplated thereby and, in the case of the
Borrower, to borrow hereunder. Each Loan Party and the Completion Guarantor

11

--------------------------------------------------------------------------------




has taken all necessary corporate or limited liability company action, as the
case may be, to authorize the execution, delivery and performance of the Loan
Documents and the other Operative Documents to which it is a party and, in the
case of the Borrower and Capital Corp., to authorize the borrowings and
issuances of Indebtedness on the terms and conditions of this Loan Agreement and
the other Operative Documents. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
Person (other than a Loan Party whose written consent has been obtained) is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Loan Agreement, any of
the Loan Documents or any of the other Operative Documents, except (A) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices, unless otherwise indicated on Schedule 4.4,
have been obtained or made and are in full force and effect and (B) the filings
and actions referred to in Section 5.1(s). Each Loan Document and other
Operative Document has been duly executed and delivered on behalf of the
Completion Guarantor and each Loan Party thereto. This Loan Agreement
constitutes, and each other Loan Document, Project Document and Operative
Document upon execution will constitute, a legal, valid and binding obligation
of the Completion Guarantor and each Loan Party thereto, enforceable against the
Completion Guarantor and each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        (e)    No Legal Bar.    The execution, delivery and performance of this
Loan Agreement, the other Loan Documents and the other Operative Documents, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Completion Guarantor or
any Loan Party and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and the Other Security Documents). No
Requirement of Law or Contractual Obligation applicable to the Completion
Guarantor or any Loan Party could, individually or collectively, reasonably be
expected to have a Material Adverse Effect.

        (f)    No Material Litigation.    No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Completion
Guarantor or any Loan Party or against any of their respective properties or
revenues (a) with respect to any of the Financing Agreements or any of the
transactions contemplated hereby or thereby, or (b) that could, individually or
collectively, reasonably be expected to have a Material Adverse Effect.

        (g)    No Default.    Neither the Completion Guarantor nor any Loan
Party is in default under or with respect to any of its Contractual Obligations
in any respect that could, individually or collectively, reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

        (h)    Ownership of Property; Liens.    Each of the Loan Parties is the
sole owner of, legally and beneficially, and has good, marketable and insurable
title to, or a valid leasehold interest in, all its Real Estate, and good title
to, or has a valid leasehold interest in, all its other Property, and none of
such Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description (other than claims, liabilities,
obligations, charges or restrictions that individually or in the aggregate could
not reasonably be expected to materially interfere with the business or assets
of any Loan Party), or to any Lien, except for Permitted Liens.

12

--------------------------------------------------------------------------------




        (i)    Intellectual Property.    (i) Each Loan Party owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted or is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, except (a) with respect to
the Intellectual Property related to or otherwise associated with the Loan
Parties' use of the "Le Reve" name, such claims that, if determined adversely to
a Loan Party, could not, individually or collectively, reasonably be expected to
have a material adverse effect on such Loan Party's ability to use the "Le Reve"
name in its Permitted Business as currently used or contemplated to be used and
(b) with respect to all other Intellectual Property, as could not reasonably be
expected to have a Material Adverse Effect. The use by each Loan Party (if any)
of the Intellectual Property related to or otherwise associated with such Loan
Party's use of the "Le Reve" name does not infringe on the rights of any Person,
which infringement could reasonably be expected to have a material adverse
effect on such Loan Party's ability to use the "Le Reve" name in its Permitted
Business as currently used or contemplated to be used. The use by each Loan
Party (if any) of Intellectual Property other than Intellectual Property related
to or otherwise associated with such Loan Party's use of the "Le Reve" name,
does not infringe on the rights of any Person, which infringement could
reasonably be expected to have a Material Adverse Effect.

        (ii)  As of the Document Closing Date, Schedule 4.9(b) (A) identifies
each of the trademarks, service marks and trade name applications and
registrations currently registered by, made by or otherwise held, directly or
indirectly, by each of the Loan Parties (including without limitation, any such
Intellectual Property related to or otherwise associated with the Loan Parties'
use of the "Le Reve" name) and identifies which such Person registered, made or
otherwise holds such Intellectual Property, and (B) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

        (iii)  As of the Document Closing Date, Schedule 4.9(c)(A) identifies
each of the material patents and patent applications currently owned by, made by
or otherwise held, directly or indirectly, by each of the Loan Parties and
identifies which such Person owns, made or otherwise holds such Intellectual
Property, and (B) specifies as to each, the jurisdiction in which such
Intellectual Property has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been filed), including the
respective patent or application numbers and applicable dates of issuance or
application and expiration.

        (iv)  As of the Document Closing Date, Schedule 4.9(d) (A) identifies
each of the material copyrights and copyright applications and registrations
currently registered by, made by or otherwise held, directly or indirectly, by
each of the Loan Parties and identifies which such Person registered, made or
otherwise holds such Intellectual Property, and (B) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

        (v)  As of the Document Closing Date, Schedule 4.9(e) (A) identifies,
each of the material trade secrets owned by, claimed by, or otherwise held,
directly or indirectly, by each of the Loan Parties and identifies which such
Person owns, claims or otherwise holds such Intellectual Property, and
(B) specifies as to each, the jurisdiction in which such Intellectual Property
exists.

13

--------------------------------------------------------------------------------




        (vi)  As of the Document Closing Date, Schedule 4.9(f) identifies all
licenses, sublicenses and other agreements relating to Intellectual Property to
which each of the Loan Parties is a party that are material to the conduct of
such Loan Party's Permitted Business and pursuant to which (A) any of the Loan
Parties is a licensor or sub-licensor or the equivalent or (B) any other Person
is authorized to use any Intellectual Property as a licensee, sub-licensee or
the equivalent.

        (j)    Taxes.    (i) Each of the Completion Guarantor and the Loan
Parties has filed, or caused to be filed, all tax and informational returns that
are required to have been filed by it in any jurisdiction, and all such tax and
informational returns are correct and complete in all material respects. Each of
the Completion Guarantor and the Loan Parties has paid all taxes shown to be due
and payable on such returns and all other taxes and assessments payable by it,
to the extent the same have become due and payable (other than (x) those taxes
that it is contesting in good faith and by appropriate proceedings, and
(y) taxes that are not yet due, with respect to each of which it has established
reserves that are adequate for the payment thereof and as are required by GAAP).

        (ii)  Neither the Completion Guarantor nor any of the Loan Parties has
incurred any material tax liability in connection with the Project or the other
transactions contemplated by the Operative Documents which has not been
disclosed in writing to the Collateral Agent (including as disclosed in the
financial statements delivered to the Lenders hereunder).

        (iii)  There are no Liens for Taxes on any of the Properties of the
Completion Guarantor or any of the Loan Parties other than Liens permitted
pursuant to Section 7.3(a).

        (k)    Federal Regulations.    No part of the proceeds of the Loans will
be used for purchasing or carrying any "margin stock" (within the meaning of
Regulation U) or for the purpose of purchasing, carrying or trading in any
securities under such circumstances as to involve the Borrower in a violation of
Regulation X or to involve any broker or dealer in a violation of Regulation T.
No indebtedness being reduced or retired out of the proceeds of the Loans was or
will be incurred for the purpose of purchasing or carrying any "margin stock"
(within the meaning of Regulation U). Following application of the proceeds of
the Loans, "margin stock" (within the meaning of Regulation U) does not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries. None of the transactions contemplated by this Loan Agreement
(including, without limitation, the direct and indirect use of proceeds of the
Loans) will violate or result in a violation of Regulation T, Regulation U or
Regulation X. If requested by any Lender or the Collateral Agent, the Borrower
will furnish to the Collateral Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

        (l)    Labor Matters.    There are no strikes, stoppages, slowdowns or
other labor disputes against any of the Loan Parties pending or, to the
knowledge of the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Loan Parties have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from any of the
Loan Parties on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the relevant Loan Party.

        (m)    ERISA.    Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with

14

--------------------------------------------------------------------------------




respect to any Plan, and each Plan has complied in all material respects with
all applicable provisions of ERISA and the Code. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The actuarial present value of all benefit
liabilities under each Single Employer Plan (based on those assumptions that
would be used to determine whether each such Single Employer Plan could be
terminated in a standard termination under Section 4041(b) of ERISA) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower, any other Loan
Party nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the
Borrower, any other Loan Party nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if any such Person were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date for which each such Multiemployer Plan has furnished data regarding
potential withdrawal liability to the applicable Loan Party. As of the Document
Closing Date, no such Multiemployer Plan is in Reorganization or Insolvent.

        (n)    Investment Company Act; Other Regulations.    Neither the
Completion Guarantor nor any Loan Party is an "investment company", or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended. Neither the Completion Guarantor nor any Loan
Party is subject to regulation under the Public Utility Holding Company Act of
1935, the Federal Power Act, or the Interstate Commerce Act or registration
under the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness other
than the Nevada Gaming Laws or which may otherwise render all or any portion of
the Obligations unenforceable. Incurrence of the Obligations by the Completion
Guarantor and the Loan Parties under the Loan Documents complies with all
applicable provisions of the Nevada Gaming Laws, subject to any informational
filings or reports required by the Nevada Gaming Commission Regulation
Section 8.130, and subject to the receipt of requisite approvals from the Nevada
Gaming Authorities relating to the pledges of Capital Stock of the Loan Parties
that are licensed or registered by the Nevada Gaming Authorities, which
approvals shall be sought diligently and in good faith by the Borrower prior to
the Opening Date, when the gaming license with respect to the Project is applied
for by the Borrower.

        (o)    Subsidiaries.    (i) The Persons listed on Schedule 4.15
constitute all the Subsidiaries of Valvino as of the Document Closing Date.
Schedule 4.15 sets forth as of the Document Closing Date, the name and
jurisdiction of formation of each Subsidiary of Valvino and, as to each such
Subsidiary, the percentage and number of each class of Capital Stock owned by
its requisite parent entity. Each such Subsidiary is a Wholly Owned Subsidiary
of Valvino and, if such Subsidiary's direct parent entity is other than Valvino,
its direct parent entity.

        (ii)  There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors' qualifying shares) of any nature relating
to any Capital Stock of any Subsidiary of Valvino. None of the Subsidiaries of
Valvino have issued, or authorized the issuance of, any Disqualified Stock.

        (iii)  Neither Valvino nor any of its Subsidiaries are engaged in any
businesses other than the Permitted Businesses. As of the Closing Date, other
than, (i) in the case of Las Vegas Jet and World Travel, the Aircraft and
Collateral related to the operation and maintenance of the Aircraft, (ii) in the
case of Palo, the Palo Home Site Land, and in the case of Desert Inn
Improvement, the DIIC Water Permits and the Water Utility Land, (iii) in the
case of Wynn Design, Property reasonably related to architectural, engineering,
design and project management activities, none of the Water Companies or the
Wynn Group Entities owns any material Property other than the Capital Stock of
its Subsidiaries (if any).

15

--------------------------------------------------------------------------------





        (p)    Use of Proceeds.    The proceeds of the Loans made under this
Loan Agreement shall be applied toward the Purchase Price of the Equipment and
Transaction Costs and the payment of all sums due and owing under the Original
Aircraft Financing Documents.

        (q)    Environmental Matters.    

          (i)  To the knowledge of the Borrower and the Loan Parties: the
Borrower and the Loan Parties (A) are, and within the period of all applicable
statutes of limitation have been, in material compliance with all applicable
Environmental Laws; and (B) reasonably believe that material compliance with all
applicable Environmental Laws that is or is expected to become applicable to any
of them will be timely attained and maintained.

        (ii)  To the knowledge of the Borrower, Hazardous Substances are not
present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any of the Loan Parties, or at any other location
(including, without limitation, any location to which Hazardous Substances have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could, individually or collectively, reasonably be expected to (A) give rise to
liability of any of the Loan Parties under any applicable Environmental Law or
otherwise result in costs to any of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect, or (B) materially interfere with any
of the Loan Parties' continued operations, or (C) materially impair the fair
saleable value of any real property owned or leased by any of the Loan Parties.

        (iii)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, there is no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under or relating to any Environmental Law (including,
without limitation, any Environmental Claims) to which any of the Loan Parties
is, or to the knowledge of the Borrower will be, named as a party that is
pending or, to the knowledge of the Borrower, threatened.

        (iv)  No Loan Party has received any written request for information, or
been notified that it is a potentially responsible party, under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

        (v)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law or Environmental Claim.

        (vi)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Substances.

      (vii)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (A) Hazardous Materials
Activities are not presently occurring, and have not previously occurred, at,
on, under, in, or about any Real Estate now or formerly owned, leased or
operated by any of the Loan Parties and (B) none of the Loan Parties have ever
engaged in any Hazardous Materials Activities at any location.

        (r)    Accuracy of Information, Etc.    No statement or information
contained in this Loan Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Arrangers, the Collateral Agent or the Lenders or any of them, by or on
behalf of the Completion Guarantor or any Loan Party for use in connection with
the transactions contemplated by this Loan Agreement or the other Loan

16

--------------------------------------------------------------------------------

Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Loan Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above
(including, without limitation, the Projections) are based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There are no facts known to Valvino or any Loan Party that
could, individually or collectively, reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and written statements furnished to the Arrangers, the Collateral
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

        (s)    Security Documents.    (i) The Borrower Security Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) (or the Collateral Agent, as the assignee of the Borrower in
the case of the Aircraft Security Agreement) a legal, valid, binding and
enforceable security interest in the Collateral (or the Aircraft Collateral, in
the case of the Aircraft Security Agreement). Schedule 4.19(a)-2 lists each UCC
Financing Statement covering the Collateral or the Aircraft Collateral that
(i) names any Loan Party as debtor and (ii) will remain on file after the
Document Closing Date.

        (ii)  [Intentionally Omitted.]

        (iii)  [Intentionally Omitted.]

        (iv)  Each of the FF&E Collateral Account Agreement and the Local FF&E
Collateral Account Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Account described therein and proceeds and products
thereof. Upon the execution of the FF&E Collateral Account Agreement and the
Local FF&E Collateral Account Agreement, each of the FF&E Collateral Account
Agreement and the Local FF&E Collateral Account Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Accounts described therein and the proceeds and
products thereof, as security for the Obligations, in each case subject only to
Permitted Liens and prior and superior in right to any other Lien (except Senior
Permitted Liens).

        (t)    Solvency.    Each Loan Party and the Completion Guarantor is,
and, after giving effect to the incurrence of (i) all Indebtedness, (ii) the use
of the proceeds of such Indebtedness (including, without limitation, the use of
proceeds of the Loans made by the Lenders hereunder) and (iii) obligations being
incurred in connection with the Operative Documents, will be and will continue
to be, Solvent.

        (u)    Senior Indebtedness.    The Obligations (including, without
limitation, the guarantee obligations of each Guarantor under the Loan
Documents) constitute secured senior debt of each of the Loan Parties and
"Permitted Debt" under and as defined in the Mortgage Notes Indenture. The
Mortgage Notes, when issued and paid for, will be the legally valid and binding
obligations of the Borrower and Capital Corp., enforceable against the Borrower
and Capital Corp. in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability. The issuance and sale of Mortgage Notes, either (a) have been

17

--------------------------------------------------------------------------------




registered or qualified under applicable federal and state securities laws or
(b) are exempt therefrom.

        (v)    Regulation H.    No Mortgage encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

        (w)    Insurance.    Each of the Loan Parties is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged
and in any event in accordance with Section 6.5; and none of the Loan Parties
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that could not reasonably be expected
to have a Material Adverse Effect (other than as a result of general market
conditions).

        (x)    Performance of Agreements; Material Contracts.    Neither the
Completion Guarantor nor any Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, in each case, except where the consequences of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Schedule 4.24 contains a true, correct and complete list of all the
Material Contracts in effect on the Document Closing Date. All Material
Contracts (other than Material Contracts described in clause (ii) of the
definition thereof) are, to the knowledge of the Borrower, in full force and
effect and no material defaults currently exist thereunder.

        (y)    Real Estate.    (i) As of the Document Closing Date,
Schedule 4.25(a) sets forth a true, complete and correct list of all Real
Estate, including a brief description thereof, including, in the case of leases,
the street address, landlord name, tenant name, guarantor name, current rent
amount, lease date and lease expiration date. The Borrower has delivered to the
Collateral Agent true, complete and correct copies of all such leases.

        (ii)  All Real Estate and the current use thereof complies with all
applicable Requirements of Law (including building and zoning ordinances and
codes) and with all Insurance Requirements, and none of the Loan Parties are
non-conforming users of such Real Estate, except where noncompliance or such
non-conforming use could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.

        (iii)  No Taking has been commenced or, to the best of the Borrower's
knowledge, is contemplated with respect to all or any portion of any Real Estate
or for the relocation of roadways providing access to such Real Estate except,
in each case, as could not, individually or collectively, reasonably be expected
to have a Material Adverse effect.

        (iv)  Except as set forth on Schedule 4.25(d), as of the Document
Closing Date there are no current, pending or, to the knowledge of the Borrower,
proposed special or other assessments for public improvements or otherwise
affecting any Real Estate, nor are there any contemplated improvements to such
Real Estate that may result in such special or other assessments. There are no
current, pending or, to the knowledge of the Borrower, proposed special or other
assessments for public improvements or otherwise affecting any Real Estate, nor
are there any contemplated improvements to such Real Estate that may result in
such special or other assessments, in any case that could reasonably be expected
to result in a material liability to any Loan Party.

18

--------------------------------------------------------------------------------




        (v)  None of the Loan Parties has suffered, permitted or initiated the
joint assessment of any Real Estate with any other real property constituting a
separate tax lot. The Mortgaged Properties have been properly subdivided or
entitled to exception therefrom, and for all purposes the Mortgaged Properties
may be mortgaged, conveyed and, other than those with respect to leasehold
interests, otherwise dealt with as separate legal lots or parcels.

        (vi)  The use being made of all Real Estate is in conformity with the
certificate of occupancy and/or such other permits, licenses, variances and
certificates for such Real Estate and any other reciprocal easement agreements,
restrictions, covenants or conditions affecting such Real Estate except, in each
case, to the extent such non-conformity could not reasonably be expected to
materially and adversely affect the ownership, occupancy, use or operation of
the Mortgaged Premises in furtherance of the Permitted Business of the
applicable Loan Party.

      (vii)  There are no outstanding options to purchase or rights of first
refusal or restrictions on transferability affecting any Real Estate (other than
those set forth in the Financing Agreements).

      (viii)  All Real Estate (other than the Phase II Land) has adequate rights
of access to public ways and is served by installed, operating and adequate
water, electric, gas, telephone, sewer, sanitary sewer and storm drain
facilities, in each case as necessary to permit the Real Estate to be used for
its intended purposes. All roads necessary for the full utilization of the Real
Estate (other than the Phase II Land) for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of such Real
Estate. All reciprocal easement agreements affecting any Real Estate are in full
force and effect, and Valvino and the Loan Parties are unaware of any defaults
thereunder. Except for public streets and sidewalks, neither Valvino nor any of
the Loan Parties uses or occupies any real property other than such Real Estate
in connection with the use and operation of any Real Estate.

        (ix)  Except as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect, no building or structure
constituting a Real Estate or any appurtenance thereto or equipment thereon, or
the use, operation or maintenance thereof, violates any restrictive covenant or
encroaches on any easement or on any property owned by others.

        (x)  No portion of the Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored.
No portion of the Real Estate is located in a special flood hazard area as
designated by any federal governmental authorities.

        (z)    Permits.    Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (A) each of the Loan Parties has obtained and holds all
Permits required as of the date this representation is deemed made in respect of
all Real Estate and for any other property otherwise operated by or on behalf
of, or for the benefit of, such Person and for the operation of its Permitted
Businesses, (B) all such Permits are in full force and effect, and each of the
Loan Parties has performed and observed all requirements of such Permits (to the
extent required to be performed by the date this representation is deemed made),
(C) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation, modification, suspension or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (D) no such Permits contain any restrictions,
either individually or in the aggregate, that are burdensome to any of the Loan
Parties, or to the operation of its Permitted Business or any Property owned,
leased or otherwise operated by such Person, (E) the Borrower has no

19

--------------------------------------------------------------------------------

knowledge that any Governmental Authority is considering limiting, modifying,
suspending, revoking or renewing on burdensome terms any such Permit, and
(F) each of the Loan Parties reasonably believes that each such Permit will be
timely renewed and complied with, without undue expense or delay, and that any
Permit not required to have been obtained by the date this representation is
deemed made that may be required of such Person is of a type that is routinely
granted on application and in compliance with the conditions of issuance (such
conditions being ministerial or of a type satisfied in the ordinary course of
business, without undue expense or delay) and will be timely obtained and
complied with, without undue expense or delay.

        (aa)    Sufficiency of Project Documents.    Other than those that can
be reasonably expected to be commercially available when and as required, the
services to be performed, the materials to be supplied and Real Estate and other
rights granted or to be granted pursuant to the Project Documents in effect as
of such date (i) comprise all of the property interests necessary to secure any
right material to the operation and maintenance of the Project in accordance
with all Requirements of Law, (ii) are sufficient to enable the Project to be
located and operated on the Site and (iii) provide adequate ingress and egress
from the Site for any reasonable purpose in connection with the operation of the
Project.

        (bb)    Utilities.    All gas, water and electrical interconnection and
utility services necessary for the operation of the Project for its intended
purposes are available at the Site.

        (cc)    Fiscal Year.    The fiscal year of each of the Loan Parties
(including the Borrower) ends on December 31 of each calendar year.

        (dd)    Formation.    The Borrower is only formed in the State of Nevada
and "Wynn Las Vegas, LLC" is the name as it appears in official filings in the
State of Nevada.

        (ee)    Private Offering.    The issuance, sale and delivery of the
Notes under the circumstances contemplated hereby do not require the
registration or qualification of such Notes under the Securities Act, any state
securities laws or the Trust Indenture Act of 1939. No Loan Party nor anyone
authorized to act on such Person's behalf has, directly or indirectly, solicited
any offers to acquire, offered or sold: (i) any interest in the Notes in
violation of Section 5 of the Securities Act or any state securities laws, or
(ii) any interest in any security or lease the offering of which, for purposes
of the Securities Act or any state securities laws, would be deemed to be part
of the same offering as the offering of the aforementioned interests. No Loan
Party, nor anyone authorized to act on such Person's behalf, was involved in
(y) offering or soliciting offers for the Notes (or any similar securities) or
(z) selling Notes (or any similar securities) to any Person other than the
Lenders and not more than 50 other institutional investors.

        Section 5.2.    Representations and Warranties of Lenders.    Each
Lender represents and warrants, severally and only as to itself, to each of the
other parties hereto as follows:

        (a)    Investment.    The Note being acquired by such Lender is being
acquired by such Lender for investment for its own account and not with a view
to the resale or distribution of such interest or any part thereof in any manner
that would require registration under the Securities Act, but without prejudice,
however, to the right of such Lender at all times to sell or otherwise dispose
of all or any part of such interest under a registration available under the
Securities Act or under an exemption from such registration available under the
Securities Act, it being understood that the disposition by the undersigned of
the Note to be purchased by such Lender shall, at all times, subject to the
assignment provisions of Section 10 hereof, remain entirely within its control.

        (b)    Offer of Securities, Etc.    Neither such Lender nor any Person
authorized to act on its behalf has, directly or indirectly, offered to sell the
Notes or any other similar securities (the sale or offer of which would be
integrated with the sale or offer of the Notes), for sale to, or solicited any
offer to acquire any of the same from, any Person.

20

--------------------------------------------------------------------------------




        (c)    No Registration.    Such Lender understands and acknowledges that
the Notes have not been and will not be registered under the Securities Act in
reliance upon the exemption provided in Section 4(2) of the Securities Act or
any other applicable exemption, that the Notes have not and will not be
registered or qualified under the securities or "blue sky" laws of any
jurisdiction, that the Notes may be resold or otherwise transferred only if so
registered or qualified or if an exemption from registration or qualification is
available, that the Borrower is not required to register the Notes and that any
transfer must comply with the provisions of the Operative Documents relating
thereto. Such Lender will comply with all applicable federal and state
securities laws in connection with any subsequent resale of the Notes held by
it.

        (d)    Institutional Investor.    Such Lender is a sophisticated
institutional investor and an "accredited investor" as defined in paragraph (1),
(2), (3) or (7) of Rule 501(a) of the Securities Act, and has knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of its investment in the Notes and is able to bear the economic
risk of such investment. Such Lender has been given such information concerning
the Notes, the other Operative Documents, the Collateral and the Borrower as it
has requested.

        (e)    Legend.    Such Lender understands and acknowledges that the Note
which it is acquiring will bear a legend as set forth in the form of Note
included as Exhibit A.

        The making of any Loan on an Advance Date, and any assignment of any
Loan or this Loan Agreement shall constitute an affirmation by the subject
assignee or acquiring Lender of the preceding representations and warranties.

        Section 5.3.    Representations and Warranties of Collateral
Agent.    Trust Company, in its individual capacity and not in its capacity as
Collateral Agent (with the exception of clause (b) below and the last sentence
of clause (c) below, which representation and warranty is made by Wells Fargo
Bank Nevada, National Association, solely in its capacity as Collateral Agent),
hereby represents and warrants to each of the other parties hereto that:

        (a)    Due Organization, Etc.    Trust Company is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States of America; Trust Company has full banking and trust power
and authority to enter into and perform its obligations under the Operative
Documents to which it is or is to be a party and each other agreement,
instrument and document to be executed and delivered by it on or before the
Document Closing Date in connection with or as contemplated by each such
Operative Document to which it is or is to be a party; and the Operative
Documents to which Trust Company is a party, have been or will be duly executed
and delivered by Trust Company.

        (b)    Authorization; No Conflict.    The execution and delivery by
Trust Company in its individual capacity, and the Trust Company in its capacity
as Collateral Agent of the Operative Documents to which it is or is to be a
party, and the performance by Trust Company in its individual capacity or as
Collateral Agent of its obligations under such Operative Documents, have been
duly authorized by all necessary action on its part, and do not and will not:
(i) contravene any Federal laws governing the banking powers of Trust Company;
(ii) violate any provision of its articles of association or by-laws;
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement, or any other agreement or instrument to which Trust Company is
a party or by which it or its properties may be bound or affected, which
breaches or defaults would be reasonably likely to materially and adversely
affect the ability of Trust Company in its individual capacity or as Collateral
Agent to perform its obligations under any Operative Documents to which it is or
will be a party; or (iv) require any authorizations, consents, approvals,
licenses or formal exemptions from, or any filings, declarations or
registrations with, any Governmental Authority governing the banking powers of
Trust Company or any consent or approval of any non-governmental Person.

21

--------------------------------------------------------------------------------




        (c)    Enforceability, Etc.    Each Operative Document to which Trust
Company is a party constitutes the legal, valid and binding obligation of Trust
Company enforceable against it in accordance with the terms thereof, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles. Each Operative
Document to which the Collateral Agent is a party constitutes the legal, valid
and binding obligation of the Collateral Agent enforceable against it in
accordance with the terms thereof, except as such enforceability may be limited
by the applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of Creditors' rights generally and by general
equitable principles.

        (d)    Litigation.    There is no action, proceeding or investigation
known to Trust Company pending or threatened which questions the validity of the
Operative Documents to which Trust Company is a party or any action taken or to
be taken pursuant to the Operative Documents to which Trust Company is a party,
if adversely determined, would be reasonably likely to adversely affect the
Trust Company's, in its individual capacity or as Collateral Agent, ability to
perform its obligations under the Operative Documents.

SECTION 6.    AFFIRMATIVE COVENANTS.    

        The Borrower hereby covenants and agrees that the Borrower shall and
shall cause each of the other Loan Parties to, directly or indirectly (and by
executing the FF&E Guaranty, each such other Loan Party agrees that it will):

        Section 6.1.    Financial Statements.    Furnish to the Collateral Agent
and each Lender:

        (a)  as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of Wynn Resorts' Annual Report on
Form 10-K (or successor form thereto) with respect to each Fiscal Year and
(ii) 90 days after the end of each Fiscal Year, a copy of the audited
consolidated and consolidating balance sheet of Valvino and its consolidated
Subsidiaries (including the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries) as at the end of such Fiscal Year and the related
audited consolidated statements of income and of cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, reported on without a "going concern" or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing;

        (b)  as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of Wynn Resorts' Quarterly Report
on Form 10-Q (or successor form thereto) with respect to each of the first three
quarterly periods of each Fiscal Year and (ii) 45 days after the end of each of
the first three quarterly periods of each Fiscal Year, the unaudited
consolidated and consolidating balance sheets of Valvino and its consolidated
Subsidiaries (including the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries) as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the Fiscal Year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and

        (c)  on and after the Opening Date, as soon as available, but in any
event not later than 45 days after the end of each month occurring during each
Fiscal Year other than the third, sixth, ninth and twelfth such month, the
unaudited consolidated and consolidating balance sheets of Valvino and its
consolidated Subsidiaries (including the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries) as at the end of such month and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such month and the

22

--------------------------------------------------------------------------------




portion of the Fiscal Year through the end of such month, setting forth in each
case in comparative form the figures for the previous year and the figures from
the applicable Projections, certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects (in the case of financial statements delivered pursuant to subsections
(b) and (c) of this Section 6.l, subject to normal year-end audit adjustments)
and shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

        Section 6.2.    Certificates; Other Information.    Furnish to the
Collateral Agent and each Lender, or, in the case of subsections (g), (h) and
(j), to the Collateral Agent, or, in the case of subsection (l), to the relevant
Lender:

        (a)  concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that (i) their audit
examination has included a review of the terms of this Loan Agreement and the
other Loan Documents as they relate to accounting matters, (ii) in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate, and (iii) based on their
audit examination nothing has come to their attention that causes them to
believe that the information contained in the certificates (including, without
limitation, the Compliance Certificate) delivered therewith pursuant to
subsection (b) below is not correct or stated in accordance with the terms of
this Loan Agreement;

        (b)  concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer's knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Loan Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Loan Parties with the provisions of this Loan Agreement referred to therein as
of the last day of the applicable fiscal quarter or Fiscal Year, as the case may
be and (iii) in the case of monthly financial statements delivered after the
Completion Date, a certificate of a Responsible Officer setting forth all
payments made by the Borrower with respect to Affiliated Overhead Expenses
during the 12-month period ending on the last day of the applicable month (or
such shorter period commencing on the Completion Date if the Completion Date
occurred during such 12-month period) and stating that all such payments were in
reimbursement of Affiliated Overhead Expenses and permitted pursuant to
Section 7.10(d);

        (c)  as soon as available, and in any event no later than the Completion
Date and 30 days prior to the beginning of each Fiscal Year thereafter, a
detailed consolidated and consolidating budget of Valvino and its consolidated
Subsidiaries (including a detailed consolidated budget of the Borrower and its
consolidated Subsidiaries) for such Fiscal Year (or portion thereof from the
Completion Date through the end of such Fiscal Year) (including a projected
consolidated and consolidating balance sheet of Valvino and it consolidated
Subsidiaries (including a consolidated balance sheet for the Borrower and its
consolidated Subsidiaries) as of the end of such Fiscal Year, and the related
consolidated and consolidating statements of projected cash flow, projected
changes in financial position and projected income), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the "Projections"), which Projections shall in
each case be accompanied by a certificate of a

23

--------------------------------------------------------------------------------




Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

        (d)  within 45 days after the end of each fiscal quarter after the
Completion Date, a narrative discussion and analysis of the financial condition
and results of operations of each of the Loan Parties for such fiscal quarter
and for the period from the beginning of the then current Fiscal Year (or if the
then current Fiscal Year is the Fiscal Year in which the Completion Date has
occurred, from the Completion Date) to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous Fiscal Year;

        (e)  within five days after the same are sent, copies of all financial
statements and reports that any Loan Party sends to the holders of any class of
its debt securities to the extent not previously delivered to the Lenders and,
within five days after the same are filed, copies of all financial statements
and reports that any Loan Party may make to, or file with, the SEC;

        (f)    on the date of the occurrence thereof, notice that (i) any or all
of the obligations under the Mortgage Notes Indenture or the Wynn Credit
Agreement have been or can be accelerated, or (ii) the trustee or the required
holders of Mortgage Notes, or the Administrative Agent or required Wynn Banks,
as the case may be, has given notice that any or all such obligations are to be
or can be accelerated;

        (g)  promptly, and in any event within ten Business Days after any
Material Contract, or any other contract or arrangement (or a series of related
contracts or arrangements) pursuant to which the Loan Parties are, or any one of
them is, reasonably expected to incur obligations or liabilities with a Dollar
Value in excess of $8,000,000 during the term of such contract or arrangement is
terminated or amended or any new Material Contract or any other such contract or
arrangement is entered into, or upon becoming aware of any material default by
any Person under a Material Contract or any other such contract or arrangement,
a written statement describing such event with copies of such amendments or new
Material Contracts or such other contracts or arrangements, and, with respect to
any such terminations or material defaults, an explanation of any actions being
taken with respect thereto;

        (h)  promptly upon receipt, copies of all notices provided to any Loan
Party or their Affiliates pursuant to any documents evidencing Other
Indebtedness, relating to material defaults or material delays and promptly upon
execution and delivery thereof, copies of all amendments to any of the documents
evidencing Other Indebtedness;

        (i)    to the extent not included in subsections (a) through (h) above,
no later than the date the same are required to be delivered thereunder, copies
of all agreements, documents or other instruments (including, without
limitation, (i) audited and unaudited, pro forma and other financial statements,
reports, forecasts, and projections, together with any required certifications
thereon by independent public auditors or officers of any Loan Party or
otherwise, (ii) press releases, (iii) statements or reports furnished to any
other holder of the securities of any Loan Party and (iv) regular, periodic and
special securities reports) that any Loan Party is required to provide pursuant
to the terms of the Other Indebtedness;

24

--------------------------------------------------------------------------------






        (j)    promptly, and in any event within 30 days of the end of each
Fiscal Year after the Completion Date, deliver to the Collateral Agent a
certificate substantially in the form of Exhibit M hereto and otherwise in form
and substance satisfactory to the Collateral Agent in consultation with the
Insurance Advisor, certifying that the insurance requirements of Section 8.2
have been implemented and are being complied with in all material respects;

        (k)  within twenty days after the end of each fiscal quarter of the
Borrower, a schedule of all Proceedings involving an alleged liability of, or
claims against or affecting, any Loan Party equal to or greater than $1,000,000,
and promptly after request by the Collateral Agent such other information as may
be reasonably requested by the Collateral Agent to enable the Collateral Agent
and its counsel to evaluate any of such Proceedings; and

        (l)    promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

        Section 6.3.    Payment of Obligations.    To the extent not otherwise
subject to valid subordination, standstill, intercreditor or similar
arrangements, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
of whatever nature, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Loan Party.

        Section 6.4.    Conduct of Business and Maintenance of Existence,
Etc.    (a) Preserve, renew and keep in full force and effect its corporate or
limited liability company existence and in each case remain a Wholly Owned
Subsidiary of Wynn Resorts and its direct parent entity and (b) take all
reasonable action to maintain all rights, privileges, franchises, Permits and
licenses necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
subsection (ii) above, to the extent that failure to do so could not
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.

        Section 6.5.    Maintenance of Property; Leases; Insurance.    

        (a)  Keep all Property and systems useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

        (b)  Maintain all rights of way, easements, grants, privileges,
licenses, certificates, and Permits necessary for the intended use of any Real
Estate except any such item the loss of which, individually or in the aggregate,
could not reasonably be expected to materially adversely affect or interfere
with the Permitted Business of any Loan Party or have a material adverse effect
on the Casino Land, the Golf Course Land or the Phase II Land.

        (c)  Comply with the terms of each lease or other grant of Real Estate,
including easement grants, so as to not permit any material uncured default on
its part to exist thereunder, except, in each case, where noncompliance
therewith could not reasonably be expected to materially adversely affect or
interfere with the Permitted Business or Property of any Loan Party.

        (d)  Maintain with financially sound and reputable insurance companies
insurance on all its Property (including, without limitation, all inventory,
equipment and vehicles) in accordance with Section 8.2 and with the Wynn Credit
Agreement.

        (e)  Subject to the Security Documents, preserve and protect the Lien
status of each Security Document and, if any Lien (other than unrecorded Liens
permitted under Section 7.3 that arise by operation of law and other Liens
permitted under Section 7.3(f)) is asserted against the Collateral, promptly and
at its expense, give the Collateral Agent a detailed written notice of such Lien
and pay the underlying claim in full or take such other action so as to cause it
to be released or bonded over in a manner reasonably satisfactory to the
Collateral Agent.

25

--------------------------------------------------------------------------------


        Section 6.6.    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) subject to any Nevada Gaming Laws restricting such actions, permit
representatives of any Lender to visit and inspect any of its properties and
examine and, at the Borrower's expense, make abstracts from any of its books and
records at any reasonable time and upon reasonable prior notice and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of Valvino or any Loan Party with officers and
employees of Valvino or such Loan Party and with their respective independent
certified public accountants.

        Section 6.7.    Notices.    Promptly give notice to the Collateral Agent
and each Lender, and, in the case of clause (a), to the Administrative Agent and
the Mortgage Notes Indenture Trustee, of:

        (a)  the occurrence of any Default or Event of Default;

        (b)  any (i) default or event of default (or alleged default) under any
Contractual Obligation of any Loan Party or (ii) litigation, investigation or
proceeding which may exist at any time between any Loan Party and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

        (c)  upon any officer of a Loan Party obtaining knowledge thereof,
institution of any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting any
Loan Party or any Property of a Loan Party (collectively, "Proceedings") not
previously disclosed in writing by the Borrowers to the Lenders that, in any
case (A) if adversely determined, has a reasonable possibility of giving rise to
a Material Adverse Effect or (B) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or any material development in any such
Proceeding, in each case together with such other information as may be
reasonably available to the Loan Parties to enable Lenders and their counsel to
evaluate such matters;

        (d)  the following events, as soon as possible and in any event within
30 days after any Loan Party knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a material failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC, Valvino, the Borrower, any other
Loan Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and

        (e)  any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Loan Party proposes to take with respect
thereto.

Section 6.8. Environmental Laws; Permits.

        (a)  Comply in all material respects with, and use best efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and Environmental Permits, and
obtain, maintain and comply in all material respects with and maintain, and use
best efforts to ensure that all tenants and subtenants obtain, maintain and
comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

26

--------------------------------------------------------------------------------

        (b)  Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws related to the Mortgaged Property or the Project.

        (c)  [Reserved]

        (d)  Deliver to the Collateral Agent (i) as soon as practicable
following receipt thereof, copies in any Loan Party's possession or any Loan
Party's control of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of Valvino or
the Loan Parties or by independent consultants, governmental authorities or any
other Persons, with respect to Environmental Matters at the Site or the Project
or with respect to any Environmental Claims, (ii) promptly upon the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (B) any remedial action taken by any
Person in response to (1) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims against a Loan Party that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (2) any
Environmental Claims against a Loan Party that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(iii) as soon as practicable following the sending or receipt thereof by any
Loan Party, a copy of any and all written communications with respect to (A) any
Environmental Claims that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (B) any Release required to
be reported to any federal, state or local governmental or regulatory agency,
and (C) any request for information from any governmental agency indicating that
such agency is investigating whether any Loan Party may be potentially
responsible for any Hazardous Materials Activity, (iv) prompt written notice
describing in reasonable detail (A) any proposed acquisition of stock, assets,
or property by Valvino or any Loan Party that could reasonably be expected to
(1) expose Valvino or any Loan Party to, or result in, Environmental Claims that
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect or (2) affect the ability of any Loan Party to maintain
in full force and effect all material Permits required under any Environmental
Laws for their respective operations and (B) any proposed action to be taken by
any Loan Party to modify current operations in a manner that could reasonably be
expected to subject such Loan Party to any material additional obligations or
requirements under any Environmental Laws that could reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, (v) any
notice that any Governmental Authority may condition approval of, or any
application for, any material Permit held by any Loan Party on terms and
conditions that are materially burdensome to such Loan Party, or to the
operation of any of its businesses or any property owned, leased or otherwise
operated by such Person, (vi) notice of any actions or proceedings of the types
described in Sections 5.1(q)(iii) through (v), (vii) as soon as practicable, all
documents submitted to, filed with or received from any Governmental Authority,
including without limitation the Nevada Public Utilities Commission and the
State of Nevada, Division of Water Resources, with respect to the Water Permits
and (viii) with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by the Collateral Agent in
relation to any matters disclosed pursuant to this Section 6.8(d).

        Section 6.9.    [Intentionally Omitted].    

        Section 6.10.    Additional Subsidiaries and Discharge of Liens.    

        (a)  [Intentionally Omitted].

        (b)  With respect to any new Subsidiary created or acquired after the
Document Closing Date by any Loan Party, subject to compliance with Nevada
Gaming Laws, promptly (i) cause such new Subsidiary to become a party to the
FF&E Guaranty, (ii) if requested by the Collateral Agent, deliver

27

--------------------------------------------------------------------------------


to the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent and (iii) execute and/or deliver such other
documents or provide such other information as the Collateral Agent may
reasonably request, including delivering documents and taking such other actions
which would have been required under Section 3.1 of the Disbursement Agreement
if such new Subsidiary were a Loan Party on the Document Closing Date.

        Section 6.11.    Use of Proceeds.    Except as set forth in
Section 6.16, use the proceeds of the Loans only for the payment of the Purchase
Price of the Equipment and Transaction Costs and the payment of all sums due and
owing under the Original Aircraft Financing Documents.

        Section 6.12.    Compliance with Laws, Project Documents, Etc.;
Permits.    

        (a)  Comply with all Requirements of Law, noncompliance with which could
reasonably be expected to cause, individually or in the aggregate, a Material
Adverse Effect and comply in all material respects with its Governing Documents.

        (b)  Comply, duly and promptly, in all material respects with its
respective obligations and enforce all of its respective rights under all
Project Documents, except, in the case of Project Documents other than Material
Affiliated Contracts, where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

        (c)  From time to time obtain, maintain, retain, observe, keep in full
force and effect and comply with the terms, conditions and provisions of all
Permits as shall now or hereafter be necessary under applicable laws, to the
extent the noncompliance therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. From time to time
maintain, retain, observe and keep in full force and effect and comply with the
terms, conditions and provisions of all Water Permits.

        Section 6.13.    Further Assurances.    From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Collateral Agent or
any Lender may reasonably request, for the purposes of implementing or
effectuating the provisions of this Loan Agreement and the other Loan Documents,
or of more fully perfecting or renewing the rights of the Collateral Agent and
the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds or products thereof or with respect to any
other property or assets hereafter acquired by any Loan Party which may be
deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to this Loan Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower shall, or shall cause any other applicable
Loan Party to (and by executing the FF&E Guaranty, each such other Loan Party
agrees that it will), execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Collateral Agent or such Lender may be required to obtain
from the Borrower or the applicable Loan Party for such governmental consent,
approval, recording, qualification or authorization. In the event that,
notwithstanding the covenants contained in Section 7, a Lien not otherwise
permitted under this Loan Agreement shall encumber the Collateral or any portion
thereof, the relevant Loan Party shall promptly discharge or cause to be
discharged by payment to the lienor or lien claimant or promptly secure removal
by bonding or deposit with the county clerk or otherwise or, at the Collateral
Agent's option, and if obtainable promptly obtain title insurance against, any
such Lien or mechanics' or materialmen's claims of lien filed or otherwise
asserted against the Collateral or any portion thereof within 60 days after the
date of notice thereof; provided, that the provisions of this Section 6.13 (and
compliance therewith) shall not be deemed to constitute a waiver of any of the
provisions of Section 7. Each of the Loan Parties shall fully preserve the Lien
and the priority of each of the Security Documents without cost or expense to
the Collateral Agent or the

28

--------------------------------------------------------------------------------


Lenders. If any Loan Party fails to promptly discharge, remove or bond off any
such Lien or mechanics' or materialmen's claim of lien as described above, which
is not being contested by the applicable Loan Party in good faith by appropriate
proceedings promptly instituted and diligently conducted, within 30 days after
the receipt of notice thereof, then the Collateral Agent may, but shall not be
required to, procure the release and discharge of such Lien, mechanics' or
materialmen's claim of lien and any judgment or decree thereon, and in
furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or lien claimant or post any bond or furnish any
security or indemnity as the Collateral Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Collateral Agent shall not be required to establish
or confirm the validity or amount of the Lien. The Borrower agrees that all
costs and expenses expended or otherwise incurred pursuant to this Section 6.13
(including reasonable attorneys' fees and disbursements) by the Collateral Agent
shall constitute Obligations and shall be paid by the Borrower in accordance
with the terms hereof.

        Section 6.14.    [Reserved].    

        Section 6.15.    [Reserved].    

        Section 6.16.    Use of Proceeds on Initial Advance Date.    On the
Initial Advance Date, use the proceeds of the Loans solely (a) to pay all sums
due and owing under the Original Aircraft Financing Documents, (b) to pay
Transaction Costs and (c) to the extent the proceeds of the Loans exceed the
amounts payable pursuant to clause (a) and (b) hereof, to pay Project Costs.

        Section 6.17.    Appraisal.    (a) Prior to the Completion Date, the
Borrower shall, at its own cost and expense, cause to be completed and delivered
to the Collateral Agent and the Lenders an Appraisal of the Equipment.

        (b)  The Borrower shall, as required pursuant to the terms of the
Disbursement Agreement, promptly cause, additional Items of Equipment to become
subject to the first priority security interest of the Borrower Security
Agreement.

SECTION 7.    NEGATIVE COVENANTS.    

        The Borrower hereby covenants and agrees that the Borrower shall not,
and shall not permit any of the other Loan Parties to, directly or indirectly
(and by executing the FF&E Guaranty, each such other Loan Party agrees that it
will not):

        Section 7.1.    Financial Condition Covenants.    

        (a)    Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio of the Borrower as at the last day of any period of four full consecutive
fiscal quarters (or such shorter period ending on any Quarterly Date set forth
below and beginning on the first day of the first fiscal quarter which begins

29

--------------------------------------------------------------------------------


after the Opening Date) ending on any Quarterly Date set forth below to exceed
the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated Leverage Ratio

--------------------------------------------------------------------------------

First Quarterly Date   6.75:1 Second Quarterly Date   5.75:1 Third Quarterly
Date   5.50:1 Fourth, Fifth and Sixth Quarterly Dates   5.25:1 Seventh and Eight
Quarterly Dates   5.00:1 Ninth and Tenth Quarterly Dates   4.75:1 Eleventh
Quarterly Date   4.50:1 Twelfth and Thirteenth Quarterly Dates   4.25:1
Fourteenth and Fifteenth Quarterly Dates   4.00:1 Sixteenth Quarterly Date and
each Quarterly Date thereafter   3.75:1

; provided, that for purposes of calculating Consolidated EBITDA pursuant to
this Section 7.1(a) for any period which is less than four full fiscal quarters,
Consolidated EBITDA shall be calculated on an annualized basis.

        (b)    Minimum Consolidated EBITDA.    Permit Consolidated EBITDA of the
Borrower for any period of four full consecutive fiscal quarters (or such
shorter period ending on the Initial EBITDA Calculation Date (if any) or any
Quarterly Date set forth below and beginning on the first day of the first
fiscal quarter which begins after the Opening Date) ending on the Initial EBITDA
Calculation Date (if any) or any Quarterly Date set forth below to be less than
the correlative amount set forth below opposite the Initial EBITDA Calculation
Date (if any) or such Quarterly Date.

Initial EBITDA Calculation Date/Quarterly Date


--------------------------------------------------------------------------------

  Consolidated EBITDA

--------------------------------------------------------------------------------

Initial EBITDA Calculation Date   $ 170,000,000 First Quarterly Date   $
215,000,000 Second and Third Quarterly Dates   $ 250,000,000 Fourth, Fifth,
Sixth, Seventh, Eight and Ninth Quarterly Dates   $ 260,000,000 Tenth, Eleventh
and Twelfth Quarterly Dates   $ 270,000,000 Thirteenth and Fourteenth Quarterly
Dates   $ 275,000000 Fifteenth Quarterly Date and each Quarterly Date thereafter
  $ 280,000,000

; provided, that for purposes of calculating Consolidated EBITDA pursuant to
this Section 7.1(b) for any period which is less than four full fiscal quarters,
Consolidated EBITDA shall be calculated on an annualized basis.

        (c)    Consolidated Fixed Charge Coverage Ratio.    Permit the
Consolidated Fixed Charge Coverage Ratio of the Borrower for any period of four
full consecutive fiscal quarters (or such shorter period ending on any Quarterly
Date set forth below and beginning on the first day of the first fiscal quarter
which begins after the Opening Date) ending with any Quarterly Date set forth
below to be less than the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated Fixed Charge
Coverage Ratio

--------------------------------------------------------------------------------

First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth Quarterly Dates  
1.00:1 Ninth Quarterly Date and each Quarterly Date thereafter   1.05:1

        (d)    Maintenance of Net Worth.    Permit the Consolidated Net Worth of
the Borrower (i) at the first Quarterly Date to be less than the sum of (such
sum, the "Required First Quarter Net Worth") $900,000,000 and (x) if
Consolidated Net Income from the Document Closing Date through the first

30

--------------------------------------------------------------------------------


Quarterly Date is less than or equal to zero, 100% of such negative amount of
such Consolidated Net Income or (y) if Consolidated Net Income from the Document
Closing Date through the first Quarterly Date is greater than zero, 75% of such
positive amount of such Consolidated Net Income and (ii) at any Quarterly Date
subsequent to the first Quarterly Date to be less than the sum of the Required
First Quarter Net Worth plus an amount equal to the sum of 75% of Consolidated
Net Income for all periods from the first Quarterly Date through such Quarterly
Date.

        (e)    Consolidated Interest Coverage Ratio.    Permit the Consolidated
Interest Coverage Ratio of the Borrower for any period of four full consecutive
fiscal quarters (or such shorter period ending on any Quarterly Date set forth
below and beginning on the first day of the first fiscal quarter which begins
after the Opening Date) ending on any Quarterly Date set forth below to be less
than the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated Interest
Coverage Ratio

--------------------------------------------------------------------------------

First Quarterly Date   1.55:1 Second Quarterly Date   1.75:1 Third Quarterly
Date   1.90:1 Fourth, Fifth and Sixth Quarterly Dates   2.00:1 Seventh, Eighth
and Ninth Quarterly Dates   2.10:1 Tenth, Eleventh, Twelfth and Thirteenth
Quarterly Dates   2.25:1 Fourteenth Quarterly Date and each Quarterly Date
thereafter   2.50:1

        Section 7.2.    Limitation on Indebtedness.    Create, incur, assume or
suffer to exist any Indebtedness, except:

        (a)  Indebtedness of any Loan Party created under any Loan Document;

        (b)  Unsecured Indebtedness of (i) any Loan Party (other than Desert Inn
Improvement) to the Borrower or any Solvent Subsidiary of the Borrower (other
than Capital Corp. and the Completion Guarantor, except with respect to
Indebtedness, the proceeds of which are necessary for the corporate maintenance
of Capital Corp.), (ii) Valvino to Wynn Resorts Holdings or Wynn Resorts
Holdings to Valvino (so long as Wynn Resorts Holdings, on the one hand, or
Valvino, on the other hand, is Solvent) and (iii) any Wynn Group Entity to any
other Solvent Loan Party other than the Desert Inn Improvement or Capital Corp.
or the Completion Guarantor; provided, that in each case such Indebtedness is
evidenced by, and subject to the terms and conditions of, the Subordinated
Intercompany Note and is otherwise subordinated in right of payment to the
Obligations under the Loan Documents and the Mortgage Notes Indenture on terms
and conditions reasonably satisfactory to the Collateral Agent;

        (c)  Indebtedness of World Travel to the Borrower represented by the
Intercompany Note;

        (d)  Indebtedness (other than the Indebtedness referred to in
Section 7.2(f)) of the Loan Parties outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

        (e)  Unsecured Guarantee Obligations made in the ordinary course of
business (i) by any Loan Party (other than Desert Inn Improvement) of
obligations of the Borrower or any Solvent Subsidiary of the Borrower (other
than Capital Corp. and the Completion Guarantor), (ii) by Valvino of obligations
of Wynn Resorts Holdings or by Wynn Resorts Holdings of obligations of Valvino
(so long as Wynn Resorts Holdings, on the one hand, or Valvino, on the other
hand, is Solvent) and (iii) any Wynn Group Entity to any other Loan Party other
than Desert Inn Improvement or Capital Corp. or the Completion Guarantor (so
long as such Loan Party is Solvent);

31

--------------------------------------------------------------------------------




        (f)    (i) Indebtedness of the Borrower and Capital Corp. created under
the Mortgage Notes Indenture in respect of the Mortgage Notes in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this
clause (i), not to exceed $370,000,000 in principal amount (reduced by any
principal payments required to be made thereon) and Guarantee Obligations of any
Loan Party in respect of such Indebtedness represented by the Mortgage Note
Guarantees; provided,that the principal amount of the Indebtedness permitted
pursuant to this clause (i) may be increased for purposes of, and in an amount
equal to, Indebtedness permitted pursuant to Section 7.2(l), and
(ii) Indebtedness of the Borrower created under the Wynn Credit Agreement,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (ii), in an
aggregate principal amount, not to exceed (A) at any time prior to the
Completion Date, $1,050,000,000, provided that to the extent such aggregate
principal amount exceeds $1,000,000,000, the Borrower shall have received an
amount equal to such excess in the form a capital contribution and (B) at any
time after the Completion Date, $1,050,000,000 (plus, in each case, any accrued
and unpaid interest thereon added to principal) and Guarantee Obligations of any
Loan Party in respect of such Indebtedness represented by the Guarantee and
Collateral Agreement;

        (g)  Indebtedness of the Loan Parties (including, without limitation,
Capital Lease Obligations) secured by Liens permitted by Section 7.3(s) in an
aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

        (h)  Indebtedness of the Loan Parties to employees of the Loan Parties
(or their estates) incurred in connection with any repurchase of employee stock
options or stock upon death, disability or termination of such employee in
accordance with employment agreements or option plans or agreements, provided,
that (i) such Indebtedness, when aggregated with any payments made under
Section 7.6(f), will not exceed $2,000,000 in any Fiscal Year and $6,000,000
during the term of this Loan Agreement, (ii) such Indebtedness shall be
unsecured and subordinated on terms and conditions satisfactory to the Initial
Arrangers and in any event not less favorable to the Loan Parties and the
Lenders than the terms of the Subordinated Intercompany Note, subject to such
covenants and events of default as may be acceptable to the Initial Arrangers
and expressly provide that payments thereon shall be required only to the extent
not restricted by any Financing Agreement;

        (i)    Subordinated Debt of the Loan Parties not to exceed an aggregate
of $25,000,000 at any one time outstanding; provided, that the Net Cash Proceeds
of such Subordinated Debt shall be applied within one Business Day of the
incurrence of such Subordinated Debt to the prepayment, subject to Section 7.9,
of the Term Loans and the reduction of the Revolving Credit Commitments as set
forth in Section 2.12(a) of the Wynn Credit Agreement;

        (j)    Indebtedness of the Loan Parties incurred to finance the
acquisition of the Additional Land, provided that such Indebtedness shall not
exceed the fair market value of the Additional Land (provided, that in
determining such fair market value consideration will be given to the value of
the Additional Land to the Loan Parties in light of their current Property and
Permitted Business);

        (k)  On or prior to the Final Completion Date, Guarantee Obligations
represented by performance bonds, guaranties, commercial or standby letters of
credit (other than Letters of Credit (as defined in the Wynn Credit Agreement))
bankers' acceptances or similar instruments issued by a Person other than Wynn
Resorts or any Loan Party for the benefit of a trade creditor of any such Loan
Party, in an aggregate amount not to exceed $10,000,000 at any time outstanding
so long as (i) such is incurred in the ordinary course of business and (ii) the
obligations of any Loan Party, as the case may be, supported by such performance
bonds, guaranties, trade letters of

32

--------------------------------------------------------------------------------




credit, bankers' acceptances or similar instruments (1) consist solely of
payment obligations with respect to costs incurred in accordance with the
Project Budget which would otherwise be permitted to be paid by the applicable
Loan Party pursuant to the Disbursement Agreement and (2) are secured, and
(3) are secured solely by Liens permitted by Section 7.3(v);

        (l)    after the Final Completion Date, Guarantee Obligations
represented by performance bonds, guaranties, commercial or standby letters of
credit (other than Letters of Credit (as defined in the Wynn Credit Agreement)),
bankers' acceptances or similar instruments issued by Person other than Wynn
Resorts or any Loan Party for the benefit of a trade creditor of any such Loan
Party, in an aggregate amount not to exceed $5,000,000 at any time outstanding
so long as (i) such Indebtedness is incurred in the ordinary course of business
and (ii) the obligations of any Loan Party, as the case may be, supported by
such performance bonds, guaranties, trade letters of credit, bankers'
acceptances or similar instruments (1) do not consist of payment obligations
with respect to Project Costs and (2) if secured, are secured solely by Liens
permitted by Section 7.3(w);

        (m)  Indebtedness of the Borrower to be used solely for the development,
construction and opening of the Entertainment Facility, in an aggregate
principal amount (or original accreted value, as applicable) at any time not to
exceed the lesser of (a) $50,000,000 and (b) 200% of the Entertainment Facility
Equity Proceeds; provided, that in no event shall borrowings or other extensions
of credit under the documentation governing such Indebtedness be made until all
Entertainment Facility Equity Proceeds (as defined in the Wynn Credit Agreement)
have been applied to the development, construction and opening of the
Entertainment Facility; and

        (n)  additional Indebtedness of the Loan Parties in an aggregate
principal amount (for all the Loan Parties) not to exceed $5,000,000 at any one
time outstanding.

        Section 7.3.    Limitation on Liens.    Create, incur, assume or suffer
to exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

        (a)  Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the applicable Loan Party, as the case
may be, in conformity with GAAP;

        (b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business for amounts which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings (such contest proceedings conclusively
operating to stay the sale of any portion of the Collateral on account of such
Lien); provided, that adequate reserves with respect thereto are maintained on
the books of the applicable Loan Party, as the case may be, in conformity with
GAAP;

        (c)  pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

33

--------------------------------------------------------------------------------






        (d)  deposits by or on behalf of the Loan Parties to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, appeal bonds and other obligations of a like nature
incurred in the ordinary course of business, including, without limitation,
deposits permitted pursuant to Section 6.10(c) of the Disbursement Agreement;

        (e)  easements, rights-of-way, restrictions, encroachments and other
similar encumbrances and other minor defects and irregularities in title, in
each case incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and which do not in any case materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Loan Party;

        (f)    Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that no such Lien is
spread to cover any additional Property (other than proceeds of the sale or
other disposition thereof) after the Document Closing Date and that the amount
of Indebtedness secured thereby is not increased;

        (g)  Liens created pursuant to the Security Documents;

        (h)  leases and subleases permitted under Section 7.5(f) and any
leasehold mortgage in favor of any party financing the lessee under any lease or
sublease permitted under Section 7.5(f); provided that (a) no Loan Party is
liable for the payment of any principal of, or interest, premiums or fees on,
such financing and (b) the affected lease and leasehold mortgage are expressly
made subject and subordinate to the Lien of the applicable Mortgage;

        (i)    Liens created by the Golf Course Lease, the Driving Range Lease,
the Building Lease or the Employee Parking Lot Lease (in each case encumbering
only the Property covered by such associated lease agreement);

        (j)    licenses of patents, trademarks and other intellectual property
rights granted by a Loan Party in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
such Loan Party;

        (k)  Liens securing Indebtedness permitted under Section 7.2(f)(i);
provided, that any such Liens on the Equipment are junior in priority to the
Liens securing the Obligations;

        (l)    Liens securing Indebtedness permitted under Section 7.2(f)(ii);
provided, that any such Liens on the Equipment are junior in priority to the
Liens securing the Obligations;

        (m)  prior to the Final Completion Date, any "Permitted Liens" under the
Disbursement Agreement;

        (n)  any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

        (o)  Permitted Encumbrances;

        (p)  Liens arising from the filing of UCC financing statements relating
solely to leases permitted by this Loan Agreement;

        (q)  Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

        (r)  any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Real Estate;

        (s)  Liens securing Indebtedness of the Loan Parties incurred pursuant
to Section 7.2(g) to finance the acquisition of fixed or capital assets,
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets (or the refinancing

34

--------------------------------------------------------------------------------




of such Indebtedness as otherwise permitted hereunder), (ii) such Liens do not
at any time encumber any Property other than the Property (and proceeds of the
sale or other disposition thereof) financed by such Indebtedness, (iii) the
principal amount of Indebtedness secured thereby is not increased and (iv) the
Property financed by such Indebtedness is not of a type that will become affixed
to the Project such that the removal thereof could reasonably be expected to
materially interfere with the ongoing ordinary course operations of the Project;

        (t)    Liens securing Indebtedness of the Loan Parties incurred pursuant
to Section 7.2(j) to finance the acquisition of the Additional Land, provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of the Additional Land, (ii) such Liens do not at any time encumber
any Property other than the Additional Land (and proceeds of the sale or other
disposition thereof) and (iii) the principal amount of Indebtedness secured
thereby is not increased;

        (u)  Liens with respect to the Aircraft granted by World Travel to the
Borrower securing Indebtedness under the Intercompany Note;

        (v)  Liens on cash disbursed pursuant to the Disbursement Agreement and
deposited with, or held for the account of, any Loan Party securing
reimbursement obligations under performance bonds, guaranties, commercial or
standby letters of credit, bankers' acceptances or similar instruments permitted
under Section 7.2(k) granted in favor of the issuers of such performance bonds,
guaranties, commercial letters of credit or bankers' acceptances, so long as
(i) any cash disbursed to secure such reimbursement obligations is invested (if
at all) in Permitted Securities only (to the extent the Borrower has the right
to direct the investment thereof) and is segregated from the Loan Parties'
general cash accounts so that such Liens attach only to such cash and Permitted
Securities and (ii) the amount of cash and/or Permitted Securities secured by
such Liens is not less than the amount of Indebtedness secured thereby and in
any event does not exceed 110% of the amount of the Indebtedness secured thereby
(ignoring, any interest earned or paid on such cash and any dividends or
distributions declared or paid in respect of such Permitted Investments); and

        (w)  Liens on cash deposited with, or held for the account of, any Loan
Party securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers' acceptances or similar
instruments permitted under Section 7.2(l), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers'
acceptances, so long as (i) any cash used as security for such reimbursement
obligations is invested (if at all) in Cash Equivalents only (to the extent the
Borrower has the right to direct the investment thereof) and is segregated from
the Loan Parties' general cash accounts so that such Liens attach only to such
cash and Cash Equivalents and (ii) the amount of cash and/or Cash Equivalents
secured by such Liens does not exceed 110% of the amount of the Indebtedness
secured thereby (ignoring any interest earned or paid on such cash and any
dividends or distributions declared or paid in respect of such Cash
Equivalents).

        Section 7.4.    Limitation on Fundamental Changes.    Enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or Dispose of all or substantially
all of its Property or business, except that:

        (a)  (i) any Solvent Loan Party (other than the Water Entities) may be
merged or consolidated with or into the Borrower or any Solvent Subsidiary of
the Borrower (other than Capital Corp. and the Completion Guarantor),
(ii) Valvino may be merged or consolidated with or into Wynn Resorts Holdings
and Wynn Resorts Holdings may be merged or consolidated with or into Valvino (in
each case so long as each of Wynn Resorts Holdings and Valvino are Solvent) and
(iii) any Solvent Wynn Group Entity may be merged or consolidated with or into
any other Solvent Loan Party other than Desert Inn Improvement, Capital Corp. or
the Completion Guarantor

35

--------------------------------------------------------------------------------

(provided that in the event any such merger or consolidation involves the
Borrower, the Borrower shall be the continuing or surviving entity and, in the
event such merger or consolidation involves a Subsidiary of the Borrower (but
not the Borrower), a Subsidiary of the Borrower shall be the continuing or
surviving entity);

        (b)  (i) any Solvent Loan Party may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Solvent
Subsidiary of the Borrower (other than Capital Corp. and the Completion
Guarantor), (ii) Valvino may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to Wynn Resorts Holdings and Wynn Resorts Holdings may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
Valvino (in each case so long as each of Wynn Resorts Holdings and Valvino are
Solvent) and (iii) any Solvent Wynn Group Entity may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any other Loan Party
other than the Desert Inn Improvement, Capital Corp. or the Completion Guarantor
(so long as such Loan Party is Solvent); provided, that any permitted
Disposition of Capital Stock of a Loan Party pursuant to this Section 7.4(b)
must be of no less than all Capital Stock of such Loan Party; provided, further,
that in no event shall (x) Wynn Resorts Holdings be permitted to Dispose of any
Capital Stock of the Borrower (other than to the extent such Disposition occurs
in connection with the merger of Wynn Resorts Holdings into Valvino as permitted
pursuant to Section 7.4(a)) or (y) the Borrower or any of its Subsidiaries
acquire the Capital Stock of either of the Water Entities (other than to the
extent such Disposition occurs in connection with the merger of a Water Entity
into the Borrower or a Subsidiary of the Borrower as permitted pursuant to
Section 7.4(a) and any such merger could not result in any of the Loan Parties
becoming subject to regulation by the Nevada Public Utilities Commission);
provided, further that in no event shall Desert Inn Improvement become a
Subsidiary of the Borrower; and

        (c)  any Loan Party may Dispose of any of its Property in accordance
with Section 7.5.

        Section 7.5.    Limitation on Disposition of Property.    Dispose of any
of its Property or Property (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, or issue or sell
any shares of Capital Stock to any Person, except:

        (a)  the Disposition for fair market value in the ordinary course of
business of obsolete or worn out Property or Property no longer useful in the
business of the applicable Loan Party; provided, that (i) such Disposition could
not reasonably be expected to materially adversely affect the Project, any of
the Mortgaged Properties or any of the Collateral, (ii) to the extent such
Property is Collateral, prior to such Disposition any such Property shall be
replaced with other Property of (A) substantially equal or greater utility and
similar use and (B) either (x) a value at least substantially equal to that of
the replaced Property when first acquired or (y) substantially equal or greater
quality and, if applicable, prestige and caliber as the replaced Property when
first acquired and free from any Lien of any other Person (subject to Permitted
Liens) and (iii) to the extent such Property is Collateral, the applicable Loan
Party shall subject such replacement property to the Lien of the Security
Documents in favor of the Lenders of at least the same priority as the Property
so replaced and otherwise in compliance with the Borrower Security Agreement and
the Aircraft Security Agreement, as applicable;

        (b)  the Disposition of Cash or Cash Equivalents or Permitted Securities
(in each case in transactions otherwise permitted hereunder), Investments
permitted pursuant to Section 7.8, inventory (in the ordinary course of
business) and receivables (in connection with the collection thereof and
otherwise as customary in gaming operations of the type conducted by the Loan
Parties);

        (c)  Dispositions permitted by Section 7.4 (including the Disposition of
Capital Stock of Loan Parties pursuant to Section 7.4(b));

36

--------------------------------------------------------------------------------




        (d)  the sale or issuance of any Loan Party's Capital Stock (other than
Disqualified Stock) to its direct parent that is a Loan Party in furtherance of
Investments permitted pursuant to Section 7.8(e);

        (e)  Dispositions of Property having a fair market value not in excess
of $5,000,000 in the aggregate (with respect to all the Loan Parties) in any
Fiscal Year following the Completion Date; provided, that (i) the consideration
received for such Property shall be in an amount at least equal to the fair
market value thereof; (ii) the sole consideration received shall be cash; and
(iii) to the extent such Asset Sales relate to the Collateral, the proceeds of
such Asset Sales shall be applied to either (A) the prepayment of the Loans
pursuant to Section 3.1(a) or (B) the acquisition of assets which shall become a
Substitute Item or Substitute Items pursuant to and in accordance with
Section 4.7 of the Borrower Security Agreement;

        (f)    subject to Section 4.2 of the Borrower Security Agreement, the
Borrower may enter into any leases with respect to any Item of Equipment, and
subject to Section 4.2 of the Aircraft Security Agreement, the Aircraft Trustee,
or World Travel pursuant to the Aircraft Operating Agreement, may enter into any
lease with respect to the Aircraft, and Valvino may enter into any commercial
office space leases with respect to the Phase II Land Building;

        (g)  (i) any Loan Party may dedicate space within the Project for the
purpose of constructing (A) a mass transit system, (B) a pedestrian bridge over
or a pedestrian tunnel under Las Vegas Boulevard or Sands Avenue or similar
structures to facilitate the movement of pedestrians or vehicle traffic, (C) a
right turn lane or other roadway dedication or (iv) such other structures or
improvements reasonably related to and in furtherance of the development,
construction and operation of the Project; provided, that in each case such
dedication does not materially impair or interfere in the use or operation of
the Project or any Loan Party or materially detract from the value of the
Property subject thereto and (ii) the exchange of real property between Valvino
and Clark County, Nevada, pursuant to which each such party shall transfer to
each other fee ownership in real property having approximately equal fair market
values; provided, that (A) in no event shall Valvino transfer more than an
aggregate amount of 40,000 square feet of real property pursuant to this
clause (ii), (B) Valvino shall take such actions as required pursuant to
Sections 6.10 and 7.26 of the Wynn Credit Agreement with respect to any real
property acquired pursuant to this clause (ii) and (C) such exchange of real
property could not reasonably be expected to materially and adversely affect or
interfere with the Permitted Business of any Loan Party or have a material
adverse effect on the Casino Land, the Golf Course Land or the Phase II Land;

        (h)  (x) the Loan Parties may license trademarks and trade names in the
ordinary course of business and, in any event, Wynn Resort Holdings may license
to Wynn Resorts, for less than fair market value, any or all Intellectual
Property in or relating to the name "Wynn Resorts" (including, without
limitation, any and all Intellectual Property identified in subparts (a)(12),
(a)(14)-(19), (b)(1), and (c) of Part IX of Schedule 4.9(b)) (collectively, the
"Wynn Resorts IP") and (y) Wynn Resorts Holdings may transfer to Wynn Resorts,
for less than fair market value, any or all of the Wynn Resorts IP (provided,
that all of the Wynn Resorts IP shall be transferred by Wynn Resorts Holdings to
Wynn Resorts as soon as is practicable after the Document Closing Date;

        (i)    the incurrence of Liens permitted under Section 7.3, provided
that any leases other than those permitted pursuant to Section 7.3(i) (whether
or not constituting Permitted Liens) shall be permitted only to the extent
provided in subsection (f) above and the last paragraph of this Section 7.5;

        (j)    the applicable Golf Course Land Owner(s) shall be permitted to
Dispose of the Wynn Home Site Land to Mr. Wynn, and the Lenders hereby consent
to such Disposition, on the conditions that (i) no Default or Event of Default
has occurred and is continuing at the time of

37

--------------------------------------------------------------------------------




such Disposition, and (ii) such disposition is permitted pursuant to the terms
of the Wynn Credit Agreement or the Wynn Banks concurrently consent to such
Disposition;

        (k)  the Golf Course Land Owner(s) shall be permitted to Dispose of the
Golf Course Land and in connection therewith the applicable Loan Parties shall
be permitted to Dispose of their ownership in the Capital Stock of Desert Inn
Water and Desert Inn Improvement and the DIIC Water Permits (other than the DIIC
Casino Water Permit), and the Lenders hereby consent to such Dispositions, on
the conditions that (i) no Default or Event of Default has occurred and is
continuing at the time of such Dispositions and (ii) such Disposition is
permitted pursuant to the terms of the Wynn Credit Agreement or the Wynn Banks
otherwise concurrently consent to such Disposition;

        (l)    the applicable Golf Course Land Owner(s) shall be permitted to
Dispose of the Home Site Land, and the Lenders hereby consent to such
Disposition, on the conditions that (i) no Default or Event of Default has
occurred and is continuing at the time of such Disposition and (ii) such
Disposition is permitted pursuant to the terms of the Wynn Credit Agreement or
the Wynn Banks otherwise concurrently consent to such Disposition;

        (m)  Valvino shall be permitted to Dispose of the Phase II Land, and the
Lenders hereby consent to such Disposition, on the conditions that (i) no
Default or Event of Default has occurred and is continuing at the time of such
Disposition and (ii) such Disposition is permitted pursuant to the terms of the
Wynn Credit Agreement or the Wynn Banks otherwise concurrently consent to such
Disposition;

        (n)  any Event of Eminent Domain, provided, that the requirements of
Section 8.1 are complied with in connection therewith; and

        (o)  Dispositions of Items of Equipment which are replaced pursuant to
Section 4.7 of the Borrower Security Agreement.

        (p)  the Disposition of the Aircraft so long as

          (i)  the consideration received for the Aircraft shall be in an amount
at least equal to the fair market value thereof,

        (ii)  the sole consideration received shall be cash, and

        (iii)  either

        (A)  the aggregate Net Disposition Proceeds from such Disposition are
paid to the Collateral Agent and applied to the prepayment of the Loans used to
refinance the Aircraft pursuant to Section 3.1(a) or

        (B)(1)World Travel or the Aircraft Trustee simultaneously acquires a
Replacement Aircraft which becomes subject to the Aircraft Security Agreement
pursuant to Section 4.7(c) thereof,

        (2)  the aggregate Net Disposition Proceeds from such Disposition are
applied to the acquisition of the Replacement Aircraft and the remaining funds
required for the acquisition of the Replacement Aircraft are obtained from only
the following sources:

        (x)  proceeds of equity capital contributions from Wynn Resorts (or
another Loan Party to the extent acting as an intermediary for purposes of
contributing equity capital contributions from Wynn Resorts) so long as Wynn
Resorts or such other Loan Party do not have any interest in the Replacement
Aircraft, and

        (y)  proceeds from Replacement Aircraft Indebtedness but only if (I) the
Required Lenders have approved in writing any Replacement Aircraft Indebtedness

38

--------------------------------------------------------------------------------

where any person or entity other than the Collateral Agent will be granted a
security interest in the Replacement Aircraft and (II) Required Lenders have
approved in writing any Replacement Aircraft Indebtedness which results in
either the Aggregate Commitment Amount being increased or any Lender's
Commitment or any allocation of any Lender's Commitment has been changed in any
manner; provided that, the approval in writing of any Lender whose Commitment is
increased or changed shall have also been obtained; provided further, that any
such increase to the Aggregate Commitment Amount shall not exceed $10,000,000,
and

        (3)  such Disposition of the Aircraft and the acquisition of the
Replacement Aircraft is permitted pursuant to the Other Indebtedness;

        (q)  Valvino shall be permitted to effectuate the Valvino Water Permit
Transfer (or any portion thereof) and DIIC shall be permitted to effectuate the
DIIC Water Transfer (or any portion thereof); and

        (r)  subject to Section 7.4, Dispositions (i) by any Loan Party (other
than Desert Inn Improvement) to the Borrower or any Solvent Subsidiary of the
Borrower (other than Capital Corp. or the Completion Guarantor (except with
respect to Dispositions, the proceeds of which are necessary for the corporate
maintenance of Capital Corp.), (ii) by Valvino to Wynn Resorts Holdings or by
Wynn Resorts Holdings to Valvino (so long as Wynn Resorts Holdings, on the one
hand, or Valvino, on the other hand, is Solvent) and (iii) by any Wynn Group
Entity to any other Solvent Loan Party other than Desert Inn Improvement,
Capital Corp. or the Completion Guarantor; provided, that in each case each Loan
Party shall have taken all actions required pursuant to Section 6.10 with
respect to any Property acquired by it pursuant to this clause (r);

Notwithstanding the foregoing provisions of this Section 7.5, subsection (f)
above shall be subject to the additional provisos that: (a) no Default or Event
of Default shall exist and be continuing at the time of such transaction, lease
or sublease or would occur after as a result of entering into such transaction,
lease or sublease (or immediately after any renewal or extension thereof at the
option of the Borrower), (b) such transaction, lease or sublease could not
reasonably be expected to materially interfere with, impair or detract from the
operation of the business of the Borrower or Valvino, as the case may be, and
will, in the case of leases associated with the casino, hotel and shopping
operations, in the reasonable good faith judgment of the Borrower enhance the
value and operations of the Project, (c) except with respect to the Dealership
Lease Agreement and subleases of space in the Phase II Land Building by the
Borrower, such transaction, lease or sublease is at a fair market rent or value
(in light of other similar or comparable prevailing commercial transactions) and
contains such other terms such that the lease, taken as a whole, is commercially
reasonable and fair to the Borrower in light of prevailing or comparable
transactions in other casinos, hotels, hotel attractions, shopping venues or
similarly situated buildings, as applicable (provided, that each sublease of the
Phase II Land Building by the Borrower and the Dealership Lease Agreement shall
contain such terms such that the transaction, taken as a whole, does not expose
the Borrower to undue liabilities or obligations in light prevailing or
comparable transactions), (d) no gaming, hotel or casino operations (other than
the operation of arcades and games for minors) may be conducted on any space
that is subject to such transaction, lease or sublease other than by and for the
benefit of the Borrower, (e) with respect to subleases of the Phase II Land
Building by the Borrower, no operations other than those conducted in the
ordinary course of business in commercial office buildings and those related to
the temporary operation of a full service Ferrari and Maserati automobile
dealership may be conducted on any space that is subject to such transaction
unless, subject at all time to the restrictions set forth in clauses (a) through
(d) above, otherwise approved in writing by the Administrative Agent and (f) no
lease or sublease may provide that the Borrower or Valvino, as the case may be,
may subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided that (x) the Administrative Agent shall
agree to provide the tenant under any such lease or sublease with a

39

--------------------------------------------------------------------------------

Subordination, Non-Disturbance and Attornment Agreement and (y) with respect to
any such lease having a term of two years or more or aggregate annual rents in
excess of $500,000 (other than leases solely between Loan Parties), the Borrower
shall enter into, and cause the tenant under any such lease or sublease to enter
into with the Administrative Agent, a Subordination, Non-Disturbance and
Attornment Agreement, in each case substantially in the form of Exhibit N to the
Wynn Credit Agreement with such changes as the Administrative Agent may approve,
which approval shall not be unreasonably withheld, conditioned or delayed
(provided, that such changes do not materially and adversely affect the security
interests granted in favor of the Lenders under any of the Security Documents).

        Section 7.6.    Limitation on Restricted Payments.    Declare or pay any
dividend (other than dividends payable solely in common stock (excluding
Disqualified Stock) of the Person making such dividend) on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Loan Party, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Loan Party, or enter into
any derivatives or other transaction with any financial institution, commodities
or stock exchange or clearinghouse (a "Derivatives Counterparty") obligating any
Loan Party to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, "Restricted
Payments"), except that:

        (a)  any Loan Party may pay dividends or other distributions (not in
excess of $15,000,000 in the aggregate) to Wynn Resorts, through any
intermediate Wholly Owned Subsidiaries of Wynn Resorts, of amounts necessary to
repurchase Capital Stock or Indebtedness of Wynn Resorts (other than Capital
Stock held by the Existing Stockholders) to the extent required by the Nevada
Gaming Authorities for not more than the fair market value thereof in order to
avoid the suspension, revocation or denial by the Nevada Gaming Authorities of a
gaming license necessary for the ownership, construction, maintenance, financing
or operation of the Project, in any event to the extent such suspension,
revocation or denial would have a Material Adverse Effect; provided, that so
long as such efforts do not jeopardize any such gaming license necessary for the
ownership, construction, maintenance, financing or operation of the Project,
Wynn Resorts and its Subsidiaries shall have diligently and in good faith
attempted to find a third-party purchaser(s) for such Capital Stock or
Indebtedness and no third-party purchaser(s) acceptable to the Nevada Gaming
Authorities was willing to purchase such Capital Stock or Indebtedness within a
time period acceptable to the Nevada Gaming Authorities;

        (b)  (i) on the Completion Guaranty Release Date, the Completion
Guarantor may pay a dividend or other distribution to Wynn Resorts, through any
intermediate Wholly Owned Subsidiaries of Wynn Resorts, in an amount equal to
the amount released from the Completion Guaranty Deposit Account to the
Completion Guarantor in accordance with Section 2.10 of the Disbursement
Agreement and (ii) on the Final Completion Date, the Completion Guarantor may
pay a dividend or other distribution to Wynn Resorts, through any intermediate
Wholly Owned Subsidiaries of Wynn Resorts, in an amount equal to the amount
released from the Completion Guaranty Deposit Account to the Completion
Guarantor in accordance with Section 2.11 of the Disbursement Agreement;

        (c)  to the extent constituting Restricted Payments, (i) any Loan Party
may consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan
Party may make Dispositions permitted pursuant to Section 7.5, (iii) any Loan
Party may make Investments permitted pursuant to Section 7.8, (iv) any Loan
Party may pay Management Fees to Wynn Resorts permitted pursuant to Section 7.22
and (v) any Loan Party may take actions expressly permitted pursuant to
Section 7.10;

40

--------------------------------------------------------------------------------






        (d)  (i) any Subsidiary of the Borrower may declare and pay cash
dividends to the Borrower or any Solvent Subsidiary of the Borrower (other than
Capital Corp. or the Completion Guarantor), (ii) Wynn Resorts Holdings may
declare and pay cash dividends to Valvino (so long as Valvino is Solvent) and
(iii) any Wynn Group Entity may declare and pay cash dividends to any other
Solvent Loan Party;

        (e)  any Loan Party may make distributions to the direct or indirect
owners of such Loan Party with respect to any period during which such Loan
Party is a Pass Through Entity or a Consolidated Member, such distributions in
an aggregate amount not to exceed such owners' Tax Amounts for such period;

        (f)    so long as no Default or Event of Default shall have occurred and
be continuing and no Material Adverse Effect shall have occurred and be
continuing (or, in either case, would result therefrom), the Loan Parties may
pay dividends to other Loan Parties to permit such other Loan Parties to
(i) repurchase common stock or common stock options from present or former
employees of the Loan Parties (or their estates) upon the death, disability or
termination of employment of such employees in accordance with employment
agreements or option plans or agreements; provided, that the aggregate amount of
payments under this subsection (f), when aggregated with any Indebtedness
incurred by the Loan Parties pursuant to Section 7.2(h), will not exceed
$2,000,000 in any Fiscal Year and $6,000,000 during the term of this Agreement;

        (g)  on and after the Completion Date and so long as no Default or Event
of Default shall have occurred and be continuing and no Material Adverse Effect
shall have occurred and be continuing (or, in either case, would result
therefrom), the Loan Parties may make Restricted Payments not otherwise
permitted under any other subsection of this Section 7.6 in an amount not to
exceed an aggregate of $5,000,000, plus, for each Fiscal Year occurring after
the Fiscal Year in which the Completion Date occurs, $2,000,000; provided, that
amounts applied to the determination of Non-Equity Cost (as defined in the Wynn
Credit Agreement) pursuant to clause (b)(ii) of the definition thereof shall be
considered Restricted Payments distributed pursuant to this Section 7.6(g);

        (h)  to the extent constituting Restricted Payments, on or prior to the
Final Completion Date the Borrower may pay Project Costs as permitted pursuant
to the Disbursement Agreement; and

        (i)    until the earlier of (i) 12 months following the acquisition of
the Replacement Aircraft with the Replacement Aircraft Indebtedness, and
(ii) the sale by World Travel or the Aircraft Trustee, as the case may be, of
the Aircraft, the payment to Wynn Resorts of amounts necessary to pay interest
then due and payable on the Replacement Aircraft Indebtedness approved pursuant
to the terms of Section 7.5(p) in an aggregate amount not to exceed $1,000,000.

        Section 7.7.    Limitation on Capital Expenditures.    Make, commit to
make or incur Capital Expenditures, in any Fiscal Year indicated below, in an
aggregate amount among all Loan Parties in excess of the corresponding amounts
set forth below opposite such Fiscal Year; provided, that other than Capital
Expenditures (x) necessary to keep all associated Property and systems
reasonably related to the operation of the Golf Course Land and improvements
thereon and the Phase II Land and improvements thereon in good and working order
and condition or (y) funded by the proceeds of equity capital contributions from
Wynn Resorts (or another Loan Party to the extent acting as an intermediary for
purposes of contributing equity capital contributions from Wynn Resorts for such
Capital Expenditures) in no event shall any Loan Party commit to make or incur
Capital Expenditures with respect to the Golf Course or the Golf Course Land or
improvements thereon in excess of (A) $3,000,000 during the period from the
Completion Date through the 18 month anniversary thereof and (B) $5,000,000 in
any 12 month period thereafter, and in no event shall any Loan Party commit to
make or incur Capital Expenditures with respect to the Phase II Land or
improvements thereon in excess of $5,000,000 in any Fiscal Year; provided,
further, that other than Capital Expenditures

41

--------------------------------------------------------------------------------

(x) necessary or advisable to keep all associated Property and systems
reasonably related to the operation of the Aircraft in good and working order
and condition, whether pursuant to manufacturer requirements or suggestions,
Requirements of Law, good aircraft maintenance practices or otherwise, or
(y) funded by the proceeds of equity capital contributions from Wynn Resorts (or
another Loan Party to the extent acting as an intermediary for purposes of
contributing equity capital contributions from Wynn Resorts for such Capital
Expenditures), in no event shall any Loan Party commit to make or incur Capital
Expenditures with respect to the Aircraft.

Fiscal Year


--------------------------------------------------------------------------------

  Maximum Capital Expenditures

--------------------------------------------------------------------------------

Fiscal Year 2005   $ 25,000,000 Fiscal Year 2006   $ 50,000,000 Fiscal Year 2007
  $ 60,000,000 Fiscal Year 2008   $ 65,000,000 Fiscal Year 2009   $ 52,500,000

        Section 7.8.    Limitation on Investments.    Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting an ongoing business from, or make any
other investment in, any other Person (all of the foregoing, "Investments"),
except:

        (a)  extensions of trade credit in the ordinary course of business
(including, without limitation, advances to patrons of the Project's casino
operation consistent with ordinary course gaming operations);

        (b)  (i) prior to the Completion Date, Investments in Permitted
Securities and (ii) on or after the Completion Date, Investments in Cash
Equivalents;

        (c)  to the extent constituting Investments, the incurrence of
Indebtedness permitted by Sections 7.2(b). 7.2(c) and/or 7.2(d);

        (d)  loans and advances to employees of the Loan Parties in the ordinary
course of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount for all Loan Parties not to exceed
$1,000,000 at any one time outstanding;

        (e)  Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) (i) by any Loan Party (other than the
Desert Inn Improvements) in the Borrower or any Solvent Subsidiary of the
Borrower (other than Capital Corp. except with respect to Investments, the
proceeds of which are necessary for the corporate maintenance of Capital Corp.),
(ii) by Valvino in Wynn Resorts Holdings or by Wynn Resorts Holdings in Valvino
(so long as Wynn Resorts Holdings, on the one hand, or Valvino, on the other
hand, is Solvent) and (iii) by any Group 1 Entity in any other Solvent Loan
Party other than the Desert Inn Improvements or Capital Corp. or the Completion
Guarantor;

        (f)    Investments consisting of securities received in settlement of
debt created in the ordinary course of business and owing to any Loan Party or
in satisfaction of judgments;

        (g)  nominal capital contributions in connection and in furtherance of
the formation of new Subsidiaries in accordance with Section 7.17;

        (h)  to the extent constituting Investments, (i) any Loan Party may
consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan Party
may make Dispositions permitted pursuant to Section 7.5, (iii) any Loan Party
may make Restricted Payments permitted pursuant to Section 7.8 and (iv) any Loan
Party may take actions expressly permitted pursuant to Section 7.10; and

42

--------------------------------------------------------------------------------




        (i)    in addition to Investments otherwise expressly permitted by this
Section 7.8, so long as no Default or Event of Default or Default shall have
occurred and be continuing or would result therefrom and no Material Adverse
Effect shall have occurred and be continuing or would result therefrom,
Investments by the Loan Parties in an aggregate amount (valued at cost) not to
exceed $10,000,000 at any one time outstanding.

        Section 7.9.    Limitation on Optional Payments and Modifications of
Governing Documents.    (a) Make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of, or otherwise voluntarily or
optionally defease, any Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any Derivatives Counterparty obligating any Loan Party
to make payments to such Derivatives Counterparty as a result of any change in
market value of such Indebtedness, other than the prepayment of Indebtedness
incurred hereunder or the prepayment of the Other Indebtedness with the proceeds
of the Permitted Refinancing Indebtedness; provided,that the Borrower may
voluntarily prepay the Term Loans or the Revolving Credit Loans, with a
corresponding permanent reduction of the Revolving Credit Commitment, so long as
no Default or Event of Default shall have occurred and be continuing and the
Loans under this Loan Agreement are prepaid on a pro rata basis (provided that
for clarification (i) the prepayment of the Term Loans or Revolving Credit Loans
pursuant to Sections 2.12 and 2.24 of the Wynn Credit Agreement shall not be
deemed "voluntary" for purposes of this proviso); provided, further, that the
foregoing limitations shall not restrict the ability of the Borrower to (a) make
payments under any Revolving Credit Loans to the extent such payments are not
accompanied by a permanent reduction in the Revolving Credit Commitment,
(b) amend or permit the amendment of its Governing Documents in any manner
adverse to the Lenders unless otherwise required in order to satisfy a condition
or requirement set forth in the Disbursement Agreement or (c) amend, modify or
otherwise change the provisions of Article VII (or the provisions corresponding
to Article VII of the limited liability company agreement of Valvino) of its
limited liability company agreement relating to conduct or any comparable
provisions contained in its other charter documents (or, in each case, to the
extent the relevant Loan Party is not a limited liability company, any
comparable provisions contained in its Governing Documents), or fail to include
provisions corresponding to those contained in Article VII of the limited
liability company agreement of Valvino, as in effect on the Closing Date, in its
limited liability company agreement or other applicable Governing Documents.

        Section 7.10.    Limitation on Transactions with Affiliates.    Enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than such
transactions solely between the Borrower and its Subsidiaries or solely between
Subsidiaries of the Borrower) unless such transaction is:

        (a)  on terms that are not less favorable to that Loan Party than those
that might be obtained at the time in a comparable arm's length transaction or
series of related transactions with Persons who are not Affiliates of such Loan
Party and the Borrower has delivered to the Collateral Agent (1) with respect to
any transaction or series of related transactions involving an amount in excess
of $1,000,000, a certificate signed by a Responsible Officer certifying that
such transaction or series of related transactions complies with this
Section 7.10, (2) with respect to any transaction involving an amount in excess
of $5,000,000, a resolution of the Board of Directors of the applicable Loan
Party(ies) certifying that such transaction or series of related transactions
complies with this Section 7.10 and that such transaction has been approved by a
majority of the Independent Directors of the applicable Loan Party(ies) and
(3) with respect to any such transaction or series of related transactions that
involves aggregate payments in excess of $10,000,000 (or, with respect to
Qualified Affiliate Transactions, $25,000,000), an opinion as to the fairness to
the applicable Loan

43

--------------------------------------------------------------------------------

Party at the time such transaction is entered into from a financial point of
view issued by an independent financial advisor satisfactory to the Collateral
Agent;

; provided, that, in no such case shall such a transaction consist of, contain,
or provide for the payment of (i) Affiliated Overhead Expense or (ii) any fee,
profit or similar component benefiting any Loan Party or Affiliate of a Loan
Party, all payments under such transactions to represent only the payment or
reimbursement of actual costs and expenses, except (x) transactions where the
Borrower or a Subsidiary of the Borrower is the recipient of such payments or
(y) transactions where a Loan Party is the recipient of such payments and such
payments are being made by a Person other than a Loan Party; provided, however,
that (x) the Borrower shall be permitted to lease space at the Project for the
development and operation of a Ferrari and Maserati automobile dealership to an
Affiliate of the Borrower pursuant to the Dealership Lease Agreement at below
market rent and (y) the Borrower shall be permitted to sublease space at the
Phase II Building to Affiliates of the Borrower at below market rents;

        (b)  a Disposition permitted pursuant to Section 7.5 (provided, the
requirements of subsection (a) above shall apply to leases of the Project by the
Borrower permitted pursuant to Section 7.5(f) (other than the Dealership Lease
and subleases of the Phase II Land Building) and Dispositions permitted pursuant
to Section 7.5(b)), an Investment permitted pursuant to Section 7.8 or a
Restricted Payment permitted pursuant to Section 7.6;

        (c)  so long as no Default or Event of Default shall have occurred and
be continuing and no Material Adverse Effect shall have occurred and be
continuing (or, in either case, would result therefrom), expressly contemplated
by the Tax Indemnification Agreement;

        (d)  on and after the Completion Date, the reimbursement by the Borrower
and its Subsidiaries to the other Loan Parties and Wynn Resorts of Allocable
Overhead to the extent incurred by the other Loan Parties and Wynn Resorts;
provided, that the amount of Allocable Overhead reimbursable by the Borrower and
its Subsidiaries pursuant to this Section 7.10(d) during any 12-month period
shall not exceed, in the aggregate, the greater of (x) $21,500,000 and (y) if
the Consolidated Leverage Ratio of the Borrower for the period of four full
consecutive fiscal quarters ending on the Quarterly Date immediately prior to
the commencement of such 12 month period is 3.5 to 1.0 or less, 1.29% of Net
Revenues of the Borrower and its consolidated Subsidiaries for such four full
consecutive fiscal quarter period; or

        (e)  expressly contemplated by the Golf Course Lease, the Driving Range
Lease, the Employee Parking Lot Lease, the Art Rental and Licensing Agreement,
the Water Supply Agreement, the Management Agreement (but only to the extent
payments thereunder do not constitute Management Fees (payments of such amounts
being governed pursuant to Section 7.22)), the Building Lease, the WDD
Agreement, the Tax Indemnification Agreement, the Shuttle Easement Agreement (as
defined in the Wynn Credit Agreement), the DIIC Land Use Agreement (as defined
in the Wynn Credit Agreement) or the Aircraft Operating Agreement; provided,
however, any amendments, modifications or supplements thereto after the Document
Closing Date shall comply with Section 7.10(a); and

        (f)    on or prior to the Final Completion Date, the payment of Project
Costs as permitted pursuant to the Disbursement Agreement.

        Section 7.11.    Limitation on Sales and Leasebacks.    Enter into any
arrangement with any Person providing for the leasing by any Loan Party of
Property which has been or is to be sold or transferred by any Loan Party to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such Property or rental obligations of any
Loan Party.

44

--------------------------------------------------------------------------------

        Section 7.12.    Limitation on Changes in Fiscal Periods.    Permit the
fiscal year of any Loan Party to end on a day other than December 31 or change
any Loan Party's method of determining fiscal quarters.

        Section 7.13.    Limitation on Negative Pledge Clauses.    Enter into or
suffer to exist or become effective any agreement that prohibits or limits the
ability of a Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired,
to secure the Obligations or, in the case of any Guarantor, its obligations
under the FF&E Guaranty other than (i) this Loan Agreement and the other
Financing Agreements, (ii) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibiting or limitation shall only be effective against the assets financed
thereby and proceeds thereof); provided, that the principal amount of
Indebtedness thereunder shall exceed 75% of the original purchase price of the
assets financed thereby, and (iii) as required by applicable law or any
applicable rule or order of any Nevada Gaming Authority.

        Section 7.14.    Limitation on Restrictions on Subsidiary Distributions,
Etc.    Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party to (i) make
Restricted Payments in respect of any Capital Stock of such Loan Party held by,
or pay or subordinate any Indebtedness owed to, any other Loan Party, (ii) make
Investments in any other Loan Party or (iii) transfer any of its assets to any
other Loan Party, except for such encumbrances or restrictions existing under or
by reason of (A) any restrictions existing under the Loan Documents or the Wynn
Credit Documents, (B) any restrictions under the Mortgage Notes Indenture, and
(C) as required by applicable law or any applicable rule or order of any Nevada
Gaming Authority.

        Section 7.15.    Limitation on Lines of Business.    Subject to Sections
7.24 and 7.25, enter into any business or investment activities, whether
directly or indirectly, other than Permitted Businesses; provided, however, that
(a) Capital Corp. shall not hold any material Property, incur any Indebtedness
or become liable for any obligations or engage in any business activities (other
than as co-obligor with respect to the Other Indebtedness and Other Security
Documents with respect to the Mortgage Notes Indenture), or have any
Subsidiaries and (b) the Water Entities shall not hold any material Property
other than the DIBC Water Permits and other Property reasonably related to the
provision of water services to the Gold Course and the Additional Land or engage
in any business activities other than the provision of water services to the
Golf Course and surrounding properties.

        Section 7.16.    Restrictions on Changes.    

        (a)  Agree to any amendment to, assignment or termination of, or waive
any of its rights under, any Permit or Project Document or enter into any new
Project Document or Permit (it being understood that any Material Contracts
which are covered by subsection (c) of this Section 7.16 shall also be subject
to the restrictions set forth therein) without in each case obtaining the prior
written consent of the Required Lenders if in any such case such amendment,
assignment, termination or waiver or new Project Document or Permit could
reasonably be expected to have a Material Adverse Effect or otherwise adversely
affect the Lenders in any material respect (taking into consideration any viable
replacements or substitutions therefore at the time such determination is made).

        (b)  Amend or otherwise change the terms of any Financing Agreements
(other than the Loan Documents) or permit the termination thereof (other than in
accordance with the terms thereof), or enter into any new Financing Agreements
or make any payment consistent with an amendment thereof or change thereto,
(i) if the effect of such amendment, change or new Financing Agreement is to
increase the interest rate or fees on the Indebtedness evidenced thereby, change
(to earlier or more frequent dates) any dates upon which payments of principal
or interest are due thereon (including, without limitation, changes to, or new
additions of, mandatory prepayment provisions), change the redemption,
prepayment or defeasance provisions thereof, or (ii) in the case of the Mortgage
Notes Indenture, the Mortgage Notes, the Mortgage Notes Guarantee or any
documents related thereto, if

45

--------------------------------------------------------------------------------


the effect of such amendment, change or new Financing Agreement, together with
all other amendments and changes previously made or new Financing Agreements
previously entered into, is to materially increase the obligations of the
obligor thereunder or to confer any additional rights on the holders of the
Indebtedness or obligations evidenced thereby (or a trustee or other
representative on their behalf) which could be materially adverse to any Loan
Party or the Lenders or change the subordination provisions thereof (or of any
guaranty thereof); provided, that the Borrower may amend the terms of any other
Financing Agreement to increase the principal amount thereof if such increase is
otherwise expressly permitted by the Intercreditor Agreements and this Loan
Agreement; provided, further, that any amendments or changes with respect to the
Wynn Credit Agreement or any documents related thereto expressly permitted
pursuant to Section 4.2 of the FF&E Intercreditor Agreement shall not be
restricted pursuant to this Section 7.16(b).

        (c)  Amend, waive or otherwise change, or permit any amendment or waiver
of, the terms of either the Intercompany Note or the Aircraft Security Agreement
or permit the termination thereof.

        (d)  Agree to any amendment to, assignment or termination of, or waive
any of its rights under, any Material Contract (other than Material Contracts
described in clause (ii) of the definition thereof) or enter into an Additional
Material Contract (other than Material Contracts described in clause (ii) of the
definitions thereof but including the Additional Contracts described in clauses
(ii) and (iii) of the definition of "Water Show Entertainment and Production
Agreement") without in each case obtaining the prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding anything to the contrary contained in this Section 7.16(d), this
Section 7.16(d) shall not apply to Construction Contracts.

        Section 7.17.    Limitation on Formation and Acquisition of Subsidiaries
and Purchase of Capital Stock.    Except as otherwise permitted pursuant to
Section 7.4, form, create or acquire any direct or indirect Subsidiary, except
so long as no Default or Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower and its Subsidiaries may
form, create or acquire new Domestic Subsidiaries (so long as such new Domestic
Subsidiary is Solvent); provided, that (a) no such new Subsidiary shall own or
operate or possess any material license, franchise or right used in connection
with the ownership or operation of the Project or any material Project assets,
(b) any such new Subsidiary shall be a Wholly Owned Subsidiary of its requisite
parent entity, and (c) any such new Subsidiary shall become a Loan Party
hereunder and otherwise comply with the requirements of Section 6.10.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any Loan Party own any Capital Stock other than that of its Wholly
Owned Subsidiaries.

        Section 7.18.    Limitation on Hedge Agreements.    Enter into any Hedge
Agreement other than Hedge Agreements entered into in the ordinary course of
business, and not for speculative purposes, and to protect against changes in
interest rates or foreign exchange rates.

        Section 7.19.    Limitation on Sale or Discount of
Receivables.    Except as permitted pursuant to Section 7.5(b), directly or
indirectly, sell with recourse, or discount or otherwise sell for less than the
face value thereof, any of its notes or accounts receivable other than an
assignment for purposes of collection in the ordinary course of business.

        Section 7.20.    Limitation on Zoning and Contract Changes and
Compliance.    Initiate, consent to or acquiesce to (a) any zoning downgrade of
the Mortgaged Properties or seek any material variance under any existing zoning
ordinance except, in each case, to the extent such downgrade or variance could
not reasonably be expected to materially and adversely affect the occupancy, use
or operation of the Golf Course Land, the Phase II Land or the Casino Land,
(b) use or permit the use of the Mortgaged Properties in any manner that could
result in such use becoming a non-conforming use (other than a non-conforming
use otherwise in compliance with applicable land use laws, rules and regulations
by virtue of a variance or otherwise) under any zoning ordinance or any other
applicable land use law, rule or regulation or (c) any change in any laws,
requirements of Governmental

46

--------------------------------------------------------------------------------


Authorities or obligations created by private contracts which now or hereafter
could reasonably be likely to materially and adversely affect the occupancy, use
or operation of the Golf Course Land, the Phase II Land or the Casino Land or
Collateral.

        Section 7.21.    No Joint Assessment; Separate Lots.    Suffer, permit
or initiate the joint assessment of any Mortgaged Property with any other real
property constituting a separate tax lot.

        Section 7.22.    Restrictions on Payments of Management Fees.    Pay to
Wynn Resorts any Management Fees unless:

        (a)  no Default or Event of Default shall have occurred and be
continuing or would result from such payment and no Material Adverse Effect
shall have occurred and be continuing or would result from such payment;

        (b)  the Consolidated Leverage Ratio of the Borrower and its
consolidated Subsidiaries for the most recently ended four full consecutive
fiscal quarter period of the Borrower immediately preceding the date on which
such Management Fee is proposed to be paid is no greater than 3.5 to 1.0
calculated on a pro forma basis, giving effect to the payment of the Management
Fees proposed to be paid and any Indebtedness proposed to be incurred to finance
the payment of such Management Fees as if the same was paid and/or incurred
during such prior period; and

        (c)  such Management Fees in the aggregate do not exceed, during any
12-month, period 1.5% of the Net Revenues of the Borrower and its consolidated
Subsidiaries for the period of four full consecutive fiscal quarters of the
Borrower most recently ended prior to the commencement of such 12-month period.

        Any Management Fees not permitted to be paid during a particular
12-month period, pursuant to this Section 7.22 shall be deferred and shall
accrue. Such accrued and unpaid Management Fees may be paid in any subsequent
12-month period to the extent such payment would be permitted under subsections
(a), (b) and (c) of this Section 7.22 and the Management Fees Subordination
Agreement.

        Section 7.23.    Additional Material Contracts.    Enter into or become
a party to any Additional Material Contract except upon delivery to the
Administrative Agent of each Delivery Requirement with respect to such
Additional Material Contract; provided, however, that the requirements of this
Section 7.23 shall not apply to Construction Contracts or the Material Contracts
described in clauses (ii) and (iii) of the definition "Water Show Entertainment
and Production Agreement".

        Section 7.24.    Lease Terminations.    Terminate or permit the
termination of, or reduce or permit the reduction of the Real Estate or other
Property covered by, (i) the Driving Range Lease, the Building Lease or the
Parking Lot Lease, in each case until such time as (A) the Phase II Land is
Disposed of in accordance with Section 7.5(m) and (B) with respect to the
Parking Lot Lease, the Borrower has entered into such agreements or otherwise
obtained such Property which in the reasonable opinion of the Majority Arrangers
provides a satisfactory alternative to the Parking Lot Lease with respect to the
provision of parking services for the Borrower's employees or (ii) the Golf
Course Lease until such time as the Golf Course Land is Disposed of in
accordance with Section 7.5(k) (provided, that the Real Estate or other Property
subject to the Golf Course Lease may be reduced in connection with the
Disposition of the Wynn Home Site Land pursuant to Section 7.5(j) or the
Disposition of the Home Site Land in accordance with Section 7.5(l), in either
case so long as such reduction is only with respect to such Real Estate or other
Property being Disposed of pursuant to such Disposition).

SECTION 8.    RISK OF LOSS; INSURANCE.    

        Section 8.1.    Casualty.    Upon the occurrence of (i) a Casualty or a
series of Casualties with respect to an Item or Items of Equipment with a
Purchase Price aggregating in excess of $1,000,000 or (ii) a Casualty with
respect to the Airframe or an Engine, the Borrower shall give Lenders and

47

--------------------------------------------------------------------------------


Collateral Agent prompt notice thereof (a "Casualty Notice"). The Casualty
Notice shall specify whether the Borrower will:

        (a)  pay to Lenders (i) the Casualty Amount of the Item or Items of
Equipment, Airframe or Engine suffering such Casualty or series of Casualties,
together with (ii) all Interest then due and owing, (iii) any amounts then due
and owing and (iv) if such amount is paid on a date which is not a Payment Date
an amount equal to the sum of the Applicable Administrative Charge with respect
to such Casualty Amount (the "Casualty Settlement Date"); or

        (b)  replace, or cause to be replaced, the Item or Items of Equipment,
Airframe or Engine with respect to which the Casualty or series of Casualties
has occurred pursuant to the following provisions of this Section 8.1, provided
that upon the occurrence and during the continuance of a Default or an Event of
Default or in the event such Casualty is pursuant to the last sentence of the
definition thereof, the Borrower shall be obligated, at the option of the
Required Lenders, to make the payments referred to in clause (a) above and shall
not be entitled to exercise any right or election of replacement pursuant to
this clause (b).

        If the Borrower has elected, or is required, to pay the Casualty Amount
pursuant to clause (a) above, the Borrower shall continue to make all payments
of Interest and Required Prepayments due under this Loan Agreement until and
including the Casualty Settlement Date. Upon payment of the Casualty Amount in
respect of any Item of Equipment, Airframe or Engine suffering Casualty on such
Casualty Settlement Date together with all Interest then due and owing, the
remaining scheduled Required Prepayments and Interest under this Loan Agreement
shall be reduced such that the remaining Required Prepayments, when aggregated
with all other Required Prepayments, shall fully amortize the outstanding Loan
Balance by the Majority Date.

        Equipment Replacements—If the Borrower has given notice that it intends
to replace the Item or Items of Equipment suffering such Casualty or series of
Casualties, and such replacement is permitted under the foregoing clause (b),
the Borrower may make subject to this Loan Agreement, not later than the
Casualty Settlement Date with respect to such Item or Items of Equipment, a
replacement for such Item or Items of Equipment meeting the suitability
standards hereinafter set forth (a "Replacement Item"). To be suitable as a
Replacement Item of Equipment, an item (or items) must (i) be of the same
general type, (ii) have the same or better remaining economic useful life, state
of repair and operating condition (immediately preceding the Casualty or series
of Casualties assuming that such Item or Items of Equipment had been maintained
in accordance with the terms of Section 4 of the Borrower Security Agreement) as
the Item or Items of Equipment, taken as a whole, suffering the Casualty or
series of Casualties, (iii) have a Fair Market Value of not less than the Fair
Market Value (immediately preceding the Casualty or series of Casualties
assuming that such Item or Items of Equipment had been maintained in accordance
with the terms of Section 4 of the Borrower Security Agreement) of the Item or
Items of Equipment, taken as a whole, suffering the Casualty or series of
Casualties and (iv) be free and clear of any Liens other than Permitted Liens.
In the event any Replacement Item of Equipment is of an earlier year of
construction than the replaced Item or Items of Equipment, the Borrower shall
deliver an appraisal in form and substance satisfactory to the Required Lenders
from an appraiser selected by the Required Lenders confirming that such
Replacement Item or Items of Equipment meet the standards set forth in
clause (ii) and (iii) of the immediately preceding sentence. The Borrower shall
cause a Borrower Security Agreement Supplement to be executed and delivered to
Collateral Agent and Lenders in order to subject such replacement item or items
to the Borrower Security Agreement, and upon such execution and delivery and the
receipt by Collateral Agent and the Lenders of (i) evidence reasonably
satisfactory to them of the Borrower's compliance with the insurance provisions
of Section 8.2 with respect to such replacement item or items, and (ii) an
opinion of counsel to the Borrower opining as to the authorization, execution
and delivery of a Borrower Security Agreement Supplement, the enforceability of
the Borrower Security Agreement Supplement and the filing and recording of the
Borrower Security Agreement Supplement and UCC financing

48

--------------------------------------------------------------------------------


statements with respect thereto and, in each case, consistent with the opinions
delivered on any Advance Date covering such matters, such replacement item or
items shall be deemed an "Item of Equipment" or "Items of Equipment" for all
purposes hereof.

        Airframe Replacements—If the Borrower has given notice that it intends
to replace, or permit to be replaced, an Airframe suffering a Casualty, and such
replacement is permitted under the foregoing clause (b), the Borrower may make,
or permit, subject to this Loan Agreement, not later than the Casualty
Settlement Date with respect to such Airframe, a replacement for such Airframe
meeting the suitability standards hereinafter set forth (a "Replacement
Airframe"). To be suitable as a Replacement Airframe, an airframe must (i) be a
passenger aircraft, (ii) have the same or better remaining economic useful life,
state of repair and operating condition (immediately preceding the Casualty
assuming that such Airframe had been maintained in accordance with the terms of
Section 4 of the Aircraft Security Agreement) as the Airframe suffering the
Casualty, (iii) have a Fair Market Value of not less than the Fair Market Value
(immediately preceding the Casualty assuming that such Airframe had been
maintained in accordance with the terms of Section 4 of the Aircraft Security
Agreement) of the Airframe suffering the Casualty and (iv) be free and clear of
any Liens other than Permitted Liens. The Borrower shall deliver an appraisal in
form and substance satisfactory to the Required Lenders from an appraiser
selected by the Required Lenders confirming that such Replacement Airframe meets
the standards set forth in clause (ii) and (iii) of the immediately preceding
sentence. The Borrower shall cause World Travel to cause an Aircraft Security
Agreement Supplement to be executed and delivered to the Borrower in order to
subject such Replacement Airframe to the Aircraft Security Agreement, and upon
such execution and delivery and the receipt by Lenders of:

          (i)  evidence reasonably satisfactory to Lenders of the Borrower's or
World Travel's, as the case may be, compliance with the insurance provisions of
Section 8.2 with respect to such Replacement Airframe;

        (ii)  an opinion of counsel of World Travel opining as to the
authorization, execution and delivery of the Aircraft Security Agreement
Supplement, the enforceability of the Aircraft Security Agreement Supplement and
the filing and recording of the Aircraft Security Agreement Supplement and UCC
financing statements with respect thereto and, in each case, consistent with the
opinions delivered on any Advance Date covering such matters;

        (iii)  such documents and evidence with respect to the Borrower, the
Aircraft Trustee and, as applicable, and World Travel as Lenders or their
counsel may reasonably request in order to establish the consummation of the
transactions contemplated hereby, the taking of all corporate proceedings in
connection with and compliance with the conditions set forth herein, in each
case in form and substance reasonably satisfactory to such party, including
evidence that the Replacement Airframe has been duly certificated by the FAA as
to type and airworthiness in accordance with the terms of the Aircraft Security
Agreement and application for registration of the Replacement Airframe in the
name of the Aircraft Trustee has been duly made with the FAA and World Travel
has temporary or permanent authority to operate the Replacement Airframe; and

        (iv)  an appraisal from an independent appraiser setting forth the Fair
Market Value and remaining useful life with respect to such Replacement
Airframe, which amount shall be at least equal to the Fair Market Value and
remaining useful life of the Airframe being replaced;

such Replacement Airframe shall be deemed an "Airframe" for all purposes hereof.

49

--------------------------------------------------------------------------------

        Engine Replacements—If the Borrower has given notice that it intends to
replace, or permit to be replaced, an Engine suffering a Casualty, and such
replacement is permitted under the foregoing clause (b), the Borrower may make
subject to this Loan Agreement, not later than the Casualty Settlement Date with
respect to such Engine, a replacement for such Engine meeting the suitability
standards hereinafter set forth (a "Replacement Engine"). To be suitable as a
Replacement Engine, an engine must be (i) the same general type and of the same
Manufacturer, (ii) have the same or better remaining economic useful life, state
of repair and operating condition (immediately preceding the Casualty assuming
that such Engine had been maintained in accordance with the terms of Section 4
of the Aircraft Security Agreement) as the Engine suffering the Casualty,
(iii) have a Fair Market Value of not less than the Fair Market Value
(immediately preceding the Casualty assuming that such Engine had been
maintained in accordance with the terms of Section 4 of the Aircraft Security
Agreement) of the Engine suffering the Casualty and (iv) be free and clear of
any Liens other than Permitted Liens. In the event any Replacement Engine is of
an earlier year of construction than the replaced Engine, the Borrower shall
deliver an appraisal in form and substance satisfactory to the Required Lenders
from an appraiser selected by the Required Lenders confirming that such
Replacement Engine meets the standards set forth in clause (ii) and (iii) of the
immediately preceding sentence. The Borrower shall cause World Travel to cause
an Aircraft Security Agreement Supplement to be executed and delivered to the
Borrower in order to subject such Replacement Engine to the Aircraft Security
Agreement, and the Borrower shall cause a Borrower Security Agreement Supplement
to be executed and delivered to the Collateral agent on behalf of the Lenders in
order to subject the Borrower's interest in such Replacement Engine to the
Borrower Security Agreement, and upon such execution and delivery and the
receipt by Lenders of (i) evidence reasonably satisfactory to them of the
Borrower's compliance with the insurance provisions of Section 8.2 with respect
to such Replacement Engine, and (ii) an opinion of counsel to the Borrower and
World Travel opining as to the authorization, execution and delivery of the
Borrower Security Agreement Supplement and the Aircraft Security Agreement
Supplement, the enforceability of the Borrower Security Agreement Supplement and
the Aircraft Security Agreement Supplement and the filing and recording of the
Borrower Security Agreement Supplement and the Aircraft Security Agreement
Supplement and UCC financing statements with respect thereto and, in each case,
consistent with the opinions delivered on any Advance Date covering such
matters, such Replacement Engine shall be deemed an "Engine" for all purposes
hereof.

        If (i) Lenders have received the amount payable with respect to the
Casualty or series of Casualties and all other amounts due hereunder, or
(ii) the Item or Items of Equipment, Airframe or Engine have been substituted in
accordance herewith, and, in each case, no Default or Event of Default exists,
the Borrower shall be entitled to receive from the Collateral Agent the proceeds
of any recovery in respect of the Item or Items of Equipment, Airframe or Engine
from insurance or otherwise, to the extent recovered by Collateral Agent
("Casualty Recoveries"), and Collateral Agent, subject to the rights of any
insurer insuring the Items of Equipment, Airframe or Engine as provided herein,
shall execute and deliver to the Borrower, or to its assignee or nominee, a
release for the Item or Items of Equipment, Airframe or Engine, and such other
documents as may be required to release the Item or Items of Equipment, Airframe
or Engine from the terms of the Borrower Security Agreement, in such form as may
reasonably be requested by the Borrower. All fees, costs and expenses relating
to a substitution as described herein shall be borne by the Borrower. Except as
otherwise provided in this Section 8.1, the Borrower shall not be released from
its obligations hereunder in the event of, and shall bear the risk of, any
Casualty to any Item of Equipment, Airframe or Engine prior to or during the
term of this Loan Agreement and thereafter until all of the Borrower's
obligations hereunder are fully performed.

        Any payments (including, without limitation, insurance proceeds)
received at any time by Collateral Agent, Lenders or the Borrower from any
Authority or other party with respect to any loss or damage to any Item or Items
of Equipment, Airframe or Engine not constituting a Casualty (i) up to

50

--------------------------------------------------------------------------------


$1,000,000 with respect to Equipment and $500,000 with respect to the Airframe
or an Engine, shall be paid to the Borrower, so long as no Default or Event of
Default shall have occurred and be continuing, for application to repair or
replacement of property in accordance with Section 8.1 and Section 4.3 of the
Borrower Security Agreement or Section 4.3 of the Aircraft Security Agreement,
as the case may be, or (ii) in excess of $1,000,000 with respect to Equipment
and $500,000 with respect to the Airframe or an Engine, shall be held by
Collateral Agent and applied directly in payment of repairs or for replacement
of property in accordance with the provisions of Section 6.1 and Section 4.3 of
the Borrower Security Agreement or Section 4.3 of the Aircraft Security
Agreement, as the case may be, if not already paid by the Borrower, or if
already paid by the Borrower and no Default or Event of Default shall have
occurred and be continuing, shall be applied to reimburse the Borrower for such
payment, and any balance remaining after compliance with said Sections with
respect to such loss or damage shall be retained by or disbursed to (as
applicable) the Borrower.

        THE BORROWER HEREBY ASSUMES ALL RISK OF LOSS, DAMAGE, THEFT, TAKING,
DESTRUCTION, CONFISCATION, REQUISITION, COMMANDEERING, TAKING BY EMINENT DOMAIN
OR CONDEMNATION, PARTIAL OR COMPLETE, OF OR TO EACH ITEM OF EQUIPMENT, AIRFRAME
AND ENGINE, HOWEVER CAUSED OR OCCASIONED, SUCH RISK TO BE BORNE BY THE BORROWER
WITH RESPECT TO EACH ITEM OF EQUIPMENT, AIRFRAME AND ENGINE. THE BORROWER AGREES
THAT NO OCCURRENCE SPECIFIED IN THE PRECEDING SENTENCE SHALL IMPAIR, IN WHOLE OR
IN PART, ANY OBLIGATION OF THE BORROWER UNDER THIS LOAN AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE OBLIGATION TO PAY INTEREST.

        Section 8.2.    Insurance Coverages.    In addition to the requirements
set forth in Exhibit O to the Disbursement Agreement, the Borrower shall at all
times, at its expense, cause to be carried and maintained with financially sound
and reputable insurers, insurance against loss or damage to the Items of
Equipment, Airframe and Engine, of the kinds and in the amounts customarily
maintained by similar corporations engaged in similar operations in similar
jurisdictions and carry such other insurance as is usually carried by such
corporations, provided that in any event the Borrower will maintain

        (I)  with respect to Equipment:

        (a)  Casualty Insurance—insurance against risks of physical loss or
damage with respect to the Items of Equipment with deductibles and in such
minimum amounts as are consistent with industry standards; provided, however,
that at no time shall the amount of coverage, on a replacement cost basis, be
less than the outstanding Loan Balance as shall be applicable to the Items of
Equipment;

        (b)  Comprehensive General Liability Insurance—combined single limit
comprehensive general liability insurance against claims for bodily injury,
death or property damage in amounts at least equal to $50,000,000 per
occurrence, with such deductibles as are carried by similarly situated companies
operating similar facilities and equipment; and

        (c)  Other Insurance—such other insurance, including comprehensive and
worker's compensation insurance, in each case, generally carried by owners of
equipment similar to the Items of Equipment and properties in each jurisdiction
where the Items of Equipment are located, in such amounts and against such risks
as are then customary for equipment and property similar in use;

        (II)  with respect to Aircraft—The Borrower shall secure and maintain in
effect, at its own expense and at all times, insurance against such hazards and
for such risks with respect to the Aircraft as the Collateral Agent and the
Required Lenders holding 50% or more of the aggregate Credit Exposure of the
Lenders whose Loans were used to refinance the Aircraft, may require. Without
limiting the generality of the foregoing, the Borrower shall secure and
maintain:

          (i)  Casualty Insurance—all-risk aircraft hull and engine insurance
(including, without limitation, with respect to engine or part thereof while
removed from the Aircraft and foreign

51

--------------------------------------------------------------------------------

object damage insurance) in an amount which is not less than the principal
amount of the Obligations evidenced by the Loan Documents;

        (ii)  Confiscation, Expropriation, War Risk and Allied
Perils—confiscation, expropriation and war risk and allied perils (including,
without limitation, terrorism) insurance and hijacking insurance in an amount
which is, for physical damage, not less than the principal amount of the
Obligations evidenced by the Loan Documents for any single occurrence, and

        (iii)  Comprehensive General Liability Insurance—combined single limit
comprehensive general liability insurance against claims for bodily injury,
death or property damage (including, without limitation, contracted liability,
cargo liability, passenger legal liability and property damage coverage but
excluding manufacturer's product liability coverage), to the extent exposure
exists, in an amount not less than $50,000,000 per occurrence with deductibles
as approved by the Collateral Agent and the Required Lenders holding 50% or more
of the aggregate Credit Exposure of the Lenders whose Loans were used to
refinance the Aircraft, for all owned, non-owned and hired aircraft, fixed wing
or rotary, used in connection with the operation of the Project.

        Such insurance shall be written by reputable insurance companies that
are financially sound and solvent, rated in Best's Insurance Guide or any
successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of "A-" and a size
rating of at least "VIII" or otherwise acceptable to the Lenders. All such
insurance shall name Collateral Agent and Lenders as additional insureds or as
loss-payees, as their respective interests may appear pursuant to the terms and
conditions of this Loan Agreement. Each policy referred to in this Section 8.2
shall provide that (i) it will not be cancelled or its limits reduced, or
allowed to lapse without renewal, except after not less than 30 days written
notice to Lenders, (ii) the interests of Collateral Agent and Lenders shall not
be invalidated by any act or negligence of, or breach of representation or
warranty by, the Borrower or any Person having an interest in any Item of
Equipment, Airframe or Engine (other than the Borrower's failure to pay
premiums), (iii) such insurance is primary with respect to any other insurance
carried by or available to Collateral Agent and/or Lenders, (iv) the insurer
shall waive any right of subrogation, setoff, counterclaim, or other deduction,
whether by attachment or otherwise, against Collateral Agent or Lenders; (v) the
insurer shall waive any right to claim any premiums or commission against
Collateral Agent or Lenders; and (vi) such policy shall contain a severability
of interests clause providing for coverage of Collateral Agent and Lenders as if
separate policies had been issued to each of them except with respect to the
limit of such insurance which shall in no event increase as a result of such
additional language. The Borrower will notify Collateral Agent and Lenders
promptly of any policy cancellation, reduction in policy limits, modification or
amendment.

        Nothing in this Section 8.2 shall prohibit Lenders or Collateral Agent
from obtaining insurance for its own account and at its own expense and any
proceeds payable thereunder shall be payable as provided in the insurance policy
relating thereto, provided that no such insurance may be obtained which would
limit or otherwise adversely affect the coverage or payment of any insurance
required to be obtained or maintained by the Borrower pursuant to this
Section 8.2.

        All such policies with respect to the Aircraft shall be under such forms
and upon such terms, for such periods and with such companies or underwriters as
the Collateral Agent and the Required Lenders holding 50% or more of the
aggregate Credit Exposure of the Lenders whose Loans were used to refinance the
Aircraft, may approve, losses or refunds in all cases to be first payable to the
Collateral Agent or its assigns, as its interest may appear. Notwithstanding any
provision of any of the Loan Documents to the contrary, failure to obtain the
Collateral Agent's and the approval of Required Lenders holding 50% or more of
the aggregate Credit Exposure of the Lenders whose Loans were used to refinance
the Aircraft for any insurer or policy shall not excuse the Borrower from its
obligation to maintain insurance coverage required hereunder. The Borrower shall
pay any deductible

52

--------------------------------------------------------------------------------


portion of such insurance and any expense incurred in collecting insurance
proceeds. The Borrower hereby assigns to the Collateral Agent the proceeds of
all such insurance (including any refund of premium) to the extent of the
Obligations secured hereby, directs the insurer to pay any losses or refunds due
to the Borrower directly to the Collateral Agent, and appoints the Collateral
Agent as attorney-in-fact to make proof of loss and claim for all insurance and
refunds thereupon and to endorse all documents, contracts drafts, checks or
forms of payment of insurance or premiums. The Collateral Agent shall apply
insurance proceeds in accordance with Section 8.1 of this Loan Agreement. The
terms of Section IV.4 and Section IV.9 of Exhibit O to the Disbursement
Agreement shall not apply to any of the insurance policies required with respect
to the Aircraft.

        Section 8.3.    Insurance Certificates.    Prior to each Advance Date,
and thereafter not less than 12 days prior to the expiration dates of the
expiring policies theretofore delivered pursuant to Section 8.2, the Borrower
shall deliver to Collateral Agent and the Lenders certificates and copies of
policies issued by the insurer(s) or insurance broker(s) for the insurance
maintained pursuant to Section 8.2; provided, however, that if the delivery of
any certificate is delayed, the Borrower shall not be deemed to be in violation
of the obligation to deliver such certificate if, within such 12 day period, the
Borrower delivers an executed binder with respect thereto and thereafter
delivers the certificate upon receipt thereof.

SECTION 9.    EVENTS OF DEFAULT AND REMEDIES.    

        Section 9.1.    Events of Default.    If any of the following events
shall occur and be continuing:

        (a)  (i) The Borrower shall fail to pay any principal of any Loan when
due in accordance with the terms hereof; or (ii) the Borrower shall fail to pay
any interest on any Loan or Wynn Resorts or any Loan Party shall fail to pay any
other amount payable under this clause (ii) within five days after any such
interest or other amount becomes due in accordance with the terms hereof;
provided, that the failure to pay any amount due under the Disbursement
Agreement (and not otherwise due hereunder) shall constitute an Event of Default
hereunder only to the extent such failure to pay constitutes a Disbursement
Agreement Event of Default; or

        (b)  Any representation or warranty made or deemed made by Wynn Resorts,
or any Loan Party herein or in any other Loan Document or that is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Loan Agreement or any such other Loan
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made; provided,that the inaccuracy of any representation
or warranty contained only in the Disbursement Agreement shall constitute an
Event of Default hereunder only to the extent such inaccuracy constitutes a
Disbursement Agreement Event of Default; or

        (c)  (i) Any Loan Party shall default in the observance or performance
of any agreement contained in Section 2 or Section 4 of the FF&E Guaranty
(provided, that with respect to those covenants incorporated by reference from
this Loan Agreement into the FF&E Guaranty and made the direct obligations of
the Loan Parties pursuant to Section 4.1 of the FF&E Guaranty, no Event of
Default shall occur from a Loan Party's default in the observance or performance
of such covenants until expiration of the notice and cure periods, if any, set
forth under this Section 9 that are applicable to the corresponding covenants in
this Loan Agreement), (ii) Wynn Resorts shall default in the observance or
performance of any agreement contained in the Wynn Resorts FF&E Guaranty,
(iii) the Borrower shall default in the observance or performance of any
provision, covenant or agreement contained in Section 4 of the Borrower Security
Agreement, (iv) the Aircraft Trustee shall default in the observance or
performance of any provision, covenant or agreement contained in Section 4 or
Section 7 of the Aircraft Security Agreement, (v) a Disbursement Agreement Event
of Default shall have occurred and be continuing, (vi) the Borrower shall fail
to at all times maintain in full force and effect the insurance policies and

53

--------------------------------------------------------------------------------




programs listed in Section 8.2 (other than Section 8.2(I)(c)) hereof or
(vii) any Loan Party shall fail to at all times maintain in full force and
effect the insurance policies and programs described in Section 8.2(I)(c) where
such default shall not have been remedied within thirty (30) days after the
earlier of (x) the applicable Loan Party becoming aware of such failure or
(y) notice of such failure from the Collateral Agent or any Lender to such Loan
Party; or

        (d)  Wynn Resorts or any Loan Party or the Aircraft Trustee shall
default in the observance or performance of any other covenant or agreement
contained in this Loan Agreement or any other Loan Document to which it is a
party (other than as provided in subsections (a) through (c) of this Section but
subject to the proviso set forth in Section 9.1(c)), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the
Borrower or any other Loan Party becoming aware of such default or (ii) receipt
by the Borrower or any other Loan Party of notice from the Collateral Agent or
any Lender of such default; provided, that the failure to perform or comply with
any such provision of the Disbursement Agreement shall constitute an Event of
Default hereunder only to the extent such failure to perform or to comply
constitutes a Disbursement Agreement Event of Default; or

        (e)  The Borrower or any other Loan Party shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause immediately such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in
subsection (i), (ii) or (iii) of this subsection (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in subsections (i), (ii) and (iii) of
this subsection (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$5,000,000; or

        (f)    (i) Wynn Resorts, the Borrower or any other Loan Party shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Wynn Resorts, the Borrower or any other Loan Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Wynn Resorts, the Borrower or any other Loan Party any case,
proceeding or other action of a nature referred to in subsection (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Wynn Resorts, the Borrower or
any other Loan Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Wynn Resorts, the
Borrower or any other Loan Party shall

54

--------------------------------------------------------------------------------




take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in subsection (i), (ii), or (iii)
above; or (v) Wynn Resorts, the Borrower or any other Loan Party shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

        (g)  (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Loan Party or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA other
than in a standard termination under Section 4041(b) of ERISA, (v) Valvino or
any Loan Party or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any Loan Party, or any of their Subsidiaries or any Commonly
Controlled Entity shall be required to make during any Fiscal Year payments
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees (or their dependents), other
than as required by Sections 601 et. seq. of ERISA, Section 4980B of the Code,
or the corresponding provisions of applicable state law; and in each case in
subsections (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

        (h)  One or more judgments or decrees shall be entered against any Loan
Party involving for the Loan Parties taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or

        (i)    Any of the Security Documents, the guarantee contained in
Section 2 of the FF&E Guaranty or the Wynn Resorts FF&E Guaranty, shall cease,
for any reason (other than pursuant to the terms thereof), to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so assert
or shall assert that any provision of any Loan Document is not in full force and
effect, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

        (j)    Any of the Loan Documents or Project Documents shall terminate or
be terminated or canceled, become invalid or illegal or otherwise cease to be in
full force and effect prior to its stated expiration date or Wynn Resorts, the
Borrower, any other Loan Party, any Affiliate of the Borrower or any other
Person shall breach or default under any term, condition, provision, covenant,
representation or warranty contained in any Project Document (after the giving
of any applicable notice and the expiration of any applicable grace period);
provided, that the occurrence of any of the foregoing events with respect to any
Project Document (other than any Material Affiliated Contract) shall constitute
an Event of Default hereunder only if the same could reasonably be expected to
result in a Material Adverse Effect and the same shall continue unremedied for
thirty (30) days after the earlier of (i) the Borrower or any other Loan Party
becoming aware of, or receiving notice of, such occurrence or (ii) receipt by
the Borrower or any other Loan Party of notice from the Collateral Agent or any
Lender of such occurrence; provided, however, that in the case of any such
Project Document, if the occurrence is the result of actions or inactions by a
party other than a Loan Party, then no Event of Default shall be deemed to have

55

--------------------------------------------------------------------------------




occurred as a result thereof if the Borrower provides written notice to the
Collateral Agent immediately upon (but in no event more than two (2) Business
Days after) the Borrower or any Loan Party becoming aware of such occurrence
that the relevant Loan Party intends to replace such Project Document and
(x) such Loan Party obtains a replacement obligor or obligors for the affected
party, (y) such Loan Party enters into a replacement Project Document on terms
no less beneficial to such Loan Party and the Secured Parties in any material
respect than the Project Document being replaced within sixty (60) days of such
occurrence; provided, however, that the replacement Project Document may require
the applicable Loan Party to pay amounts under the replacement Project Document
in excess of those that would have been payable under the replaced Project
Document and (z) such occurrence, after considering any replacement obligor and
replacement Project Document and the time required to implement such
replacement, has not had and could not reasonably be expected to have a Material
Adverse Effect; provided, further, that a breach, default or termination under
any "Construction Contract" prior to the Completion Date shall constitute an
Event of Default hereunder only to the extent such breach, default or
termination constitutes a Disbursement Agreement Event of Default; or

        (k)  An "event of default" under and as defined in any of the Financing
Agreements (other than the Loan Documents) (in any event, after the expiration
of any applicable cure periods); or

        (l)    (i) A Change of Control shall occur; or (ii) a Specified Change
of Control shall occur; or

        (m)  The Liens on the Property of the Borrower permitted pursuant to
Section 7.3(k) and (l), shall cease, for any reason, to be validly subordinated
and junior in right to the Liens of the Collateral Agent on the Equipment under
the Loan Documents; or

        (n)  Any Subordinated Debt or the Management Fees payable under the
Management Agreement shall cease, for any reason, to be validly subordinated to
the Obligations of the Loan Parties as provided in the Management Agreement, the
Management Fee Subordination Agreement and the documentation, instruments or
other agreements related to the Subordinated Debt, as the case may be; or

        (o)  A License Revocation that continues for three consecutive calendar
days affecting gaming operations accounting for five percent or more of the
consolidated gross revenues (calculated in accordance with GAAP) of the Borrower
related to gaming operations; or

        (p)  The Borrower or any other Loan Party shall fail to observe, satisfy
or perform, or there shall be a violation or breach of, any of the terms,
provisions, agreements, covenants or conditions attaching to or under the
issuance to such Person of any Permit or any such Permit or any provision
thereof shall be suspended, revoked, cancelled, terminated or materially and
adversely modified or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit if such failure to
perform, violation, breach, suspension, revocation, cancellation, termination or
modification could reasonably be expected to have a Material Adverse Effect; or

        (q)  The Completion Date shall not have occurred by the Scheduled
Completion Date; or

        (r)  World Travel shall fail to pay any principal or interest on the
Intercompany Note in accordance with the terms thereof or any default shall
occur thereunder; or

        (s)  The occurrence of an "Event of Default" under the Wynn Credit
Agreement; or

        (t)    The Aircraft Trustee shall fail to maintain the registration of
the Aircraft as required by Section 4.1 of the Aircraft Security Agreement;

then, and in any such event, (A) if such event is an Event of Default specified
in subsection (i) or (ii) of subsection (f) above with respect to Wynn Resorts
or any Loan Party, automatically the

56

--------------------------------------------------------------------------------

Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Loan Agreement and the
other Loan Documents shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Collateral Agent
may, or upon the request of the Required Lenders, the Collateral Agent shall, by
notice to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Collateral Agent may, or upon the request of the
Required Lenders, the Collateral Agent shall, by notice to the Borrower, declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Loan Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Upon the
occurrence and during the continuation of an Event of Default, the Collateral
Agent and the Lenders shall be entitled to exercise any and all remedies
available under the FF&E Guaranty and the Security Documents (subject to
applicable Nevada Gaming Laws and securing any required Nevada Gaming
Approvals), including, without limitation, the Borrower Security Agreement, or
otherwise available under applicable law, in equity, or otherwise, including,
without limitation, the right to enter into possession of the Collateral and
perform any and all work and labor necessary to complete the Project or to
operate and maintain the Collateral, and all sums expended by the Collateral
Agent or any other Secured Party in so doing, together with interest on such
total amount at the highest default rate provided hereunder, shall be
Obligations hereunder, shall be repaid by the Borrower to the Collateral Agent
or such Secured Party upon demand and shall be secured by the Loan Documents,
notwithstanding that such expenditures may, together with amounts advanced under
this Loan Agreement, exceed the total amount of the Commitments. Notwithstanding
anything to the contrary contained in this Loan Agreement, in the event the
consent of the Lenders is required in connection with the exercise of remedies
pursuant to this Section 9, for purposes of determining the required lender
consent pursuant to the applicable definitions thereto, the Commitments of the
Lenders shall be deemed terminated.

        Section 9.2.    Remedies on Default.    In case any one or more Events
of Default shall occur and be continuing, (i) the Collateral Agent and the
Required Lenders may exercise any rights of the Borrower under and with respect
to the Intercompany Note and the Aircraft Security Agreement, (ii) any Lender
may proceed to protect and enforce the rights of such Lender by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Loan Document, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise,
and (iii) the Collateral Agent and any Lender may exercise any rights or
remedies in their respective capacities under the Operative Documents in
accordance with the provisions thereof. No course of dealing and no delay on the
part of any Lender in exercising any right, power or remedy shall operate as a
waiver thereof or otherwise prejudice such Lender's rights, powers or remedies.
No right, power or remedy conferred by this Loan Agreement or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.

        Section 9.3.    Remedies on Aircraft Default.    Notwithstanding any
waiver or amendment delivered under this Loan Agreement by the Collateral Agent
acting at the direction of the Required Lenders to the contrary, in case any one
or more Events of Default specified in (i) subsection (a) of Section 9.1,
(ii) subsection (b) of Section 9.1 with respect to World Travel, the Aircraft or
the Aircraft Trustee, (iii) subsection (iv) of subsection (c) of Section 9.1,
(iv) subsection (d) of Section 9.1 with respect to World Travel, the Aircraft or
the Aircraft Trustee, (v) subsection (i) above with respect to World Travel, the
Aircraft or the Aircraft Trustee, (vi) subsection (f) of Section 9.1,
(vii) subsection (r) of Section 9.1, (viii) subsection (t) of Section 9.1, shall
occur and be continuing, the Collateral Agent, acting at the direction of the
Lenders holding more than 50% of the aggregate amount of Credit Exposure of the
Lenders whose Loans were used to refinance the Aircraft, shall (A) declare that

57

--------------------------------------------------------------------------------


portion of the Loans hereunder (with accrued interest thereon) that were used to
refinance the Aircraft to be due and payable forthwith, whereupon the same shall
immediately become due and payable, (B) exercise any rights of the Borrower
under and with respect to the Intercompany Note and the Aircraft Security
Agreement and (C) exercise any of its rights under the Borrower Aircraft
Assignment.

        With the exception of the foregoing, unless the Required Lenders have
consented in writing, no such Lender shall proceed to protect and enforce the
rights of such Lender under this Loan Agreement or the other Loan Documents, by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any other Loan
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

SECTION 10.    ASSIGNMENT BY LENDERS; PARTICIPATIONS.    

        Section 10.1.    Assignments.    

        (a)  Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Loan Agreement, the
other Loan Documents, the Collateral or the Notes; provided that (i) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Loan Agreement and the
other Loan Documents; and (ii) the parties to each assignment shall execute and
deliver to the Collateral Agent an Assignment and Assumption Agreement in the
form attached hereto as Exhibit F, together with a processing and recordation
fee of $500.00. Subject to acceptance and recording thereof by the Collateral
Agent pursuant to paragraph (b) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Loan Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Loan Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Loan Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Loan Agreement, such Lender shall cease to be
a party hereto) but shall continue to be entitled to the benefits of Section 12
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Loan Agreement that does not comply with this paragraph shall be
treated for purposes of this Loan Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.2.

        (b)  The Collateral Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its office listed in Schedule IB a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and the Borrower,
the Collateral Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Loan Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. Any
assignment or transfer by a Lender of rights or obligations as a Lender under
this Loan Agreement that does not comply with this paragraph shall be treated
for purposes of this Loan Agreement as a sale by such Lender of a participation
in such rights and obligations in accordance with Section 10.2.

        Section 10.2.    Participations.    Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Collateral Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Loan Agreement,
the other Loan Documents, the Collateral or the Notes; (including all or a
portion of the Loans owing to it); provided

58

--------------------------------------------------------------------------------


that (i) such Lender's obligations under this Loan Agreement and the other Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Collateral Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Loan Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Loan Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Loan Agreement and
the other Loan Documents. Subject to paragraph (b) of this Section, the Company
agrees that each Participant shall be entitled to the benefits of Section 12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.1.

        (b)  A Participant shall not be entitled to receive any greater payment
under Section 12 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 12.2 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower to comply with Section 12.2 as though it were a
Lender.

        Section 10.3.    Pledges.    Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Loan
Agreement or the other Loan Documents to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

SECTION 11.    THE COLLATERAL AGENT.    

        Section 11.1.    Appointment.    Each Lender hereby irrevocably
designates and appoints the Trust Company as the Collateral Agent under this
Loan Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Collateral Agent, in such capacity, to take such action on its
behalf under the provisions of this Loan Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of this Loan Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Loan Agreement,
the Trust Company shall not have any duties or responsibilities, except those
expressly set forth herein and in the other Loan Documents, or any fiduciary
relationship with any Lender or any other party to the Loan Documents, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Loan Agreement or any other Loan Document or
otherwise exist against the Trust Company.

        Section 11.2.    Delegation of Duties.    The Collateral Agent may
execute any of its duties under this Loan Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Collateral Agent
shall not be responsible for the acts or omissions including, specifically the
negligence or willful misconduct of agents or attorneys-in-fact selected by it
with reasonable care.

        Section 11.3.    Exculpatory Provisions.    Neither the Trust Company
nor the Collateral Agent (in its capacity as such) nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by the
Collateral Agent or such Person under or in connection with this Loan Agreement
or any other Loan Document, except for the Collateral Agent's or such Person's
own willful misconduct or gross negligence (or negligence in the handling of
funds by the Collateral Agent in such capacity) or (b) responsible in any manner
to any of

59

--------------------------------------------------------------------------------


the Lenders or any other party to the Loan Documents for any recitals,
statements, representations or warranties made by the Borrower or any other
party or any officer thereof contained in this Loan Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Collateral Agent under or in connection
with, this Loan Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this Loan
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Collateral Agent shall not
be under any obligation to any Lender or any other party to the Loan Documents
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Loan Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

        Section 11.4.    Reliance by Collateral Agent; Indemnity.    The
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile message, statement, order or other document or
other written communication believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the Collateral
Agent. The Collateral Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Collateral Agent,
in accordance with this Loan Agreement. The Collateral Agent shall be fully
justified in failing or refusing to take any action under this Loan Agreement or
any other Loan Document unless it shall first receive the advice or concurrence
of the Required Lenders or it shall first be indemnified to its satisfaction by
the applicable Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Loan Agreement and the other Loan Documents
in accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the applicable Notes. Wherever in the Loan
Documents the consent or approval of the Collateral Agent is required, in giving
any such consent or approval the Collateral Agent may rely upon, or make its
approval subject to, the directions of or consent or approval from the Required
Lenders. The Lenders agree to indemnify the Collateral Agent (to the extent not
reimbursed under Section 12 hereof but without limiting the obligations of the
Borrower under Section 12 or of the Guarantors) ratably in accordance with their
respective Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys' fees) or disbursements of any kind and nature whatsoever
that may at any time (including at any time following the final payment of all
of the obligations of the Borrower hereunder and under the other Loan Documents)
be imposed on, incurred by or asserted against the Collateral Agent (including
by any Lender) in any way relating to or arising out of this Loan Agreement or
any Loan Document or the transactions contemplated thereby or any action taken
or omitted by the Collateral Agent under this Loan Agreement or any Loan
Document; provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence (or negligence in the handling
of funds by the Collateral Agent in such capacity) or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Collateral Agent promptly upon demand for its ratable
share of any costs or expenses payable by the Borrower under Section 12, to the
extent that the Collateral Agent is not promptly reimbursed for such costs and
expenses by the Borrower or a Guarantor.

60

--------------------------------------------------------------------------------


        Section 11.5.    Notice of Default.    The Collateral Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Collateral Agent has received notice from a Lender referring
to this Loan Agreement, describing such Default or Event of Default and stating
that such notice is a "notice of default". In the event that the Collateral
Agent receives such a notice, the Collateral Agent shall promptly give notice
thereof to the Lenders, the Borrower, the Administrative Agent and the Mortgage
Notes Indenture Trustee. The Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders; provided, however, that unless and until the Collateral Agent shall
have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

        Section 11.6.    Non-Reliance on Collateral Agent and Other
Lenders.    Each Lender expressly acknowledges that neither the Collateral
Agent, the Arranger nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates, has made any representations or
warranties to it and that no act by the Collateral Agent, or the Arranger
hereinafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by the Collateral Agent or
the Arranger to any Lender. Each Lender represents to the Collateral Agent that
it has, independently and without reliance upon the Collateral Agent or the
Arranger or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to enter into this
Loan Agreement. Each Lender also represents that it will, independently and
without reliance upon the Collateral Agent, the Arranger or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Loan Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Collateral
Agent hereunder, neither the Collateral Agent nor the Arranger shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Collateral Agent, the Arranger or any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

        Section 11.7.    Indemnification.    Other than with respect to
indemnification provided to the Collateral Agent in accordance with
Section 11.4, the Collateral Agent agrees to look solely to the Borrower under
Section 12, and not to any other party hereto, for any claim for indemnification
which may arise hereunder or under any other Loan Document.

        Section 11.8.    Collateral Agent in Its Individual Capacity.    Each
Lender acknowledges that Wells Fargo Bank Nevada, National Association, is
acting as Collateral Agent hereunder. Wells Fargo Bank Nevada, National
Association, and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though it was not the
Collateral Agent hereunder and under the other Loan Documents and without notice
to or consent of the Lenders. Each Lender acknowledges that, pursuant to such
activities, Wells Fargo Bank Nevada, National Association, or its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or its Affiliates) and acknowledges that such Persons shall be under no
obligation to provide such information to them.

61

--------------------------------------------------------------------------------

        Section 11.9.    Successor Collateral Agent.    The Collateral Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrower, such consent not to be unreasonably withheld, shall
have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within sixty (60) days after the retiring
Collateral Agent's giving of notice of resignation or the Required Lenders'
removal of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the Lenders, appoint a successor Collateral Agent, which shall
be a commercial bank described in clause (i) or (ii) of the definition of
"Eligible Assignee" and having a combined capital and surplus of at least
$150,000,000. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations under this Loan Agreement.
After any retiring Collateral Agent's resignation or removal hereunder as
Collateral Agent, the provisions of this Section 11 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Collateral
Agent under this Loan Agreement. Notwithstanding the foregoing if no Event of
Default and no Default, shall have occurred and be continuing, then no successor
Collateral Agent shall be appointed under this Section 11.9 without the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed.

        Section 11.10.    Action upon Instructions.    Subject to the terms of
Sections 11.3, 11.4 and 11.7 and the Operative Documents, upon the written
instructions at any time and from time to time of the Required Lenders (for any
action not requiring the consent of all of the Lenders), Collateral Agent shall
take such of the following actions as may be specific in such instructions:

        (a)  give such notice or direction or exercise such right or power under
this Loan Agreement or any other Loan Document as shall be specified in such
instructions;

        (b)  approve as satisfactory to it all matters required by the terms of
any Loan Document to be satisfactory to Collateral Agent; and

        (c)  any other action as specified by the Required Lenders.

SECTION 12.    INDEMNITY.    

        Section 12.1.    General Indemnification.    Whether or not the
transactions contemplated hereby are consummated, to the fullest extent
permitted by any Requirements of Law, the Borrower hereby:

        (x)  waives and releases any Claims now or hereafter existing against
any Indemnitee on account of, and

        (y)  assumes liability for and agrees to indemnify, protect, defend,
save and keep harmless each Indemnitee on an after-tax basis (in accordance with
Section 12.3) from and against, any and all Claims of every kind and nature
whatsoever that may be imposed on, incurred by, or asserted against any
Indemnitee, which are not caused by the gross negligence or willful misconduct
(or negligence in the handling of funds by the Collateral Agent in such
capacity) of the Indemnitee (provided that the indemnification provided under
this Section 12.1 shall specifically include matters based on or arising from
the negligence of any Indemnitee), whether or not such Indemnitee shall also be
indemnified as to any such Claim by any other Person and whether or not

62

--------------------------------------------------------------------------------




such Claim arises or accrues prior to the Document Closing Date or after the
Maturity Date, and which relates in any way to or arises in any way out of:

        (a)  any of the Operative Documents or any of the transactions
contemplated thereby, or any investigation, litigation or proceeding in
connection therewith, and any amendment, modification or waiver in respect
thereof;

        (b)  the Collateral or any Part thereof or interest therein;

        (c)  with respect to the Collateral or Part thereof, the acquisition,
mortgaging, design, manufacture, re-manufacture, construction, preparation,
installation, inspection, delivery, non-delivery, acceptance, rejection,
purchase, ownership, possession, rental, lease, sublease, repossession,
maintenance, repair, alteration, modification, addition or substitution,
storage, titling or retitling, transfer of title, registration or
re-registration, redelivery, use, operation, condition, financing, refinancing,
sale, return or other application or disposition or the imposition of any Lien
(or incurring of any liability to refund or pay over any amount as a result of
any Lien) on any of the Collateral, including, without limitation, (i) Claims or
penalties arising from any violation of any Requirements of Law or in tort
(strict liability or otherwise), (ii) loss of or damage to the environment
(including, without limitation, investigation costs, cleanup costs, response
costs, remediation and removal costs, costs of corrective action, costs of
financial assurance, and all other damages, costs, fees and expenses, fines and
penalties, including natural resource damages), or death or injury to any
Person, and any mitigative action required by or under Environmental Laws,
(iii) latent or other defects, whether or not discoverable, and (iv) any Claim
for patent, trademark or copyright infringement;

        (d)  the sale or other disposition of the Collateral, including, without
limitation, any disposition as a result of the exercise of remedies;

        (e)  the offer, issuance, sale or delivery of the Notes in accordance
with the Operative Documents;

        (f)    the breach by the Borrower or a Guarantor of any representation
or warranty made by it or deemed made by it in any Operative Document;

        (g)  the transactions contemplated hereby or by any other Operative
Document in respect of the application of Parts 4 and 5 of Subtitle B of Title I
of ERISA and any Prohibited Transaction described in Section 4975(c) of the
Code;

        (h)  any Claims related to the release from the Collateral of any
substance into the environment, including (without limitation) Claims arising
out of the use of the Collateral for the transportation or storage of any
Hazardous Substances;

        (i)    any Claims related to any Indemnitee being alleged to be an owner
or operator of the Collateral or the land on which the Collateral is situated,
in each case prior to taking possession thereof, under any Environmental Law;

        (j)    any failure on the part of the Borrower or any Guarantor to
perform or comply with any of the terms of any Operative Document to which it is
a party; or

        (k)  any other agreement entered into or assumed by the Borrower in
connection with the Collateral.

63

--------------------------------------------------------------------------------




        It is expressly understood and agreed that this Section 12.1 shall not
apply to Claims in respect of:

        (A)  Taxes (such Claims being subject to Section 12.2), except with
respect to (1) taxes or penalties included in Claims described in clause (g)
above, and (2) any payment necessary to make payments under this Section 12.1 in
accordance with Section 12.3;

        (B)  as to an Indemnitee, Lender Liens which such Indemnitee is
responsible for discharging under the Operative Documents;

        (C)  the gross negligence or willful misconduct of such Indemnitee or
any Affiliate, agents, officers directors, servants or employees thereof; and

        (D)  the breach by an Indemnitee of any representation, warranty or
covenant under any Operative Document.

        Section 12.2.    General Tax Indemnity.    

        (a)  The Borrower shall pay, defend and indemnify and hold each
Indemnitee harmless from any and all Taxes imposed on or with respect to or in
connection with any Indemnitee, the Collateral or any Part thereof, any
Operative Document, the Borrower or any lessee or user of the Collateral,
howsoever imposed, including Taxes imposed:

          (i)  with respect to the Collateral or Part thereof, the acquisition,
mortgaging, design, manufacture, re-manufacture, construction, preparation,
installation, inspection, delivery, non-delivery, acceptance, rejection,
purchase, ownership, possession, rental, lease, sublease agreement,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, titling or retitling, transfer of title, registration or
re-registration, redelivery, use, operation, condition, financing, refinancing,
sale, return or other application or disposition or the imposition of any Lien
(other than Permitted Liens related to Taxes) or incurrence of any liability to
refund or pay over any amount as a result of any Lien thereon;

        (ii)  Interest or Supplemental Payments or the receipts or earnings
arising from or received with respect to the Collateral or any Part thereof, or
any interest therein or any applications or dispositions thereof,

        (iii)  any other amount paid or payable pursuant to this Loan Agreement,
the Notes or any other Operative Document;

        (iv)  the Collateral or any Part thereof or any interest therein;

        (v)  all or any of the Operative Documents, any other documents
contemplated thereby and any amendments and supplements thereto; and

        (vi)  otherwise with respect to or in connection with the transactions
contemplated by the Operative Documents;

provided, however, the indemnification obligation of this Section 12.2(a) shall
not apply to Taxes (1) which are based upon or measured by the Indemnitee's net
income or which are expressly in substitution for, or relieve Indemnitee from,
any tax based upon or measured by Indemnitee's net income (including the United
States backup withholding tax)(other than any State or local taxes imposed by
means of withholding, taxes incurred solely as a result of the location of the
Collateral, the operations, state of formation, or place of payment of the
Borrower, and taxes necessary to pay the obligations under this paragraph on an
after-tax basis); (2) characterized under local law as franchise, net worth, or
shareholder's capital taxes; and (3) that are the U.S. withholding taxes under
Sections 1441 or 1442 of the Code with respect to any payment to an Indemnitee
that is not a U.S. Person as defined in Section 7701(a)(30) of the Code (a
"Non-U.S. Indemnitee"). Notwithstanding the proviso of the preceding sentence of
this Section 12.2(a), the Borrower shall pay or reimburse, and indemnify and
hold harmless, on an after-tax basis, any Non-U.S. Indemnitee (i) if such
Non-U.S. Indemnitee, in

64

--------------------------------------------------------------------------------

compliance with Section 12.2(c), has established that it is entitled to receive
payments pursuant to the Operative Documents without any such deduction or
withholding, from any deduction or withholding of any U.S. federal income tax,
or (ii) if such Non-U.S. Indemnitee, in compliance with Section 12.2(c), has
established that it is entitled to receive payments pursuant to the Operative
Documents at a reduced rate of withholding, from any deduction or withholding of
any United States federal income tax in excess of such reduced rate, or (iii) if
such Non-U.S. Indemnitee, in compliance with Section 12.2(c) or otherwise, has
validly established that it is a foreign person or a corporation thereby
entitled to an exemption from United States backup withholding taxes, from such
backup withholding taxes.

        Payments to any Indemnitee under this Section 12.2(a) shall be made
within ten (10) Business Days from the date such Indemnitee makes written demand
therefor, which demand shall set forth in reasonable detail the basis and
calculations of the amounts demanded. Any Indemnitee claiming any indemnity
payment or additional amounts payable pursuant to this Section 12.2(a) shall use
reasonable efforts to file any certificate or document reasonably requested in
writing by the Borrower or the Collateral Agent if the making of such a filing
would avoid the need for or reduce the amount of any such indemnity payment or
the withholding amount that may thereafter accrue.

        All of the indemnities contained in this Section 12.2 shall continue in
full force and effect notwithstanding the expiration or earlier termination of
this Loan Agreement in whole or in part, including the termination of this Loan
Agreement with respect to the Collateral, and are expressly made for the benefit
of, and shall be enforceable by, each Indemnitee.

        (b)  The Borrower will, promptly upon learning thereof, notify the
Collateral Agent and the Indemnitees of all reports or returns required to be
made with respect to any Tax with respect to which the Borrower is required to
indemnify hereunder, and will, if permitted by any Requirement of Law, file the
same. If the Borrower is not permitted to so file, the Borrower shall prepare
such reports or returns for signature by the Collateral Agent or the applicable
Indemnitee and shall forward the same, together with immediately available funds
for payment of any Tax due, to the Collateral Agent or such Indemnitee, no later
than later of ten (10) Business Days in advance of the date such payment is to
be made or five (5) Business Days upon learning of such filing requirement. The
Borrower shall furnish the Collateral Agent or such Indemnitee with copies of
all paid receipts or other appropriate evidence of payment for all Taxes paid by
the Borrower pursuant to this Section 12.2.

        (c)  Each Non-U.S. Indemnitee shall deliver to the Borrower and the
Collateral Agent two original copies of IRS Form W-8BEN or W-8ECI or successor
applicable form or forms, properly and duly executed, establishing in either
case that such Non-U.S. Indemnitee is entitled to receive payments pursuant to
the this Loan Agreement without deduction or withholding of any U. S. federal
income taxes (or at a reduced rate, if applicable) and is a foreign person or a
corporation thereby entitled to an exemption from United States backup
withholding taxes. Each such Non-U.S. Indemnitee covenants that (i) it will
provide to the Borrower and the Collateral Agent a new IRS Form W-8BEN or W8-ECI
and any such additional forms (or any successor form or forms) in accordance
with applicable United States laws and regulations and amendments, duly executed
and completed by such Non-U.S. Indemnitee on the expiration or obsolescence of
any previously delivered forms or after the occurrence of any event requiring a
change in the most recent forms delivered by it, in either case within ten
(10) Business Days of receipt from the Borrower or the Collateral Agent of
(1) written notice that the existing forms are to expire or become obsolete,
(2) the appropriate new forms, and (ii) it will otherwise comply from time to
time with all applicable United States laws and regulations with regard to such
withholding tax exemption or entitlement to reduced rate withholding.

        (d)  If any Indemnitee receives a refund of any Tax for which a payment
has been made by the Borrower or the Collateral Agent pursuant to this
Section 12.2, which refund in the good faith judgment of such Indemnitee is
attributable to such payment made by the Borrower or Collateral

65

--------------------------------------------------------------------------------


Agent, then such Indemnitee shall reimburse the Borrower or Collateral Agent for
such amount as such Indemnitee determines in good faith to be the proportion of
the refund as will leave it, after such reimbursement, in the same position it
would have been in if the payment of such Tax and any payment by the Borrower or
a Collateral Agent under this Section 12.2 had not been made. Subject to this
Section 12.2(d), upon the reasonable request of the Borrower or Collateral
Agent, the Indemnitee shall use reasonable efforts to cooperate with the
Borrower or a Collateral Agent with a view to obtaining a refund of any Taxes
with respect to which the Borrower or a Collateral Agent has paid any amounts
pursuant to this Section 12.2 and which the Borrower or the Collateral Agent, on
advice of counsel, reasonably believes were not correctly or legally asserted by
the relevant Governmental Authority.

        (e)  If any Taxes that are imposed on the Indemnitee and excluded from
the indemnification provided for under Section 12.2(a) are required by any
Governmental Authority to be paid (other than through withholding from payments
made to the affected Indemnitee) by the Borrower, then the Borrower shall
provide notice to the affected Indemnitee within a reasonable time after paying
such amounts, together with an explanation in reasonable detail explaining the
nature and circumstances of such payment. Within a reasonable time after receipt
thereof, the affected Indemnitee shall reimburse the Borrower for any payment of
such Taxes, on an after-tax basis in accordance with principles set forth in
Section 12.3 taking into account any deduction, credits or other Tax benefits
available to Borrower on its payment of the Taxes.

        Section 12.3.    Gross Up.    To the extent an Indemnitee shall not be
entitled to a corresponding and equal deduction or credit with respect to any
payment or Tax which Borrower is required to pay or reimburse under any other
provision of this Section 12 (each such payment or reimbursement under this
Section 12, an "Original Payment") and which Original Payment constitutes income
to such Indemnitee, then the Borrower shall pay to such Indemnitee on demand the
amount of such Original Payment on a grossed-up basis such that, after
subtracting all Taxes imposed on such Indemnitee with respect to such Original
Payment (including any Taxes otherwise excluded from the indemnification
provided under Section 12.2 and assuming for this purpose that such Indemnitee
were subject to taxation at the highest Federal, state or local marginal rates
applicable to widely held corporations for the year in which such income is
taxable), such payments shall be equal to the Original Payment to be received
(net of any credits, deductions or other Tax benefits then actually recognized
that arise from the payment by such Indemnitee of any amount, including Taxes,
for which the payment to be received is made).

        Section 12.4.    Increased Capital Costs.    If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank regulator or
other Governmental Authority affects or would affect the amount of capital
required or expected to be maintained by any Lender directly or by its parent
company (including, without limitation, any reserve requirements specified under
regulations issued from time to time by the Board and then applicable to assets
or liabilities consisting of and including "Eurocurrency Liabilities" as defined
in Regulation D of such Board) as determined by such Lender (in its sole and
absolute discretion), then, in any such case, upon written notification from
time to time by such Lender to the Borrower, the Borrower shall, within five
(5) Business Days following receipt of the statement referred to in the next
sentence, pay directly to such Lender, as Supplemental Payment, additional
amounts sufficient to compensate such Lender or its parent for such increased
cost to such Lender (subject to Section 12.3). A statement of a Lender as to any
such additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower. In determining such amount, each Lender shall use any method of
averaging or attribution that it (in its reasonable discretion) shall deem
applicable. Notwithstanding any provision of this Section 12.4 to the contrary,
no amount shall be payable by the Borrower with respect to any such increased
costs or reduced returns incurred more

66

--------------------------------------------------------------------------------


than 180 days before the date such Lender first notifies the Borrower of its
intention to demand compensation under this Section 12.4.

        Section 12.5.    Environmental Indemnity.    Without limitation of the
other provisions of this Section 12, the Borrower hereby agrees to indemnify,
hold harmless and defend each Indemnitee from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings (including informal proceedings) and orders, judgments,
remedial action, requirements, enforcement actions of any kind, and all
reasonable and documented costs and expenses incurred in connection therewith
(including reasonable and documented attorneys', expert consultants', expert
witnesses', and/or paralegals' fees and expenses), including all costs incurred
in connection with any investigation or monitoring of the condition of the
Collateral and/or Site or any clean-up, remedial, removal or restoration work by
any Governmental Authority (collectively, "Environmental Claims"), arising in
whole or in part, out of:

        (a)  the presence on, under or around the Collateral and/or Site or any
portion thereof of any Hazardous Substances, or any releases or discharges of
any Hazardous Substances on, under, from, onto or around the Collateral and/or
Site or any portion thereof;

        (b)  any activity, including, without limitation, construction carried
on or undertaken on or off the Collateral and/or Site or any portion thereof,
and whether by the Borrower or any of its Affiliates or any predecessor in title
or any employees, agents, sublessees, contractors or subcontractors of the
Borrower, any of its Affiliates or any predecessor in title, or any other
Persons (including such Indemnitee), in connection with the handling, treatment,
removal, storage, decontamination, clean-up, transport or disposal of any
Hazardous Substances that at any time are located or present on, under or
around, or that at any time migrate, flow, percolate, diffuse or in any way move
onto or under the Collateral and/or Site or any portion thereof;

        (c)  loss of or damage to any property or the environment arising from,
or in any way related to, the Collateral and/or Site or the Borrower or any of
its Affiliates (including, without limitation, clean-up costs, response costs,
remediation and removal costs, cost of corrective action, costs of financial
assurance, fines and penalties and natural resource damages), or death or injury
to any Person, and all expenses associated with the protection of wildlife,
aquatic species, vegetation, flora and fauna, and any mitigative action required
by or under Environmental Laws, in each case arising from, or in any way related
to, the Collateral and/or Site, the Borrower or the transactions contemplated by
the Operative Documents or any portion thereof;

        (d)  any claim concerning lack of compliance with Environmental Laws in
connection with the Collateral and/or Site (including, without limitation, any
claim arising from the failure or alleged failure to obtain or comply with any
permit required by any Environmental Laws for the construction or operation of
the Collateral and/or Site), or any act or omission causing an environmental
condition that requires remediation or would allow any Governmental Authority to
record a Lien against the Collateral and/or Site or any portion thereof; or

        (e)  any residual contamination on or under any of the Collateral and/or
Site, or adversely affecting any natural resources, and any contamination of any
property or natural resources arising in connection with the generation, use,
handling, storage, transport or disposal of any such Hazardous Substances, in
each case arising from, or in any way related to, the Collateral and/or Site,
the Borrower or the transactions contemplated by the Operative Documents or any
portion thereof, and irrespective of whether any of such activities were or will
be undertaken in accordance with all Requirements of Law.

        Section 12.6.    Eurodollar Rate Illegal, Unavailable or
Impracticable.    If any Lender shall determine in good faith (which
determination shall, upon notice thereof to Collateral Agent and the Borrower,
be conclusive and binding on the Borrower) that:

67

--------------------------------------------------------------------------------

        (a)  a change in law makes it unlawful, or the central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make,
continue or maintain any amount of such Lender's investment hereunder on a
Eurodollar Rate basis,

        (b)  deposits in Dollars (in the applicable amounts) are not being
offered to such Lender in the relevant market for the applicable Interest
Period, or that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate, or

        (c)  the Eurodollar Rate, as determined by such Lender, will not
adequately and fairly reflect the cost to such Lender of maintaining or funding
its investments for the applicable Interest Period, or that the making or
funding of such Lender's investment hereunder on a Eurodollar Rate basis has
become impracticable as a result of an event occurring after the date of this
Loan Agreement which in the opinion of such Lender materially changes such
investment,

then the obligations of such Lender to make, continue or maintain any such
investment shall, upon such determination, forthwith be suspended until such
Lender shall notify Collateral Agent and the Borrower that such circumstances no
longer exist, and all Interest allocable to such Lender shall automatically be
determined on a Base Rate basis beginning on the next immediately succeeding
Payment Date with respect thereto or sooner, if required by such law, assertion
or determination. In the event of the occurrence of the conditions described in
clause (c) above, no Applicable Administrative Charge shall be assessed against
any of the Loan Parties.

        Section 12.7.    Funding Losses.    The Borrower agrees to reimburse any
Lender for any loss or expense incurred as a result of (i) the failure of the
transaction contemplated hereby to occur on the Document Closing Date or
(ii) any payment of all or any portion of the Loan Balance for any reason on a
date other than a Payment Date. Any affected Lender shall promptly notify the
Borrower in writing of the amount of any claim under this Section 12.7, the
reason or reasons therefor and the additional amount required fully to
compensate such Lender for such loss or expense. Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower.

        Section 12.8.    Actions of Lenders.    Each Lender shall use reasonable
efforts (including reasonable efforts to change the booking office for this
transaction) to avoid or minimize any amounts which might otherwise be payable
pursuant to Sections 12.3 and 12.4; provided, however, that such efforts shall
not be deemed by such Lender, in its sole discretion, to be disadvantageous to
it.

SECTION 13.    GENERAL CONDITIONS.    

        Section 13.1.    Payment of Transaction Costs and Other Costs.    If the
transactions contemplated hereby are consummated, the Borrower shall pay all
Transaction Costs and all Fees in accordance with Section 2.7 and Section 3.1 of
the Disbursement Agreement (or upon such later date as agreed to by the
Lenders), and in the event the transactions contemplated hereby do not close,
the Borrower shall pay such Transaction Costs promptly upon receipt of invoices
therefor. In addition, the Borrower shall pay or reimburse Collateral Agent,
Trust Company, Arrangers and the Lenders for all other Transaction Costs and
Fees and all other out-of-pocket costs and expenses (including reasonable
attorneys fees) reasonably incurred in connection with: (a) entering into, or
the giving or withholding of, any future amendments, supplements, waivers or
consents with respect to the Operative Documents; (b) any Casualty or
termination of this Loan Agreement or any other Operative Document; (c) the
negotiation and documentation of any restructuring or "workout", whether or not
consummated, of any Operative Document; (d) the enforcement of the rights or
remedies under the Operative Documents; (e) further assurances requested
pursuant to any Operative Documents; (f) any transfer by Collateral Agent or a
Lender of any interest in the Operative Documents during the continuance of an
Event of

68

--------------------------------------------------------------------------------


Default or pursuant to the syndication of the Notes by the Arrangers; and
(g) the ongoing fees and expenses of Collateral Agent and Trust Company under
the Operative Documents.

        Section 13.2.    Effect of Waiver.    No delay or omission to exercise
any right, power or remedy accruing to Collateral Agent or any Lender upon any
breach or default of the Borrower hereunder shall impair any such right, power
or remedy nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein or of or in any similar breach or default
thereafter occurring, nor shall any single or partial exercise of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of the Lenders or Collateral Agent of any breach or
default under this Loan Agreement must be specifically set forth in writing and
must satisfy the requirements set forth in Section 13.5 with respect to approval
by the Lenders and Collateral Agent.

        Section 13.3.    Survival of Covenant.    All representations,
warranties and covenants of the Borrower under Sections 2, 3 and 5.1 shall
survive the expiration or termination of this Loan Agreement to the extent
arising prior to any such expiration or termination.

        Section 13.4.    Applicable Law.    THIS LOAN AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE V OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

        Section 13.5.    Effect and Modification.    

        (a)  This Loan Agreement and the other Loan Documents exclusively and
completely state the rights of the Lenders and the Borrower with respect to the
Loans and the Collateral and supersedes all prior agreements, oral or written,
with respect thereto. No Loan Document nor any of the terms thereof may be
terminated, amended, supplemented, waived or modified without the written
agreement or consent of Collateral Agent, the Borrower and the Required Lenders,
and in the case of the FF&E Guaranty, or any definition used therein, the
Guarantors affected thereby; provided, however, that Sections 13.1 and 13.16
hereof may not be terminated, amended, supplemented, waived or modified without
the written agreement or consent of the Arrangers; and provided, further, that
any termination, amendment, supplement, waiver or modification shall require the
written agreement or consent of each Lender if such termination, amendment,
supplement, waiver or modification would:

          (i)  modify any of the provisions of this Section 13.5, change the
definition of "Required Lenders" or modify or waive any provision of a Loan
Document requiring action by each Lender;

        (ii)  amend, modify, waive or supplement any of the provisions of
Section 3.2, 3.3, 3.4, 3.5 or 3.8 of this Loan Agreement;

        (iii)  reduce, modify, amend or waive any Fees or indemnities in favor
of any Lender (other than increases thereof), including without limitation
amounts payable pursuant to Section 12 (except that any Person may consent to
any reduction, modification, amendment or waiver of any indemnity payable to
it);

69

--------------------------------------------------------------------------------






        (iv)  modify (other than increases thereof), postpone, reduce or
forgive, in whole or in part, any payment of principal or Interest (other than
pursuant to the terms of the Loan Documents), or any Loan, Loan Balance or
Commitment Fee (except that any Person may consent to any modification,
postponement, reduction or forgiveness of any payment of any Fee payable to it)
or, subject to clause (iii) above, any other amount payable to it under this
Loan Agreement, or modify the definition or method of calculation of Interest
(other than pursuant to the terms of the Loan Documents), Loans, Loan Balances,
Commitment, Aggregate Commitment Amount (other than as permitted by
Section 7.5(p)(iii)(B)(2)), Maturity Date, Commitment Period, Interest Rate
Applicable Lender Margin or any other definition which would affect the amounts
to be advanced or which are payable under the Loan Documents or extend, modify
or amend the Loan Term;

        (v)  release of any Lien granted by the Borrower, the Aircraft Trustee
or World Travel under the Loan Documents or release the FF&E Guaranty or the
Wynn Resorts FF&E Guaranty, except as provided in the Loan Documents or consent
to the Collateral Agent's actions pursuant to Section 3.1.2 of the FF&E
Intercreditor Agreement; or

        (vi)  subject to Section 7.5(p)(iii)(B)(2), increase the Commitment of
any Lender or subject such Lender to additional obligations.

Notwithstanding the foregoing, neither the FF&E Guaranty, the Wynn Resorts FF&E
Guaranty nor any of the terms thereof may be amended, modified or waived, unless
such amendment, modification or waiver is in writing entered into by, or
approved in writing by the Required Lenders, the Collateral Agent and the
Guarantors.

        (b)  The Borrower will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any Lender as consideration for or
as an inducement to the entering into by any Lender of any waiver or amendment
of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each Lender then outstanding even if such Lender did not consent to
such waiver or amendment.

        Section 13.6.    Notices.    All demands, notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when personally delivered or one Business Day after being sent by
overnight delivery service or three days after being deposited in the mail,
certified mail postage prepaid, or when sent by facsimile transmission, if
confirmed by mechanical confirmation and if a copy thereof is promptly
thereafter personally delivered, sent by overnight delivery service or so
deposited in the mail, addressed to: (A) the Borrower, a Guarantor or Collateral
Agent at the address set forth below, or at such other address as may hereafter
be furnished in accordance with this Section 13.6 by either party to the other
and (B) each Lender at its address set forth in Schedule IB:

          (i)  if to the Borrower:

Wynn Las Vegas, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Ron Kramer
Telecopy: (702) 733-4123
Telephone: (702) 791-0167

70

--------------------------------------------------------------------------------

With a copy to

Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Attention: C. Kevin McGeehan, Esq.
Telecopy: (310) 282-5610
Telephone: (310) 203-7110

        (ii)  if to Guarantor:

c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Ron Kramer
Facsimile: (702) 733-4123
Telephone: (702) 791-0167

        (iii)  if to the Collateral Agent:

Wells Fargo Bank Nevada,
National Association
c/o Wells Fargo Bank Northwest,
National Association
299 South Main Street, 12th Floor
MAC U1228-120
Salt Lake City, Utah 84111

        Section 13.7.    Consideration for Consents to Waivers and
Amendments.    The Borrower hereby agrees that it will not, and that it will not
permit any of its Affiliates to, offer or give any consideration or benefit of
any kind whatsoever to Collateral Agent or any Lender in connection with, in
exchange for, or as an inducement to, Collateral Agent or such Lender's consent
to any waiver in respect of, any modification or amendment of, any supplement
to, or any other consent or approval under, any Loan Document unless such
consideration or benefit is offered ratably to all Lenders.

        Section 13.8.    Severability.    Whenever possible, each provision of
this Loan Agreement shall be interpreted in such manner as to be effective and
valid under any Requirements of Law; but if any provision of this Loan Agreement
shall be prohibited by or invalid under any Requirements of Law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Loan Agreement.

        Section 13.9.    Successors and Assigns.    This Loan Agreement shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

        Section 13.10.    No Third-Party Beneficiaries.    Other than as set
forth in Section 13.16, nothing in this Loan Agreement or the other Loan
Documents shall be deemed to create any right in any Person not a party hereto
or thereto (other than the permitted successors and assigns of Lenders and the
Borrower), and such agreements shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third party except as
aforesaid.

        Section 13.11.    Brokers.    None of the parties has engaged or
authorized any broker, finder, investment banker or other third party to act on
its behalf, directly or indirectly, as a broker, finder, investment banker,
agent or any other like capacity in connection with this Loan Agreement or the
transactions contemplated hereby, except that the Borrower has engaged Arrangers
pursuant to the Arrangement Fee Letter.

71

--------------------------------------------------------------------------------


        Section 13.12.    Captions; Table of Contents.    Section captions and
the table of contents used in this Loan Agreement (including the Schedules,
Exhibits and Annexes hereto) are for convenience of reference only and shall not
affect the construction of this Loan Agreement.

        Section 13.13.    Schedules and Exhibits.    The Schedules, Annexes and
Exhibits hereto, along with all attachments referenced in any of such items are
incorporated herein by reference and made a part hereof.

        Section 13.14.    Submission to Jurisdiction.    Any suit by Collateral
Agent or any Lender to enforce any claim arising out of the Loan Documents may
be brought in any state or Federal court located in New York having subject
matter jurisdiction, and with respect to any such claim, each party to this Loan
Agreement hereby irrevocably: (a) submits to the jurisdiction of such courts;
(b) consents to the service of process out of said courts in the manner provided
for notices in Section 13.6; and (c) the Borrower hereby (i) irrevocably
appoints CT Corporation System, with an address on date hereof at 111 Eighth
Avenue, 13th Floor, New York, New York 10011 (the "New York Process Agent"), as
process agent in its name, place and stead to receive and forward service of any
and all writs, summonses and other legal process in any suit, action or
proceeding brought in the State of New York, (ii) agrees that such service in
any such suit, action or proceeding may be made upon the New York Process Agent
and (iii) agrees to take all such action as may be necessary to continue said
appointment in full force and effect or to appoint another agent so that the
Borrower will at all times have an agent in the State of New York for service of
process for the above purposes. The Borrower irrevocably waives, to the fullest
extent permitted by law: (A) any claim, or any objection, that it now or
hereafter may have, that venue is not proper with respect to any such suit,
action or proceeding brought in such a court located in New York including,
without limitation, any claim that any such suit, action or proceeding brought
in such court has been brought in an inconvenient forum; and (B) any claim that
the Borrower is not subject to personal jurisdiction or service of process in
such forum. The Borrower agrees that any suit to enforce any claim arising out
of the Loan Documents or any course of conduct or dealing of Collateral Agent or
any Lender shall be brought and maintained exclusively in any state or Federal
court located in New York. Nothing in this Section 13.14 shall affect the right
of Collateral Agent or any Lender to bring any action or proceeding against
Borrower or the Collateral in the courts of any other jurisdiction. The Borrower
agrees that a final judgment in any action or proceeding in a state or Federal
court within the United States may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law.

        Section 13.15.    Jury Trial.    The Borrower, each Lender and
Collateral Agent waives any right to a trial by jury in any action or proceeding
to enforce or defend any rights under this Loan Agreement or any other Loan
Document or under any amendment, instrument, document or agreement delivered or
which may in the future be delivered in connection herewith or therewith or
arising from any relationship existing in connection with this Loan Agreement or
any other Loan Document and agrees that any such action or proceeding shall be
tried before a court and not before a jury.

        Section 13.16.    Role of Banc of America Leasing & Capital, LLC and
Deutsche Bank Securities Inc.    Each party hereto acknowledges hereby that it
is aware of the fact that Banc of America Leasing & Capital, LLC and Deutsche
Bank Securities Inc. have acted and are acting as "joint arrangers" with respect
to the overall transaction. The parties hereto acknowledge and agree that the
Arrangers and their respective Affiliates, including each of Bank of America and
Deutsche Bank, have not made any representations or warranties concerning, and
that they have not relied upon the Arrangers as to, the tax, accounting or legal
characterization or validity of (i) the Loan Documents or (ii) any aspect of the
overall transaction. The parties hereto acknowledge and agree that the Arrangers
have no duties, express or implied, under the Loan Documents in their capacity
as Arrangers. The parties hereto further agree that Section 13.1, Section 13.11
and this Section 13.16 are for the express benefit of the Arrangers, and each of
the Arrangers shall be entitled to rely thereon as if it were a party hereto.

72

--------------------------------------------------------------------------------


        Section 13.17.    Confidentiality.    Subject to Section 13.18, each of
the Lenders agrees to keep confidential all non-public information provided to
it by any Loan Party pursuant to this Loan Agreement that is designated by such
Loan Party as confidential; provided, that nothing herein shall prevent any
Lender from disclosing any such information (a) to any Arranger, any other
Lender or any affiliate of any thereof, (b) to any Participant or assignee
(each, a "Transferee") or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its or its Affiliates' employees,
directors, agents, auditors, regulators, attorneys, accountants and other
professional advisors, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty's professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority having jurisdiction over it, (f) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) if requested or required to do so in connection with any
litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender's investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

        Section 13.18.    Gaming Authorities.    Each Lender agrees to cooperate
with the Gaming Authorities of Nevada in connection with the administration of
their regulatory jurisdiction over Wynn Resorts, the Borrower and the other Loan
Parties, including, without limitation, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, the provision of such documents or other information as may be
requested by any such Gaming Authorities relating to any of the Lenders, Wynn
Resorts or the Borrower or any other Loan Party, or to the Loan Documents.
Notwithstanding any other provision of this Loan Agreement, the Borrower
expressly authorizes, and will cause each other Loan Party to authorize, each
Lender to cooperate with the Gaming Authorities of Nevada as described above.

        Section 13.19.    Trust Agreement.    Notwithstanding anything to the
contrary in this Loan Agreement, each party hereto acknowledges that this Loan
Agreement shall not impair, postpone, waive or otherwise affect any of the
rights of the Aircraft Trustee pursuant to the Aircraft Trust Agreement.

        Section 13.20.    Accounting Changes.    In the event that any
"Accounting Change" (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Loan Agreement, then the Borrower and the Lenders agree to enter into
negotiations in order to amend such provisions of this Loan Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower's and the other Loan Parties' financial
condition (including the requirements and restrictions associated with the
provisions of this Loan Agreement applicable thereto) shall be the same after
such Accounting Changes as if such Accounting Changes had not been made. Until
such time as such an amendment shall have been executed and delivered by the
Borrower, the Collateral Agent and the Required Lenders, all financial
covenants, standards and terms in this Loan Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
"Accounting Changes" refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

        Section 13.21.    Disclosure.    Other than as required for public
disclosure to Governmental Authorities, the Loan Parties agree that neither the
Loan Parties nor any of their agents or Affiliates will publicly disclose via
advertising or other means the involvement of the Lenders in this transaction at
any time.

73

--------------------------------------------------------------------------------


        Executed and delivered as of this 30th day of October, 2002.

    WYNN LAS VEGAS, LLC,
a Nevada limited liability company, as the Borrower
 
 
By:
 
Wynn Resorts Holdings, LLC, a Nevada limited liability company, its sole member
 
 
 
 
By:
 
Valvino Lamore, LLC, a Nevada limited liability company, its sole member
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited, a Nevada corporation, its sole member
 
 
 
 
 
 
By:
 
/s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------

Name: Stephen A. Wynn
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 

74

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.


 
 
BANK OF AMERICA, N.A., as Lender
 
 
By
 
/s/  SCOTT FABER      

--------------------------------------------------------------------------------

Name: Scott Faber
Title: Managing Director
 
 
 
 
 

75

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.


 
 
BANK OF AMERICA, N.A., as Lender
 
 
By
 
/s/  PETER J. VITALE      

--------------------------------------------------------------------------------

Name: Peter J. Vitale
Title: Vice President
 
 
 
 
 

76

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.


 
 
SOCIETE GENERALE, as Lender
 
 
By
 
/s/  THOMAS K. DAY      

--------------------------------------------------------------------------------

Name: Thomas K. Day
Title: Managing Director
 
 
 
 
 

77

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.


 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Lender
 
 
By
 
/s/  RICHARD J. O'NEILL      

--------------------------------------------------------------------------------

Name: Richard J. O'Neill
Title: Vice President
 
 
 
 
 

78

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.

    THE CIT GROUP/EQUIPMENT FINANCING, INC., as Lender
 
 
By
 
/s/  FRANK O. YOUNG      

--------------------------------------------------------------------------------

Name: Frank O. Young
Title: Sr. Vice President

79

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.

    DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender
 
 
By
 
/s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------

Name: George Reynolds
Title: Vice President

80

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.

    BEAR, STEARNS CORPORATE LENDING INC., as Lender
 
 
By
 
/s/  KEITH C. BARNISH      

--------------------------------------------------------------------------------

Name: Keith C. Barnish
Title: Executive Vice President

81

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date last above written.

    GMAC COMMERCIAL MORTGAGE CORPORATION, as Lender
 
 
By
 
/s/  JON WRIGHT      

--------------------------------------------------------------------------------

Name: Jon Wright
Title: Sr. V.P. Managing Director

82

--------------------------------------------------------------------------------

    WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION, as Collateral Agent
 
 
By
 
/s/  C. SCOTT NIELSEN      

--------------------------------------------------------------------------------

Name: C. Scott Nielsen
Title: Trust Officer

83

--------------------------------------------------------------------------------


SCHEDULE IA1
TO LOAN AGREEMENT
DATED AS OF OCTOBER 30, 2002



LENDERS' COMMITMENT PERCENTAGE


Lender


--------------------------------------------------------------------------------

  Aircraft
Commitment
Percentage

--------------------------------------------------------------------------------

  Gaming Equipment
Commitment
Percentage

--------------------------------------------------------------------------------

  Non-Gaming
Equipment
Commitment
Percentage

--------------------------------------------------------------------------------

   
Bank of America, N.A.     0.00 %   0.00 %   16.60 %    
Bank of America, N.A.—Nevada Branch
 
 
21.05
%
 
0.00
%
 
17.01
%
 
 
Deutsche Bank Securities, Inc.
 
 
0.00
%
 
0.00
%
 
16.60
%
 
 
Societe Generale
 
 
0.00
%
 
50.00
%
 
16.60
%
 
 
General Electric Capital Corporation
 
 
65.79
%
 
0.00
%
 
0.00
%
 
 
Bear, Stearns & Co. Inc.
 
 
0.00
%
 
0.00
%
 
16.60
%
 
 
GMAC Commercial Mortgage Corporation
 
 
0.00
%
 
0.00
%
 
16.60
%
 
 
The CIT Group/Equipment Financing, Inc.
 
 
13.16
%
 
50.00
%
 
0.00
%
 
 
 
 
 
100.00
%
 
100.00
%
 
100.00
%
 
 
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 
 
 
AGGREGATE COMMITMENT
 
$
38,000,000
 
$
30,000,000
 
$
120,500,000
 
$
188,500,000

--------------------------------------------------------------------------------


SCHEDULE IA2
TO LOAN AGREEMENT
DATED AS OF OCTOBER 30, 2002



LENDERS' ALLOCATED COMMITMENT AMOUNT


Lender


--------------------------------------------------------------------------------

  Aircraft
Commitment Amount

--------------------------------------------------------------------------------

  Gaming Equipment
Commitment Amount

--------------------------------------------------------------------------------

  Non-Gaming
Equipment
Commitment Amount

--------------------------------------------------------------------------------

  Total
Commitment

--------------------------------------------------------------------------------

Bank of America, N.A.   $ 0.00   $ 0.00   $ 20,000,000   $ 20,000,000
Bank of America, N.A.—Nevada Branch
 
$
8,000,000
 
$
0.00
 
$
20,500,000
 
$
28,500,000
Deutsche Bank Securities, Inc.
 
$
0.00
 
$
0.00
 
$
20,000,000
 
$
20,000,000
Societe Generale
 
$
0.00
 
$
15,000,000
 
$
20,000,000
 
$
35,000,000
General Electric Capital Corporation
 
$
25,000,000
 
$
0.00
 
$
0.00
 
$
25,000,000
Bear, Stearns & Co. Inc.
 
$
0.00
 
$
0.00
 
$
20,000,000
 
$
20,000,000
GMAC Commercial Mortgage Corporation
 
$
0.00
 
$
0.00
 
$
20,000,000
 
$
20,000,000
The CIT Group/Equipment Financing, Inc.
 
$
5,000,000
 
$
15,000,000
 
$
0.00
 
$
20,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
$
38,000,000
 
$
30,000,000
 
$
120,500,000
 
$
188,500,000

2

--------------------------------------------------------------------------------


SCHEDULE IB
TO LOAN AGREEMENT
DATED AS OF OCTOBER 30, 2002



ADDRESS FOR NOTICE AND PAYMENT


1.Collateral Agent:

WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION

Address for all communications:

Wells Fargo Bank Nevada, National Association
c/o Wells Fargo Bank Northwest, National Association
299 South Main Street, 12th Floor
MAC U1228-120
Salt Lake City, Utah 84111
Attn: Corporate Trust Department

ABA #: 121-000-248
Account No. 38844
Reference: Wynn Las Vegas, LLC

Contact: DeAnn Madsen
Phone: 801-246-5809

2.Lender:

BANK OF AMERICA, N.A.

Address:

555 South Flower Street
Mail Code: CA9-706-17-54
Los Angeles, California 90071

Credit contact:

Scott Faber
Managing Director
Phone: 213-345-1196
Fax: 213-345-1215
Email: scott.faber@bankofamerica.com

Business contact:

William S. Newby
Managing Director
Phone: 213-345-1194
Fax: 213-345-1214
Email: bill.newby@bankofamerica.com

--------------------------------------------------------------------------------

Operations contact:

Bank of America, N.A.
1850 Gateway Boulevard
Mail Code: CA4-706-05-11
Concord, California 94520
Attention: Nina Lemmer
Credit Services Representative
Phone: 925-675-7478
Fax: 888-969-9281
Email: nina.l.lemmer@bankofamerica.com

Address for wire transfers:

Bank of America, N.A.
Dallas, Texas
ABA #111-000012
Account Number: 37508-36479
Account Name: Concord, FTA-SBW
Reference 1: Wynn Las Vegas, LLC/Le Reve Hotel & Casino
Reference 2: Identify the purpose of wire
Attention: Nina Lemmer

3.Lender:

BANK OF AMERICA, N.A.

Address:

300 South 4th Street, 2nd Floor
Las Vegas, Nevada 89101

Credit contact:

Peter J. Vitale
Vice President
Phone: 702-654-3062
Fax: 702-654-7158
Email: peter.j.vitale@bankofamerica.com

Operations contact:

Ann Laczkowski
Credit Support Specialist
Phone: 702-654-8364
Fax: 702-654-7158
Email: ann.laczkowski@bankofamerica.com

2

--------------------------------------------------------------------------------

Address for wire transfers:

Bank of America, N.A.
300 South 4th Street, 2nd Floor
Las Vegas, Nevada 89101
ABA #122400724
Account Number: 000990106395
Account Name: Bank of America ICA
Reference 1: Wynn Las Vegas, LLC
Reference 2: Identify the purpose of wire
Attention: Ann Laczkowski

4.Lender:

GENERAL ELECTRIC CAPITAL CORPORATION

Address:

401 Merritt Seven, Suite 23
Norwalk, Connecticut 06856

Credit contact:

Senior Risk Officer, Portfolio Management
Phone: 203-229-1800
Fax: 203-229-1989
Email: dennis.bickerstaff@ge.com

Legal contact:

Nick DeCorso
Phone: 714-456-9411
Fax: 714-456-9403
Email: nick.decorso@gecapital.com
                        or nick.decorso@ge.com

Operations contact:

Joseph Campopiano
Phone: 203-229-1861
Fax: 203-229-1989
Email: joseph.campopiano@gecapital.com

Address for wire transfers:

Deutsche Bank Trust Company Americas
New York, New York
ABA #021-001-033
Account Number: 50-270-797
Account Name: GECC/CAF Depository
Reference 1: Wynn Las Vegas, LLC
Reference 2: [Identify the purpose of wire]

3

--------------------------------------------------------------------------------

5.Lender:

THE CIT GROUP/EQUIPMENT FINANCING, INC.

Address:

1540 W. Fountainhead Pkwy
Tempe, Arizona 85282

Credit contact:

Frank Young
Phone: 800-553-8778 ext. 2780
Fax: 480-858-1489
Email: frank.young@cit.com

Post Funding Operations contact:

Matt Martin
Phone: 800-553-8778 ext. 1887
Fax: 480-858-1470
Email: matt.martin@cit.com

Legal Counsel:

James Kane
Phone: 800-553-8778 ext. 2375
Fax: 480-858-1460
Email: james.kane@cit.com

Draft Documentation Contact:

Phone: 800-553-8778 ext. 2732
Fax: 480-858-1496
Email: brenda.vankeuren@cit.com

Address for wire transfers:

Bank of America
Los Angeles, California
ABA #121-000-358
Account Number: 1233-5-18855
Account Name: The CIT Group/Equipment Finance
Reference 1: Wynn Las Vegas, LLC
Reference 2: Identify the purpose of wire

6.Lender:

DEUTSCHE BANK TRUST COMPANY AMERICAS

Credit contact:

Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attention: Richard Grellier, Vice President
Phone: 646-324-2116
Fax: 664-324-7450
Email: richard.grellier@db.com

4

--------------------------------------------------------------------------------

Operations contact:

Deutsche Bank Trust Company Americas
90 Hudson Street
Jersey City, New Jersey 07302
Mail Stop JCY050511
Attention: Wendy Williams, Assistant Vice President
Phone: 201-593-2170
Fax: 201-593-2309
Email: wendy.b.williams@db.com

Address for wire transfers:

Deutsche Bank Trust Company Americas
ABA #021-001-033
Account Number: 99-401-268
Account Name: Commercial Loan Division
Reference 1: Wynn Las Vegas—FF & E facility
Reference 2: Identify the purpose of wire
Attention: Mary Hong

7.Lender:

BEAR STEARNS CORPORATE LENDING INC.

Notice Instructions:

Bear Stearns & Co. Inc.
383 Madison Avenue, 8th Floor
New York, New York 10179
Attention: Gloria Dombrowski
Phone: 212-272-6043
Fax: 212-272-4844
Email: gdombrowski@bear.com

Administrative and Funding Contact:

Gloria Dombrowski
Phone: 212-272-6043
Fax: 212-272-4844

Credit contact and Copy of Documents to:

Bear Stearns & Co. Inc.
383 Madison Avenue, 8th Floor
New York, New York 10179
Attention: Stephen O'Keefe
Phone: 212-272-9430
Fax: 212-272-9184
Email: sokeefe@bear.com

5

--------------------------------------------------------------------------------

Address for wire transfers:

Citibank, N.A.
ABA #0210-00089
Account Number: 0925-3186
Favor of: Bear Stearns Securities, Corp.
Further Credit to Account Number 096-00220-28
Reference 1: Wynn Las Vegas, LLC
Reference 2: Identify the purpose of wire
Attention: Steve Resnick
Phone: 609-951-2300
Fax: 609-951-2354

8.Lender:

SOCIETE GENERALE

Credit contact:

Societe Generale
Four Embarcadero, Suite 1200
San Francisco, California 94111
Attention: Mary Brickley, Director
Phone: 415-646-7328
Fax: 415-989-9922
Email: mary.brickley@us.socgen.com

Operations contact:

Societe Generale
2001 Ross Avenue, Suite 4800
Dallas, Texas 75201
Attention: Deborah McNealy, Portfolio Manager
Phone: 214-979-2762
Fax: 214-979-1104
Email: deborah.mcnealy@us.socgen.com

Legal Counsel:

Bracewell & Patterson, LLP0
711 Louisiana, Suite 2900
Houston, Texas 77002
Attention: David Locascio
Phone: 713-221-1396
Fax: 713-221-2134
Email: dlocascio@bracepatt.com

Address for wire transfers:

Societe Generale
New York, New York
ABA #026004226
Account Number: LSA9051449
Reference 1: Wynn Las Vegas, LLC
Reference 2: Identify the purpose of wire

6

--------------------------------------------------------------------------------

Loan advance instructions:

Deutsche Bank Trust Company Americas
New York, New York
ABA #021-001-033

For the Account of Commercial Loan Division:

A/C #99-401-268
Re: Wynn Resorts
Attention: Wendy Williams

Operations contact:

Wendy Williams
Phone: 201-593-2170
Fax: 201-593-2308

7

--------------------------------------------------------------------------------

9.Lender:

GMAC COMMERCIAL MORTGAGE CORPORATION

Address:

Asset Backed Lending
5730 Glenridge Drive, Suite 103
Atlanta, Georgia 30328

Credit contact:

John Gutowski
Vice President
Phone: 404-531-5006
Fax: 404-705-8622
Email: John_Gutowski@GMACCM.com

Business contact:

John Hopkins
Vice President—Manager
Phone: 404-705-7071
Fax: 404-705-8622
Email: John_Hopkins@GMACCM.com

Operations contact:

John Patton
Vice President
Phone: 404-705-1221
Fax: 404-705-8622
Email: John_Patton@GMACCM.com

Address for wire transfers:

Bank of America, N.A.
San Francisco, California Main Branch
ABA #121-000-358
Account Number: 1235020424
Account Name: GMAC Commercial Mortgage
Reference 1: Wynn/LeReve Fees
Reference 2: Identify the purpose of wire

--------------------------------------------------------------------------------


SCHEDULE II
TO LOAN AGREEMENT
DATED AS OF OCTOBER 30, 2002



REQUIRED PREPAYMENTS


Date


--------------------------------------------------------------------------------

  Total Payment

--------------------------------------------------------------------------------

  Interest

--------------------------------------------------------------------------------

  Aircraft Principal

--------------------------------------------------------------------------------

  Gaming Equipment Principal

--------------------------------------------------------------------------------

  Non-Gaming Equipment Principal

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A
TO LOAN AGREEMENT
FORM OF PROMISSORY NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES OR "BLUE SKY" LAW, AND MAY NOT BE TRANSFERRED, SOLD OR
OFFERED FOR SALE IN VIOLATION OF SUCH ACT OR LAWS.

Wynn Las Vegas, LLC

$               ,    

        For Value Received, the undersigned, Wynn Las Vegas, LLC, a Nevada
limited liability company (the "Borrower"), promises to pay to the order
of                        (the "Lender") on the Maturity Date for the Loans the
principal sum of                        DOLLARS ($            ) or such lesser
amount thereof as shall be outstanding, as recorded either on the grid attached
to this Note or in the records of Lender (and such recordation shall constitute
prima facie evidence of the information as recorded; provided, however, that the
failure to make any such recordation shall not in any way affect the Borrower's
obligation to repay this Note). The principal amount of the Loan evidenced
hereby shall be payable on or prior to the Maturity Date as provided in that
certain Loan Agreement, dated as of October 30, 2002 (together with all
amendments and other modifications, if any, from time to time thereafter made
thereto, the "Loan Agreement"), among the Borrower, Wells Fargo Bank Nevada,
National Association, as Collateral Agent, and the various financial
institutions (including the Lender) as are, or may from time to time become,
parties thereto.

        The Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Loan Agreement.

        Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the Payment Office of the Collateral Agent
specified in the Loan Agreement (or to such other account as the Collateral
Agent may from time to time designate in a written notice to the Borrower).

        This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Loan Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the indebtedness evidenced by
this Note and on which such indebtedness may be declared to be or automatically
become immediately due and payable. This Note is secured pursuant to the
Borrower Security Agreement and reference is made to the Borrower Security
Agreement for a statement of the terms and provisions of such security.

        The transfer, assignment or pledge of this Note or any interest herein
is subject to the provisions of the Loan Agreement.

        Capitalized terms used but not otherwise defined herein have the
respective meanings specified in the Loan Agreement.

        All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.


[End of Page]
[Signature Pages Follow]


--------------------------------------------------------------------------------


        THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (EXCEPT TITLE 14 OF
ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

    WYNN LAS VEGAS, LLC,         a Nevada limited liability company, as the
Borrower
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company, its sole member
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited, a Nevada corporation, its sole member
 
 
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

GRID ATTACHED TO NOTE
DATED                            ,             OF
WYNN LAS VEGAS, LLC
PAYABLE TO THE ORDER OF
[                        ]

        Loans made by the Lender to the Borrower, and payments of principal of
such Loans.

Date of Funding
or Payment

--------------------------------------------------------------------------------

  Amount of Funding
or Payment

--------------------------------------------------------------------------------

  Outstanding
Principal Balance
(after such Funding
or Payment)

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Appendix I
to
Loan Agreement

(Wynn Las Vegas, LLC, as Borrower)

        In the Loan Agreement and each other FF&E Financing Document (other than
the Disbursement Agreement), unless the context otherwise requires:

        (a)  any term defined below by reference to another instrument or
document shall continue to have the meaning ascribed thereto whether or not such
other instrument or document remains in effect;

        (b)  words importing the singular include the plural and vice versa;

        (c)  a reference to a part, clause, section, article, exhibit or
schedule is a reference to a part, clause, section and article of, and exhibit
and schedule to, such FF&E Financing Document (other than the Disbursement
Agreement);

        (d)  a reference to any statute, regulation, proclamation, ordinance or
law includes all statutes, regulations, proclamations, ordinances or laws
amending, supplementing, supplanting, varying, consolidating or replacing them,
and a reference to a statute includes all regulations, proclamations and
ordinances issued or otherwise applicable under that statute;

        (e)  a reference to a document includes any amendment or supplement to,
or replacement or novation of, that document;

        (f)    a reference to a party to a document includes that party's
successors and permitted assigns; and

        (g)  references to "including" means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement
followed by or referable to an enumeration of specific matters to matters
similar to those specifically mentioned.

        Further, each of the parties to the FF&E Financing Documents (other than
the Disbursement Agreement) and their counsel have reviewed and revised the FF&E
Financing Documents (other than the Disbursement Agreement), or requested
revisions thereto, and the usual rule of construction that any ambiguities are
to be resolved against the drafting party shall be inapplicable in construing
and interpreting the FF&E Financing Documents (other than the Disbursement
Agreement).

        "Account" shall have the meaning set forth in the Wynn Credit Agreement.

        "Additional Completion Period" shall mean the period, if any, commencing
on the Scheduled Completion Date and ending on the Completion Date.

        "Additional Land" shall mean, collectively, the real property and
fixtures represented as of the Document Closing Date by the following Assessor's
Parcel Numbers: 162-16-510-019, 162-16-510-020, 162-16-510-023, 162-16-510-026,
162-16-510-027, 162-16-610-020, 162-16-610-023, 162-16-610-024, 162-16-610-025,
162-16-610-026, 162-16-610-027 and 162-16-610-031.

        "Additional Material Contract" shall mean any Material Contract entered
into after the Document Closing Date relating to the development, construction,
maintenance or operation of the Project.

        "Additional Project Documents" shall mean any document or agreement
entered into after the Document Closing Date relating to the development,
construction, maintenance or operation of the Project.

        "Adjusted Eurodollar Rate" shall mean the Eurodollar Rate plus the
Applicable Lender Margin.

        "Administrative Agent" shall mean Deutsche Bank Trust Company Americas,
in its capacity as administrative agent for the Wynn Banks under the Wynn Credit
Agreement.

--------------------------------------------------------------------------------


        "Administrative Charge" shall mean an amount equal to the amount, if
any, required to compensate each Lender for any losses (including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or funds acquired by such Lender to fund its
obligations under the Loan Documents) that may incur as a result of (i) the
Borrower's payment of principal or interest on the Notes on any date other than
on a Payment Date, (ii) the Borrower's payment of the Loan Balance on any date
other than a Payment Date, or (iii) any condition described in Section 12 of the
Loan Agreement. Unless the Borrower's payment to which the Administrative Charge
is applicable is readily attributable to a Type of Equipment or the Aircraft,
the Administrative Charge shall be allocated pro rata by the Lender receiving
such payment to Allocated Aircraft Value and Allocated Equipment Value
represented by its Note.

        "Advance" shall mean an advance of funds by the Lenders pursuant to
Section 2.3 of the Loan Agreement.

        "Advance Confirmation Notice" shall have the meaning set forth in the
Disbursement Agreement.

        "Advance Date" shall mean each of the actual dates on or prior to the
Commitment Termination Date on which an Advance occurs.

        "Advance Request" shall have the meaning set forth in Section 2.5(a) of
the Loan Agreement.

        "Aeronautics Authority" shall mean, where applicable, the United States
Department of Transportation, the Federal Aviation Administration and/or the
administrator of the Federal Aviation Administration, or any Person or Authority
succeeding to the functions of any of the foregoing or having the functions of
any of the foregoing in any foreign jurisdictions in which the Aircraft, the
Borrower, World Travel, the Aircraft Trustee or lessee of the Aircraft may be
subject.

        "Affiliate" shall mean, as applied to any Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with") as applied to any Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

        "Affiliated Overhead Expenses" for any period, the reasonable expenses
of, and actually incurred by, Wynn Resorts and the other Loan Parties (other
than the Borrower and its Subsidiaries), for salary and benefits, office
operations, development, advertising, insurance and other corporate or other
overhead, for such period, calculated on a consolidated basis, after the
elimination of intercompany transactions, and in accordance with GAAP; provided,
that Affiliated Overhead Expenses shall not include any fee, profit or similar
component payable to Wynn Resorts or any other Affiliate of Wynn Resorts (other
than with respect to the salary of Mr. Wynn) and shall represent only the
payment or reimbursement of actual costs and expenses incurred by Wynn Resorts
and the Loan Parties (other than the Borrower and its Subsidiaries).

        "Aggregate Commitment Amount" shall mean $188,500,000.

        "Aircraft" shall mean the Existing Aircraft and, after the Disposition
of the Existing Aircraft in accordance with Section 7.5(p) of the Loan
Agreement, the Replacement Aircraft.

        "Aircraft Appraiser" shall mean Tech EquipLease, Inc., or such other
Person as may be selected by the Collateral Agent.

        "Aircraft Casualty Notice" shall have the meaning assigned to such term
in Section 7.1 of the Aircraft Security Agreement.

2

--------------------------------------------------------------------------------


        "Aircraft Collateral" shall have the meaning assigned to such term in
Section 2.1 of the Aircraft Security Agreement.

        "Aircraft Commitment Percentage" shall mean, as to any Lender, the
percentage set forth opposite such Lender's name under the heading "Aircraft
Commitment Percentage" on Schedule IA1 to the Loan Agreement.

        "Aircraft Contracts" shall mean Contracts relating to the Aircraft.

        "Aircraft Event of Default" shall mean any of the events specified in
Section 8.1 of the Aircraft Security Agreement.

        "Aircraft Financing Document" shall mean financing documents entered
into by the Borrower or its Affiliates in connection with the purchase of the
Replacement Aircraft.

        "Aircraft Lease" shall have the meaning assigned to such term in
Section 4.2 of the Aircraft Security Agreement.

        "Aircraft Manufacturer" shall mean Bombardier Inc.

        "Aircraft Operating Agreement" shall mean that certain Amended and
Restated Aircraft Operating Agreement dated as of October 30, 2002 by and
between the Aircraft Trustee, as owner and World Travel, as operator.

        "Aircraft Part" shall have the meaning assigned to such term in
Section 4.4 of the Aircraft Security Agreement.

        "Aircraft Security Agreement" shall mean the Aircraft Security Agreement
to be executed and delivered by the Aircraft Trustee and World Travel,
substantially in the form of Exhibit K to the Loan Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the Loan Agreement.

        "Aircraft Security Agreement Supplement" shall mean each supplement to
the Aircraft Security Agreement, substantially in the form of Exhibit A thereto.

        "Aircraft Trust Agreement" shall mean that certain Trust Agreement dated
as of May 10, 2002 between World Travel and the Aircraft Trustee.

        "Aircraft Trustee" shall mean Wells Fargo Bank Northwest, National
Association, not in its individual capacity but solely as trustee of that
certain trust created under the Aircraft Trust Agreement, and any successor or
replacement thereof.

        "Airframe" shall mean and include: (i) the airframe, which, together
with the two Engines relating to such airframe, is to be refinanced pursuant to
the Loan Documents and has the Federal Aviation Administration Registration
Number and manufacturer's serial number specified in the Aircraft Security
Agreement Supplement delivered on the Initial Advance Date covering such
airframe; and (ii) any and all appliances, parts, instruments, appurtenances,
accessories, furnishings, improvements, additions or other equipment of whatever
nature (except Engines or engines) so long as the same shall be incorporated or
installed in or attached to such airframe, or, so long as World Travel shall,
directly or indirectly, continue to have an interest therein in accordance with
the terms of the Loan Documents, after removal from such Airframe. The term
"Airframe" shall also include any Replacement Airframe in replacement for the
Airframe financed thereunder.

        "Allocable Overhead" shall mean, for any period, an amount equal to
(x) the amount of Affiliated Overhead Expenses for such period divided by
(y) the number of gaming and/or hotel projects of Wynn Resorts and its
Subsidiaries which were operating during such period or for which debt and/or
equity financing has been obtained to finance the development, construction
and/or opening thereof; provided,

3

--------------------------------------------------------------------------------


that amounts allocated to any such project shall be prorated based on the period
within such period that such project was in operation or financing therefor was
obtained.

        "Allocated Aircraft Value" shall mean the aggregate amount of Advances
made by the Lenders on the Initial Advance Date for purposes of refinancing the
Aircraft and the allocated share of Fees and Transaction Costs, less any
prepayment of the Loan Balance pursuant to Section 3 or 8.1 of the Loan
Agreement allocated to the Aircraft.

        "Allocated Commitment" shall mean, with respect to each Lender, the
amount set forth opposite such Lender's name on Schedule IA2 to the Loan
Agreement under the column designated as "Aircraft Commitment," "Gaming
Commitment" or "Non-Gaming Commitment," as applicable to the Type of Equipment
or the Aircraft to be funded by proceeds of the requested Advance.

        "Allocated Equipment Value" shall mean the aggregate amount of Advances
made by the Lenders on the Advance Dates for purposes of financing the Purchase
Price of the Equipment, less any prepayment or repayment of the Loan Balance
pursuant to Section 3 or 8.1 of the Loan Agreement allocated to the Equipment.

        "Applicable Administrative Charge" shall mean, as of any date of
determination in respect of any event, any Administrative Charge determined to
be due and owing in respect of such event.

        "Applicable Lender Margin" shall mean, (a) at any time of determination
of the Eurodollar Rate, 4.00% per annum, and (b) at any time of determination of
the Base Rate, 4.00% per annum.

        "Appraisal" shall mean any appraisal of the Collateral from an Appraiser
received pursuant to the terms of Section 6.17 of the Loan Agreement.

        "Appraised Value" shall mean, with respect to the Collateral, or any
part thereof, as of any date of determination, the Fair Market Value of the
Collateral as set forth in the Appraisal therefor.

        "Appraiser" shall mean the Aircraft Appraiser or the Equipment
Appraiser, as the case may be.

        "Arrangement Fees" shall mean the amount referred to in the Arrangement
Fee Letters.

        "Arrangement Fee Letters" shall mean that certain letter agreement
between the Arrangers and the Borrower dated June 25, 2002.

        "Arrangers" shall mean each of (i) Deutsche Bank Securities Inc. and
(ii) Banc of America Leasing & Capital, LLC and their respective successors.

        "Art Rental and Licensing Agreement" shall have the meaning set forth in
the Wynn Credit Agreement.

        "Asset Sale" shall mean any Disposition of Property or series of related
Dispositions of Property (other than (i) the granting of any Lien permitted by
Section 7.3, (ii) any Disposition permitted by Section 7.4 and (iii) any
Disposition permitted by subsections (a), (b), (c), (d) , (f), (h), (i), (j),
(k), (l), (m), (n), (o), (p) or (r) of Section 7.5, in each case of the Loan
Agreement (provided, that in the case of Section 7.5(a), Dispositions of
Property thereunder shall be considered "Asset Sales" to the extent of any
proceeds thereof not applied to the replacement of Property pursuant to
Section 7.5(a)(ii).

        "Assignment and Acceptance" shall have the meaning set forth in
Section 10.6(c) of the Wynn Credit Agreement.

        "Assignment and Assumption" shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit F to the Loan Agreement or
otherwise acceptable to the Collateral Agent entered into pursuant to
Section 10.1 of the Loan Agreement.

        "Authority" or "Authorities" shall mean "Governmental Agency" or
"Governmental Agencies" as defined herein.

4

--------------------------------------------------------------------------------


        "Bank Company Collateral Account Agreement" shall have the meaning set
forth in the Disbursement Agreement.

        "Bank Completion Guaranty Collateral Account Agreement" shall have the
meaning set forth in the Disbursement Agreement.

        "Bank Local Company Collateral Account Agreement(s)" shall have the
meaning set forth in the Disbursement Agreement.

        "Bank of America" shall mean Bank of America, National Association, a
national banking association, and its successors.

        "Bank Prepayment Option" shall have the meaning assigned to such term in
Section 3.1(b) of the Loan Agreement.

        "Bankruptcy Code" shall mean the Federal Bankruptcy Reform Act of 1978
(11 U.S.C. §101, et seq.), as applicable to the relevant case.

        "Base Rate" shall mean, on any day with respect to the Loan Balance, the
rate per annum equal to the sum of (a) higher of (i) the Federal Funds Rate for
such day plus one-half of one percent (0.50%) and (ii) the Prime Rate for such
day plus (b) the Applicable Lender Margin. Any change in the Base Rate due to a
change in the Federal Funds Rate or the Prime Rate shall be effective on the
effective date of such change in the Federal Funds Rate or the Prime Rate,
without notice to the Borrower or any Guarantor.

        "Beneficial Owner" shall mean as defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act, except that in calculating the beneficial ownership of
any particular "person" (as that term is used in Section 13(d)(3) of the
Exchange Act), such "person" will be deemed to have beneficial ownership of all
securities that such "person" has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The term
"Beneficially Owned" has a corresponding meaning.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States (or any successor).

        "Board of Directors" shall mean (i) with respect to a corporation, the
board of directors of the corporation; (ii) with respect to a partnership, the
board of directors of the general partner of the partnership; and (iii) with
respect to any other Person, the board or committee of such Person serving a
similar function.

        "Borrower" shall mean Wynn Las Vegas, LLC, a Nevada limited liability
company and a Wholly-Owned Subsidiary of Wynn Resorts, or any successor thereto.

        "Borrower Aircraft Assignment" shall mean the Assignment and Assumption
Agreement dated as of October 30, 2002 by and between the Borrower and the
Collateral Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time.

        "Borrower Collateral" is defined in Section 2.1 of the Borrower Security
Agreement.

        "Borrower Security Agreement" shall mean the Borrower Security Agreement
dated as of October 30, 2002 between the Borrower and Collateral Agent, as the
same may be amended, supplemented, replaced or otherwise modified from time to
time, which does not encumber the Aircraft.

        "Borrower Security Agreement Supplement" means each supplement to the
Borrower Security Agreement, substantially in the form of Exhibit A thereto.

5

--------------------------------------------------------------------------------


        "Building Lease" shall mean that certain Lease Agreement, dated as of
October 21, 2002, by and between Valvino, as lessor, and the Borrower, as
lessee, with respect to the lease of space in the Phase II Land Building.

        "Business Day" shall mean (i) for all purposes other than as covered by
clause (ii) below, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York or Las Vegas, Nevada or Salt Lake
City, Utah are authorized or required by law to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Loans on which interest is paid at the Adjusted Eurodollar Rate,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in Dollar deposits in the New York
interbank eurodollar market.

        "Capital Corp." shall mean Wynn Las Vegas Capital Corp., a Nevada
corporation.

        "Capital Expenditures" shall mean for any period, with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets (including, without limitation, real property assets) or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries; provided, that the amount of Capital
Expenditures in respect of fixed or capital assets or additions to equipment in
any Fiscal Year shall not include (a) to the extent applied during such Fiscal
Year to the replacement of Property pursuant to Section 7.5(a)(ii), the Net
Disposition Proceeds received by any such Person from the Disposition of
Property pursuant to Section 7.5(a) and (b) the Insurance Proceeds and/or
Eminent Domain Proceeds received by any such Person for any casualties to, or
Taking of, fixed or capital assets and applied during such Fiscal Year to the
repair or replacement of fixed or capital assets in accordance with Section 8 of
the Loan Agreement. Notwithstanding the foregoing, any Project Costs, any
expenditures in furtherance of the construction of the Entertainment Facility
and any expenditures with respect to the purchase of the Replacement Aircraft in
accordance with Section 7.5(p), in each case that otherwise would have
constituted Capital Expenditures by virtue of the foregoing, shall be excluded
from this definition.

        "Capital Lease" shall mean a capital lease as determined in accordance
with GAAP.

        "Capital Lease Obligations" shall mean as to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of the Loan Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        "Capital Stock" shall mean any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.

        "Cash Equivalents" shall mean (a) United States dollars; (b) securities
issued or directly and fully guaranteed or insured by the United States
government or any agency or instrumentality of the United States government (as
long as the full faith and credit of the United States, is pledged in support of
those securities) having maturities of not more than six months from the date of
acquisition; (c) interest-bearing demand or time deposits (which may be
represented by certificates of deposit banks having general obligations rated
(on the date of acquisition thereof) at least "A" or the equivalent by S&P or
Moody's or, if not so rated, secured at all times, in the manner and to the
extent provided by law, by collateral security consisting of property of the
type specified in clause (a) or (b) of this

6

--------------------------------------------------------------------------------


definition, with a market value of no less than the amount of monies so
invested; (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (e) paper having the highest rating obtainable from Moody's
or S&P and in each case maturing within six months after the date of
acquisition; (f) money market funds or mutual at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(d) of this definition; and (g) to the extent not permitted in clauses (a)
through (f) of this definition, Permitted Securities.

        "Casino Land" the land owned by the Borrower as described in Exhibit T-4
to the Disbursement Agreement.

        "Casualty" or "Casualties" shall mean any of the following events in
respect of any Item of Equipment, Airframe or Engine: (a) the total loss of such
Item of Equipment, Airframe or Engine, the total loss of use thereof due to
theft, disappearance, destruction, damage beyond repair or the rendering of such
Item of Equipment, Airframe or Engine permanently unfit for normal use for any
reason whatsoever (other than obsolescence); (b) any damage to such Item of
Equipment, Airframe or Engine which results in an insurance settlement with
respect to such Item of Equipment, Airframe or Engine on the basis of a total
loss or a constructive total loss; (c) the permanent condemnation, confiscation
or seizure of, or the requisition of title to or use of, such Item of Equipment,
Airframe or Engine; or (d) as a result of any Requirement of Law or other action
by any Governmental Agency, the use of such Item of Equipment, Airframe or
Engine in the normal course of the Borrower's or any Affiliate's business shall
have been prohibited, directly or indirectly, for a period equal to the lesser
of 180 consecutive days and the remaining Loan Term. Additionally in the event
the transactions contemplated hereby are rescinded pursuant to Regulation 8.130
of the Nevada Gaming Commission, a Casualty with respect to all of the Gaming
Equipment shall be deemed to occur on the date of such rescission.

        "Casualty Amount" shall mean, with respect to any Item of Equipment,
Airframe or Engine as of any date specified for payment thereof, a portion of
the Loan Balance relating to such Item of Equipment, Airframe or Engine equal to
the product obtained by multiplying the outstanding Loan Balance as of the
Casualty Settlement Date by the Item Value Fraction of such Item of Equipment.

        "Casualty Notice" shall have the meaning assigned to such term in
Section 8.1 of the Loan Agreement.

        "Casualty Recoveries" shall have the meaning assigned to such term in
Section 8.1 of the Loan Agreement.

        "Casualty Settlement Date" shall have the meaning assigned to such term
in Section 8.1 of the Loan Agreement.

        "Change of Control" the occurrence of any of the following: (i) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Loan Parties,
taken as a whole, or of the Borrower and its Subsidiaries, taken as a whole, to
any "person" (as that term is used in Section 13(d)(3) of the Exchange Act),
other than to Mr. Wynn or a Related Party of Mr. Wynn; (ii) the adoption of a
plan relating to the liquidation or dissolution of the Borrower or any successor
thereto, (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that (a) any
"person" (as defined in clause (i) above), other than Mr. Wynn and any of his
Related Parties becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the outstanding Voting Stock of Wynn Resorts, measured by voting
power rather than number of equity interests, (b) any "person" (as defined in
clause (i) above)(other than Kazuo Okada, Aruze USA and Aruze Corp., so long as
(1) the Stockholders Agreement, as in effect on the Closing

7

--------------------------------------------------------------------------------


Date, remains in full force and effect, (2) a majority of the Board of Directors
of Wynn Resorts is constituted of Persons named on any slate of directors chosen
by Mr. Wynn and Aruze USA pursuant to the Stockholders Agreement, as in effect
on the Closing Date, and (3) Kazuo Okada and his Related Parties either
(A) "control" (as that term is used in Rule 405 under the Securities Act) Aruze
Corp. and Aruze USA or (B) otherwise remain the direct or indirect Beneficial
Owners of the Voting Stock of Wynn Resorts held by Aruze Corp.) becomes the
Beneficial Owner, directly or indirectly, of a greater percentage of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
number of equity interests, than is at that time Beneficially Owned by Mr. Wynn
and his Related Parties as a group, (c) Mr. Wynn and his Related Parties as a
group own less than 20% of the outstanding voting stock of Wynn Resorts,
measured by voting power rather than number of equity interests (excluding, for
purposes of calculating the outstanding voting stock of Wynn Resorts pursuant to
this clause (iii)(c), shares of voting stock issued in a primary issuance by
Wynn Resorts in one or more bona fide public offerings of additional Voting
Stock of Wynn Resorts (other than the IPO)); or (d) Mr. Wynn and his Related
Parties as a group own less than 10% of the outstanding voting stock of Wynn
Resorts, measured by voting power rather than number of equity interests,
(iv) the first day on which Mr. Wynn does not act as either the Chairman of the
Board of Directors of Wynn Resorts or the Chief Executive Officer of Wynn
Resorts, other than (1) as a result of death or disability of Mr. Wynn or (2) if
the Board of Directors of Wynn Resorts, exercising their fiduciary duties in
good faith, removes or fails to re-appoint Mr. Wynn as Chairman of the Board of
Directors of Wynn Resorts or Chief Executive Officer of Wynn Resorts, (v) the
first day on which a majority of the members of the Board of Directors of Wynn
Resorts or the Borrower are not Continuing Directors, (vi) the first day on
which Wynn Resorts ceases to own, directly or indirectly, 100% of the
outstanding Capital Stock of the Borrower or (vii) Wynn Resorts consolidates
with, or merges with or into, any Person or sells, assigns, conveys, transfers,
leases or otherwise disposes of all or substantially all of its assets to any
Person, or any Person consolidates with, or merges with or into, Wynn Resorts,
in any such event pursuant to a transaction in which any of the outstanding
voting stock of Wynn Resorts is converted into or exchanged for cash, securities
or other property, other than any such transaction where the voting stock of
Wynn Resorts outstanding immediately prior to such transaction is converted into
or exchanged for voting stock (other than Disqualified Stock) of the surviving
or transferee Person constituting a majority of the outstanding shares of such
voting stock of such surviving or transferee Person (immediately after giving
effect to such issuance).

        "Claims" shall mean liabilities, obligations, damages, losses, demands,
penalties, fines, claims, actions, suits, judgments, settlements, utility
charges, costs, fees, expenses and disbursements (including, without limitation,
legal fees and expenses and costs of investigation which, in the case of counsel
or investigators retained by an Indemnitee, shall be reasonable) of any kind and
nature whatsoever.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collateral" shall mean the Aircraft Collateral and the Borrower
Collateral.

        "Collateral Agent" shall mean Wells Fargo Bank Nevada, National
Association, not in its individual capacity, but solely as Collateral Agent, and
any successor or replacement Collateral Agent expressly permitted hereunder.

        "Collateral Agent Fee Letter" shall mean the fee letter dated as of the
date hereof between the Borrower and Trust Company.

        "Commitment" shall mean, with respect to each Lender, the amount set
forth opposite such Lender's name on Schedule IA2 to the Loan Agreement under
the column designated as "Commitment."

        "Commitment Fees" shall have the meaning assigned to such term in
Section 2.9 of the Loan Agreement.

8

--------------------------------------------------------------------------------


        "Commitment Percentage" shall mean, as to any Lender and any Type of
Equipment or the Aircraft, the percentage set forth opposite such Lender's name
under the applicable "Commitment Percentage" heading on Schedule IA1 to the Loan
Agreement.

        "Commitment Termination Date" shall mean the earliest of (i) Completion
Date, (ii) the Outside Date, (iii) the Final Advance Date and (iv) the date on
which the Commitments of the Lenders shall have been fully utilized.

        "Commonly Controlled Entity" shall mean an entity, whether or not
incorporated, which is under common control with the Borrower or any other Loan
Party within the meaning of Section 4001 of ERISA or is part of a group that
includes such Person and that is treated as a single employer under Section 414
of the Code.

        "Company" shall mean the Borrower.

        "Completion Date" shall have the meaning assigned to such term in the
Disbursement Agreement.

        "Completion Guarantor" shall mean Wynn Completion Guarantor, LLC, a
Nevada limited liability company.

        "Completion Guaranty" shall mean that certain Completion Guaranty, dated
as of October 30, 2002 by the Completion Guarantor in favor of the
Administrative Agent on behalf of Wynn Banks and the Mortgage Notes Indenture
Trustee.

        "Completion Guaranty Release Date" shall have the meaning assigned to
such term in the Disbursement Agreement.

        "Compliance Certificate" shall mean a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit E-6 to the Loan
Agreement.

        "Confidential Information Memorandum" shall mean the Confidential
Information Memorandum dated July, 2002 and furnished to the initial Lenders.

        "Consents" shall have the meaning assigned to such term in the
Disbursement Agreement.

        "Consolidated Current Assets" shall mean, at any date, all amounts
(other than cash and Cash Equivalents) which would, in conformity with GAAP, be
set forth opposite the caption "total current assets" (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

        "Consolidated Current Liabilities" shall mean, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption "total
current liabilities" (or any like caption) on a consolidated balance sheet of
the Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans or Swing Line Loans to the extent otherwise included therein.

        "Consolidated EBITDA" shall mean, of any Person for any period,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense or the Tax Amount (whether or not paid during such period),
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including, in the case of the Borrower, the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and (e) any extraordinary, unusual or non-recurring
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on

9

--------------------------------------------------------------------------------


sales of assets outside of the ordinary course of business and pre-opening
expenses related to the initial opening of the Project (such pre-opening
expenses to be no greater than that set forth in the Project Budget) and the
opening of the Entertainment Facility (such pre-opening expenses in the
aggregate to be no greater than $5,000,000)) and minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(a) interest income (except to the extent deducted in determining Consolidated
Interest Expense) and (b) any extraordinary income or gains (and whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash gains on the sales of assets outside of the
ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis in accordance with GAAP.

        "Consolidated Fixed Charge Coverage Ratio" shall mean, as to any period,
the ratio of (a) Consolidated EBITDA of the Borrower and its Subsidiaries to
(b) Consolidated Fixed Charges of the Borrower and its Subsidiaries for such
period.

        "Consolidated Fixed Charges" shall mean, as to any Person for any
period, the sum (without duplication) of (a) Consolidated Interest Expense of
such Person and its Subsidiaries for such period, (b) provision for cash income
taxes made by such Person or any of its Subsidiaries on a consolidated basis in
respect of such period and the payment of any Tax Amount during such period,
(c) scheduled payments made during such period on account of principal of
Indebtedness of such Person or any of its Subsidiaries (including, without
limitation, with respect to the Borrower, scheduled principal payments in
respect of the Term Loans or any other Indebtedness under the Financing
Agreements, (d) the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such period on account of Capital Expenditures, and
(e) Consolidated Lease Expense of such Person and its Subsidiaries for such
period.

        "Consolidated Interest Expense" shall mean, as to any Person for any
period, total cash interest expense (including that attributable to Capital
Lease Obligations) of such Person and its Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers'
acceptance financing and net costs of such Person under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

        "Consolidated Lease Expense" shall mean for any period, the aggregate
amount of fixed and contingent rentals payable by the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, for
such period with respect to leases of real and personal property.

        "Consolidated Leverage Ratio" shall mean, for any period, the ratio of
(a) Consolidated Total Debt on the last day of such period to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries for such period.

        "Consolidated Member" shall mean a corporation, other than the common
parent, that is a member of an affiliated group (as defined in Section 1504 of
the Code) of which Wynn Resorts or any of the Loan Parties is the common parent.

        "Consolidated Net Income" shall mean, as to any Person for any period,
the consolidated net income (or loss) of such Person and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP and
before any reduction in respect of preferred equity dividends, but giving effect
to, without duplication, any amounts paid or distributed by such Person or its
Subsidiaries as a Tax Amount or Allocable Overhead if and to the same extent
that such amounts would have been included in the calculation of net income if
incurred by such Person or its Subsidiaries directly; provided, that in
calculating Consolidated Net Income of a Person (for purposes of this definition
only, the "Parent") and its consolidated Subsidiaries for any period, there
shall be excluded (a) the income

10

--------------------------------------------------------------------------------


(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Parent or is merged into or consolidated with the Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Parent) in which the Parent or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Parent or such Subsidiary in the form of dividends or similar distributions,
(c) the undistributed earnings of any Subsidiary of the Parent to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Financing Agreement) or Requirement of Law
applicable to such Subsidiary, (d) to the extent not reflected as a charge in
the statement of such Consolidated Net Income, any Management Fees paid during
such period and (e) the cumulative effect of a change in accounting principles.

        "Consolidated Net Worth" shall mean, at any date, all amounts that
would, in conformity with GAAP, be included on a consolidated balance sheet of
the Borrower and its Subsidiaries under stockholders' equity at such date.

        "Consolidated Total Debt" shall mean, at any date, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

        "Construction Consultant" shall mean Inspection & Valuation
International, Inc. or such successor construction consultant of recognized
national standing, as may be appointed in accordance with the Disbursement
Agreement.

        "Construction Contract" shall mean a "Contract" as defined in the
Disbursement Agreement.

        "Continuing Directors" shall mean, as of any date of determination, with
respect to any Person, any member of the Board of Directors of such Person who
(i) was a member of such Board of Directors on the Document Closing Date,
(ii) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election or (iii) in the case of a
limited liability company, was nominated by the direct or indirect Board of
Directors of its managing member or sole member.

        "Contractors" shall mean any architects, consultants, designers,
contractors, Subcontractors, suppliers, laborers or any other Persons engaged by
any Loan Party in connection with the design, engineering, installation and
construction of the Project.

        "Contracts" shall mean, collectively, the contracts entered into, from
time to time, between any Loan Party and any Contractor for performance of
services or sale of goods in connection with the design, engineering,
installation or construction of the Project.

        "Contractual Obligation" shall mean, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

        "Control Agreements" shall mean collectively, (i) the Bank Completion
Guaranty Collateral Account Agreement, (ii) the Bank Company Collateral Account
Agreement, (iii) the Bank Local Company Collateral Account Agreement(s) and
(iv) each Control Agreement to be executed and delivered by each Loan Party
pursuant to the Guarantee and Collateral Agreement, substantially in the form of
Exhibit B, Exhibit C or Exhibit D, as the case may be, thereto, as the same may
be amended, supplemented, replaced or otherwise modified from time to time in
accordance with the Wynn Credit Agreement.

        "Credit Exposure" shall mean, with respect to any Lender, the aggregate
outstanding amount of Loans made by such Lender.

11

--------------------------------------------------------------------------------


        "Dealership Lease Agreement" shall mean that certain Lease Agreement to
be entered into between the Borrower, as lessor, and an Affiliate of the
Borrower, as lessee, with respect to the lease of space at the Casino Land for
the development and operation of a Ferrari and Maserati automobile dealership.

        "Default" shall mean any event, act, or condition which with notice or
lapse of time or both, would constitute an Event of Default.

        "Defaulting Lender" shall mean, at any time, (i) any Lender with respect
to which a Lender Default is in effect, (ii) any Lender that is the subject (as
a debtor) of any action or proceeding (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets,
(iii) any Lender that shall make a general assignment for the benefit of its
creditors or (iv) any Lender that shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due.

        "Delivery Requirement" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Derivatives Counterparty" shall have the meaning assigned to such term
in Section 7.6 of the Loan Agreement.

        "Desert Inn Improvement" shall mean Desert Inn Improvement Co., a Nevada
corporation.

        "Desert Inn Water" shall mean Desert Inn Water Company, LLC, a Nevada
limited liability company.

        "DIIC Casino Water Permit" shall mean the Permit identified as of the
Closing Date as Permit No. 13393 (Cert. 4731) as shown in the records of the
State of Nevada, Division of Water Resources, in Carson City Nevada (and any
successor or replacement Permit thereto).

        "DIIC Water Permits" shall mean, collectively, the DIIC Casino Water
Permit and the permits identified as of the Closing Date as Permit No. 16938
(Cert. 4765), Permit No. 16939 (Cert. 4766), Permit No. 24558 (Cert. 7828),
Permit No. 24560 (Cert. 7827), Permit No. 24561 (Cert. 7829), and Permit
No. 25223 (Cert. 7830), in each case as shown in the records of the State of
Nevada, Division of Water Resources, in Carson City Nevada (and any successor or
replacement Permits thereto).

        "DIIC Water Transfer" shall mean a transfer by Desert Inn Improvement at
no cost and in accordance with all Requirements of Law and pursuant to all
necessary consents of Governmental Authorities (including, if applicable, the
Nevada Public Utilities Commission and the State of Nevada, Division of Water
Resources) of (a) the fee ownership of the Water Utility Land to Wynn Resorts
Holdings and (b) the DIIC Water Permits to (x) in the case of the DIIC Casino
Water Permit, the Borrower and (y) in the case of all other DIIC Water Permits,
Wynn Resorts Holdings.

        "Disbursement Agent" shall mean Deutsche Bank Trust Company Americas, in
its capacity as Disbursement Agent under the Disbursement Agreement, and any
successor Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

        "Disbursement Agreement" shall mean that certain Master Disbursement
Agreement dated as of the date hereof among the Borrower, Capital Corp., Wynn
Design & Development, the Administrative Agent, the Mortgage Notes Indenture
Trustee, the Collateral Agent and the Disbursement Agent.

        "Disbursement Agreement Event of Default" shall mean an "Event of
Default" as defined in the Disbursement Agreement.

12

--------------------------------------------------------------------------------

        "Disposition" shall mean with respect to any Property, any sale, lease,
sale and leaseback, assignment, conveyance, grant of restriction, transfer or
other disposition thereof; and the terms "Dispose" and "Disposed of" shall have
correlative meanings.

        "Disqualified Stock" shall mean any Capital Stock or other ownership or
profit interest of any Loan Party that any Loan Party is or, upon the passage of
time or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect of in consideration
other than Capital Stock (other than Disqualified Stock).

        "Document Closing Date" shall mean October 30, 2002.

        "Dollars" and "$" shall mean dollars in lawful currency of the United
States of America.

        "Domestic Subsidiary" shall mean any Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States of
America.

        "Driving Range" shall mean the driving range for the Golf Course to be
located on the Phase II Land and leased to the Borrower pursuant to the Driving
Range Lease.

        "Driving Range Lease" shall mean that certain Lease Agreement, dated as
of October 21, 2002, by and between Valvino, as lessor, and the Borrower, as
lessee, with respect to the lease of land on which the driving range for the
Golf Course is to be located.

        "Eligible Assignee" shall mean (i) a commercial bank organized under the
laws of the United States, or any State thereof; (ii) a commercial bank
organized under the laws of any other country that is a member of the OECD or
has concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, provided, that such bank is acting through a branch or
agency located in the United States; (iii) a finance company, leasing company,
insurance company or other financial institution or fund (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans or leasing property or equipment in the
ordinary course of its business; (iv) the central bank of any country that is a
member of the OECD; or (v) any Lender; provided, however, that (A) any such
Person shall also have combined capital and surplus (as established in its most
recent report of condition to its primary regulator) of not less than
$50,000,000 (or its equivalent in foreign currency), or if such Person does not
meet the foregoing requirements in this proviso, such Person furnishes a
guaranty of an Affiliate, which Affiliate meets the requirements of this
proviso, of such Person's obligations under the Operative Documents and (B) any
Person described in clause (ii), (iii), (iv) or (v) above shall, on the date on
which it is to become a Lender hereunder, be entitled to receive payments
hereunder without deduction or withholding of any United States Federal income
taxes.

        "Eminent Domain Proceeds" shall mean all amounts and proceeds (including
instruments) received in respect of any Event of Eminent Domain relating to the
Project.

        "Employee Parking Lot" shall mean the parking lot structure located on
the Phase II Land that will be used for parking for the employees of the
Borrower pursuant to the Employee Parking Lot Lease.

        "Employee Parking Lot Lease" shall mean that certain Lease Agreement,
dated as of October 21, 2002, by and between Valvino, as lessor, and the
Borrower, as lessee, with respect to the lease of land on which the parking lot
structure for use by the Borrower's employees is to be located.

        "Engagement Letter" shall mean the engagement letter dated June 25, 2002
between the Borrower and the Arrangers.

        "Engine" shall mean and include: (i) each of the two engines for the
Aircraft listed by manufacturer's serial number in a Aircraft Security Agreement
Supplement delivered on the Initial Advance Date, whether or not from time to
time installed on an Airframe or installed on any other

13

--------------------------------------------------------------------------------


airframe; (ii) any Replacement Engine; and (iii) any and all appliances, parts,
instruments, appurtenances, accessories, improvements, additions or other
equipment of whatever nature, so long as the same shall be incorporated or
installed in or attached to any Engine subject to the Aircraft Security
Agreement, or, so long as title thereto shall remain vested in the Aircraft
Trustee in accordance with the terms of the Aircraft Trust Agreement.

        "Entertainment Facility" shall mean a showroom or entertainment facility
located on the Casino Land and the Phase II Land, adjoining and connected
directly to the Le Rêve hotel and casino.

        "Entertainment Facility Equity Proceeds" shall mean the aggregate net
cash proceeds received by the Borrower from any Person other than another Loan
Party (except to the extent another Loan Party is acting as an intermediary for
purposes of contributing equity capital contributions from such other Persons),
directly or indirectly, as a contribution to its common equity capital and
deposited into the Entertainment Facility Funding Account (as defined in the
Wynn Credit Agreement) and to be used solely and exclusively for the
development, construction and opening of the Entertainment Facility.

        "Environmental Claim" shall mean any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any governmental authority or
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

        "Environmental Laws" shall mean any and all laws, rules, orders,
regulations, statutes, ordinances, guidelines, codes, decrees, or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other Governmental Authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

        "Environmental Matter" shall mean any:

        (a)  release, emission, entry or introduction into the air including,
without limitation, the air within buildings and other natural or man-made
structures above ground;

        (b)  discharge, release or entry into water including, without
limitation, into any river, watercourse, lake, or pond (whether natural or
artificial or above ground or which joins or flows into any such water outlet
above ground) or reservoir, or the surface of the riverbed or of other land
supporting such waters, ground waters, sewer or the sea;

        (c)  deposit, disposal, keeping, treatment, importation, exportation,
production, transportation, handling, processing, carrying, manufacture,
collection, sorting or presence of any Hazardous Substance (including, without
limitation, in the case of waste, any substance which constitutes a scrap
material or an effluent or other unwanted surplus substance arising from the
application of any process or activity (including making it re-usable or
reclaiming substances from it) and any substance or article which is required to
be disposed of as being broken, worn out, contaminated or otherwise spoiled);

        (d)  nuisance, noise, defective premises, health and safety at work,
industrial illness, industrial injury due to environmental factors,
environmental health problems (including, without limitation, asbestosis or any
other illness or injury caused by exposure to asbestos) or genetically modified
organisms;

        (e)  conservation, preservation or protection of the natural or man made
environment or any living organisms supported by the natural or man made
environment; or

14

--------------------------------------------------------------------------------




        (f)    other matter howsoever directly affecting the environment or any
aspect of it.

        "Environmental Permits" shall mean any and all permits, licenses,
approvals, registrations, notifications, exemptions and any other authorization
required under any Environmental Law.

        "Equipment" shall mean, individually, each Item of furniture, fixtures
or equipment (including Gaming Equipment) described as Equipment on Schedule A
to the Borrower Security Agreement and each Schedule A to each Borrower Security
Agreement Supplement delivered on an Advance Date, and, collectively, each of
the foregoing Items of Equipment.

        "Equipment Appraiser" shall mean an appraiser as may be selected by the
Collateral Agent.

        "Equipment Collateral" is defined in Section 2.1 of the Borrower
Security Agreement.

        "Equipment Contracts" shall mean Contracts relating to the Equipment.

        "Equipment Manufacturer" shall mean the original manufacturer of the
applicable Type of Equipment.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        "Eurocurrency Reserve Requirements" means for any day as applied to a
Eurodollar Loan, the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto or otherwise required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

        "Eurodollar Loans" means Loans the rate of interest applicable to which
is based upon the Eurodollar Rate.

        "Eurodollar Rate" shall mean with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum equal to
(a) the offered quotation to first-class banks in the New York interbank
Eurodollar market by the Administrative Agent for Dollar deposits of amounts in
immediately available funds comparable to the outstanding principal amount of
such Eurodollar Loan of the Administrative Agent (in its capacity as a Lender)
with maturities comparable to the Interest Period applicable to such Eurodollar
Loan commencing two Business Days thereafter as of 10:00 A.M. (New York time) on
the first day of such Interest Period, divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the Eurocurrency
Reserve Requirements.

        "Event of Default" shall mean any of the events specified in Section 9
of the Loan Agreement, provided that any requirement for the giving of notice,
the lapse of time, or both, has been satisfied.

        "Event of Eminent Domain" shall mean with respect to any Property,
(i) any compulsory transfer or taking by condemnation, seizure, eminent domain
or exercise of a similar power, or transfer under threat of such compulsory
transfer or taking or confiscation of such Property or the requisition of the
use of such Property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any state, the United States or
another Governmental Authority having jurisdiction or (ii) any settlement in
lieu of clause (i) above.

        "Existing Aircraft" shall mean that certain Bombardier Global Express
aircraft, (manufacturer's Serial No. 9065 and United States Registration No.
N711SW (formerly N789TP)), owned by a trust of which World Travel is the
beneficial interest holder.

        "Existing Stockholders" shall mean, collectively, Mr. Wynn, Aruze
USA, Inc., a Nevada corporation, Baron Asset Fund, a Massachusetts business
trust and the Kenneth R. Wynn Family Trust and, in each case, any Affiliates
thereof.

15

--------------------------------------------------------------------------------


        "Facility" shall mean each of (a) the Term Loan Commitments and the Term
Loans made thereunder (the "Term Loan Facility") and (b) the Revolving Credit
Commitments and the extensions of credit made thereunder (the "Revolving Credit
Facility").

        "Fair Market Value" shall mean, with respect to the Collateral or a
portion thereof as of any date, the price which a purchaser would pay to
purchase such Collateral in an arm's-length transaction between a willing buyer
and a willing seller, neither of them being under any compulsion to buy or sell.
In making any determination of Fair Market Value, Appraiser shall assume such
Collateral has been maintained in accordance with the requirements of the Loan
Agreement and that such Collateral is in the condition in which it is required
to be hereunder as of the date for which such determination is made. Appraiser
shall use such reasonable methods of appraisal as are satisfactory to the
Lenders. Notwithstanding the foregoing, "Fair Market Value" with respect to any
Appraisals delivered pursuant to Section 6.17 of the Loan Agreement shall be
made by the Appraiser with the assumptions that such Collateral is in its brand
new condition (and without giving effect to depreciation caused by the fact that
such Collateral may have been delivered and or installed prior to such
Appraisal).

        "Federal Aviation Administration" or "FAA" shall mean the Federal
Aviation Administration and any successor agency.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Collateral Agent on such day on such transactions as determined by the
Collateral Agent.

        "Fee Letters" shall mean the Arrangement Fee Letters, the Participation
Fee Letters and the Collateral Agent Fee Letter.

        "Fees" shall have the meaning assigned to such term in Section 2.7 of
the Loan Agreement.

        "FF&E Collateral Account Agreement" shall mean that certain FF&E
Collateral Account Agreement dated as October 30, 2002 among the Borrower, the
Collateral Agent, the Securities Intermediary (as defined in the Disbursement
Agreement) and the other parties thereto.

        "FF&E Financing Documents" shall mean the Loan Agreement, the
Disbursement Agreement, the Security Documents, the Intercompany Note, the
Aircraft Operating Agreement, the FF&E Guaranty, the Wynn Resorts FF&E Guaranty
and the FF&E Intercreditor Agreement and any future guarantees, guarantee and
collateral agreements, or joinder agreements thereto executed and delivered by
Affiliates of the Borrower.

        "FF&E Guaranty" shall mean that certain Guaranty Agreement dated as of
October 30, 2002 from the Guarantors in favor of the Secured Parties.

        "FF&E Intercreditor Agreement" shall mean that certain Intercreditor
Agreement dated as of the Document Closing Date among the Administrative Agent,
the Mortgaged Notes Indenture Trustee and the Collateral Agent, in substantially
the form of Exhibit N to the Loan Agreement.

        "Final Advance Date" shall mean the Advance Date specified by the
Borrower in writing to be the final Advance Date under the Loan Agreement.

        "Final Completion Date" shall have the meaning set forth in the
Disbursement Agreement.

16

--------------------------------------------------------------------------------


        "Financing Agreements" shall mean, collectively, the FF&E Financing
Documents, the Mortgage Notes Indenture, Mortgage Notes Guarantees, the Other
Security Documents, the Mortgage Notes, the Wynn Credit Agreement and any other
loan, security, support or similar agreements entered into on, prior to or after
the Document Closing Date to finance the development, construction and/or
operation of the Project, whether with respect to Other Indebtedness or
otherwise and including, without limitation, any agreements with respect to
Permitted Refinancing Indebtedness.

        "Fiscal Year" shall mean the fiscal year of the Borrower and the other
Loan Parties ending on December 31 of each calendar year.

        "Fund," "Funded" or "Funding" shall mean each funding by a Lender of a
portion of the principal under its Note constituting a portion of any Advance as
described in Section 2 of the Loan Agreement.

        "Funded Debt" shall mean, as to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (e) of the definition of
"Indebtedness" in this Appendix I.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time, except that for purposes of
Sections 7.1., 7.10 and 7.22 of the Loan Agreement, GAAP shall be determined on
the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
delivered pursuant to Section 6.1of the Loan Agreement, unless otherwise
modified pursuant to Section 13.20 of the Loan Agreement.

        "Gaming Board" or "Gaming Authority" shall mean, collectively, the
Nevada Gaming Commission, the Nevada State Gaming Control Board, the Clark
County Liquor and Gaming Licensing Board and any other federal or state agency
having jurisdiction over gaming operations in the State of Nevada.

        "Gaming Commitment Percentage" shall mean, as to any Lender, the
percentage set forth opposite such Lender's name under the heading "Gaming
Commitment Percentage" on Schedule IA1 to the Loan Agreement.

        "Gaming Equipment" shall mean, individually, each slot machine and other
device which constitutes a gaming device (as defined in the Gaming Laws) along
with any related equipment with respect thereto, together with any substitutions
therefor, replacements thereof, improvements thereto and additions thereto
pursuant to the terms of the Loan Documents, and, collectively, each of the
foregoing items of Gaming Equipment.

        "Gaming Facility" shall mean any building or other structure used or
expected to be used to enclose space in which a gaming operation is conducted
and (a) is wholly or partially owned, directly or indirectly, by the Borrower or
an Affiliate of the Borrower or (b) any portion or aspect of which is managed or
used, or expected to be managed or used, by the Borrower or an Affiliate of the
Borrower.

        "Gaming Laws" shall mean the Nevada Gaming Control Act, as clarified in
chapter 463 of the Nevada Revised Statutes, as amended from time to time, the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time, and other laws promulgated by the Nevada Gaming Authorities
and applying to gaming operations in the State of Nevada.

        "Golf Course" shall mean Le Reve's Tom Fazio/Stephen A. Wynn designed
18-hole golf course to be situated on the Golf Course Land, as more particularly
described in Exhibit T-4 to the Disbursement Agreement.

        "Golf Course Land" shall mean the land owned by Wynn Resorts Holdings,
Palo and Desert Inn Improvement on which the Golf Course is to be located, as
described in Exhibit T-4 to the Disbursement Agreement. The Golf Course Land
shall include (a) the Wynn Home Site Land until such time (if ever) as the Wynn
Home Site Land has been Disposed of in accordance with Section 7.5(j), (b) the
Home Site Land until such time (if ever) as the Home Site Land has been

17

--------------------------------------------------------------------------------


Disposed of in accordance with Section 7.5(l), the Palo Home Site Land, (c) the
Water Utility Land and (d) if at any time acquired by a Loan Party, the
Additional Land (or any part thereof).

        "Golf Course Land Owners" collectively, Wynn Resorts Holdings, Desert
Inn Improvement, Palo and, to the extent the Additional Land (or any part
thereof) is acquired by one or more Loan Parties, such Loan Parties.

        "Golf Course Lease" shall mean that certain Lease Agreement, dated as of
October 21, 2002, by and between Wynn Resorts Holdings and Palo, on the one
hand, as lessor, and the Borrower, on the other hand, as lessee, with respect to
the lease of land on which the Golf Course is to be located.

        "Governing Documents" shall mean, collectively, as to any Person, the
articles or certificate of incorporation and bylaws, any shareholders agreement,
certificate of formation, limited liability company agreement, partnership
agreement or other formation or constituent documents of such Person.

        "Governmental Action" shall mean all applicable permits, authorizations,
registrations, consents, approvals, waivers, exceptions, variances, orders,
judgments, decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Governmental Agency, or required by
any Requirement of Law.

        "Governmental Agency" or "Authority" shall mean any national, state or
local government (whether domestic or foreign), any political subdivision
thereof or any other governmental, quasi-governmental, judicial, public or
statutory instrumentality, authority, body, agency, bureau or entity, (including
the Nevada Gaming Authorities, any zoning authority, the FDIC, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority), any self-regulating agency (e.g., NASD), and entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government or any arbitrator with authority to bind a party at
law.

        "Guarantee and Collateral Agreement" shall mean the Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each other
Loan Party (other than Desert Inn Improvement), substantially in the form of
Exhibit A to the Wynn Credit Agreement, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the Loan Agreement.

        "Guarantee Obligation" shall mean, as to any Person (the "guaranteeing
person"), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
"primary obligations") of any other third Person (the "primary obligor") in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) under Hedge
Agreements; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms

18

--------------------------------------------------------------------------------


of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

        "Guarantors" shall mean each of the Loan Parties (other than Desert Inn
Improvement and the Borrower) and Wynn Resorts.

        "Hazardous Materials Activity" shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Substances,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Substances and any corrective action or response action with respect to any of
the foregoing.

        "Hazardous Substances" shall mean (statutory acronyms and abbreviations
having the meaning given them in the definition of "Environmental Laws")
substances defined as "hazardous substances," "pollutants" or "contaminants" in
Section 101 of the CERCLA; those substances defined as "hazardous waste,"
"hazardous materials" or "regulated substances" by the RCRA; those substances
designated as a "hazardous substance" pursuant to Section 311 of the CWA; those
substances defined as "hazardous materials" in Section 103 of the HMTA; those
substances regulated as a hazardous chemical substance or mixture or as an
imminently hazardous chemical substance or mixture pursuant to Section 6 or 7 of
the TSCA; those substances defined as "contaminants" by Section 1401 of the
SDWA, if present in excess of permissible levels; those substances regulated by
the Oil Pollution Act; those substances defined as a pesticide pursuant to
Section 2(u) of the FIFRA; those substances defined as a source, special nuclear
or by-product material by Section 11 of the AEA; those substances defined as
"residual radioactive material" by Section 101 of the UMTRCA; those substances
defined as "toxic materials" or "harmful physical agents" pursuant to Section 6
of the OSHA); those substances defined as hazardous wastes in 40 C.F.R.
Part 261.3; those substances defined as hazardous waste constituents in 40
C.F.R. Part 260.10, specifically including Appendix VII and VIII of Subpart D of
40 C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in 40 C.F.R.
Part 1910; in any other Environmental Laws; and in the regulations adopted and
publications promulgated pursuant to said laws, whether or not such regulations
or publications are specifically referenced herein.

        "Hedge Agreements" shall mean all interest rate swaps, caps or collar
agreements or similar arrangements entered into by the Borrower providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

        "Highest Lawful Rate" shall have the meaning assigned to such term in
Section 3.6 of the Loan Agreement.

        "Home Site Land" shall mean a tract of land not greater than 20 acres
located on the Golf Course Land where residential and non-gaming related
developments may, after Disposition of the Home Site Land in accordance with
Section 7.5(l), be built.

        "Indebtedness" shall mean, as to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of Property or
services (other than trade payables incurred in the ordinary course of such
Person's business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of

19

--------------------------------------------------------------------------------


the seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations or
Synthetic Lease Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party under acceptance, letter of credit,
completion guaranties, performance bonds or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, (j) for the purposes of
Section 9.1(e) of the Loan Agreement only, all obligations of such Person in
respect of Hedge Agreements and (k) the liquidation value of any preferred
Capital Stock of such Person or its Subsidiaries held by any Person other than
such Person and its Wholly Owned Subsidiaries. All obligations under the
Financing Agreements shall constitute Indebtedness.

        "Indemnitee" shall mean the Arranger, any Lender, the Collateral Agent,
the Trust Company and their respective Affiliates, successors, permitted
assigns, permitted transferees, invitees, contractors, servants, employees,
officers, directors, shareholders, partners, participants, representatives
agents and their respective designees or nominees.

        "Indemnity Agreements" collectively, each of the Indemnity Agreements
executed by a Loan Party with respect to its Mortgaged Properties in favor of
the Administrative Agent substantially in the form of Exhibit F to the Wynn
Credit Agreement, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with the Wynn Credit
Agreement, and including, without limitation the Borrower Indemnity Agreement,
the Palo Indemnity Agreement, the Valvino Indemnity Agreement and the Wynn
Resorts Holdings Indemnity Agreement (each as defined in the Wynn Credit
Agreement).

        "Initial Advance Date" shall mean the first date on which an Advance
occurs.

        "Initial Amortization Date" shall mean the first date on which a
Required Prepayment is made.

        "Initial Arrangers" shall have the meaning assigned thereto in the Wynn
Credit Agreement.

        "Initial EBITDA Calculation Date" shall mean the last day of the fiscal
quarter of the Borrower in which the Opening Date occurs unless such date is
less than 45 days after the Opening Date, in which case the last day of the
first full fiscal quarter of the Borrower after the Opening Date; provided, that
unless the Initial EBITDA Calculation Date has occurred by September 30, 2005,
there shall be no Initial EBITDA Calculation Date.

        "Insolvency" shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

        "Insolvent" shall mean pertaining to a condition of Insolvency.

        "Insurance Advisor" shall mean Marsh USA, Inc., or its successor,
appointed by the Administrative Agent.

        "Insurance Proceeds" shall mean all amounts and proceeds (including
instruments) paid under any insurance policy maintained by a Loan Party
(including, without limitation, any insurance policy required to be maintained
by a Loan Party under any Operative Document).

        "Insurance Requirements" shall mean all terms and conditions of any
insurance policy required by any Operative Document to be maintained or caused
to be maintained by the Borrower, and all requirements of the issuer of any such
policy.

20

--------------------------------------------------------------------------------


        "Intellectual Property" shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, copyrights, patents, trademarks, service-marks,
technology, know-how and processes, recipes, formulas, trade secrets, or
licenses (under which the applicable Person is licensor or licensee) relating to
any of the foregoing and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

        "Intellectual Property Security Agreement" shall mean, collectively, the
Intellectual Property Security Agreements to be executed and delivered by the
Loan Parties, substantially in the form of Exhibit C to the Guarantee and
Collateral Agreement, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with the Wynn Credit
Agreement.

        "Intercompany Note" shall mean, individually, that certain intercompany
note from World Travel to the Borrower dated October 30, 2002 and secured by the
Aircraft Security Agreement.

        "Intercreditor Agreements" shall mean, collectively, the FF&E
Intercreditor Agreement and the Project Lender Intercreditor Agreement.

        "Interest" shall mean, with respect to each Interest Period, an amount
equal to interest accrued on the Loan Balance outstanding during such period at
the Interest Rate.

        "Interest Period" shall mean (i) as to any Loan to which the Base Rate
applies, initially the period commencing on (and including) the Advance Date for
such Loan and ending on (but excluding) the next succeeding Payment Date
thereafter, and thereafter, each period commencing on (and including) a Payment
Date and ending on (but excluding) the next succeeding Payment Date and (ii) as
to any Loan to which the Adjusted Eurodollar Rate applies, initially, the period
commencing on the borrowing or selection date, as the case may be, with respect
to such Loan and ending one, two, three or six months thereafter, as selected by
the Borrower in its Advance Request or notice of interest rate selection, as the
case may be, given with respect thereto and thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such Loan
and ending one, two, three or six months thereafter, as selected by the Borrower
by irrevocable notice to the Collateral Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

        (i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

        (ii)  any Interest Period that would otherwise extend beyond the
Maturity Date, shall end on the Maturity Date, as applicable;

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

        (iv)  the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Loan during an Interest Period for such Loan.

        "Interest Rate" shall mean, for each day during each Interest Period
with respect thereto, (a) if no Default or Event of Default shall then exist,
(i) if the Base Rate is in effect pursuant to Section 3.5 or Section 12.6 of the
Loan Agreement, a rate per annum equal to the Base Rate, or (ii) if the Adjusted
Eurodollar Rate is in effect pursuant to Section 3.5 of the Loan Agreement, a
rate per annum equal to the Adjusted Eurodollar Rate or (b) if at any time a
Default or Event of Default shall occur during such Interest Period then for so
as long as such Default or Event of Default shall exist or until a new

21

--------------------------------------------------------------------------------

Interest Rate is selected, or deemed to have been selected, pursuant to
Section 3.5 of the Loan Agreement, a rate per annum equal to the Overdue Rate.

        "Investments" shall have the meaning assigned to such term in
Section 7.8 of the Loan Agreement.

        "IRS" shall mean the Internal Revenue Service, and any Governmental
Authority succeeding to any of its principal functions under the Code.

        "Item" or "Item of Equipment" shall mean a particular item of Equipment,
as the context may require, and "Items of Equipment" shall mean collectively
each item of Equipment.

        "Item Value Fraction" shall mean, with respect to any Item of Equipment,
Airframe or Engine a fraction, the numerator of which is the Purchase Price for
such Item of Equipment or Allocated Aircraft Value, as the case may be, and the
denominator of which is the aggregate Purchase Price of all Items of Equipment
and the Allocated Aircraft Value, including such Item of Equipment, Airframe or
Engine.

        "Las Vegas Jet" shall mean Las Vegas Jet, LLC, a Nevada limited
liability company.

        "Las Vegas Jet Lease" shall mean that certain Aircraft Lease dated as of
January 29, 2002 by and between World Travel and Las Vegas Jet (formerly known
as Las Vegas CharterJet, LLC).

        "Lease" shall have the meaning assigned to such term in Section 4.2 of
the Borrower Security Agreement.

        "Lender Addendum" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Lender Default" shall mean the failure or refusal (which has not been
retracted in writing) of a Lender to make available its portion of any Loan
required to be made by such Lender under Section 2.3 of the Loan Agreement at or
prior to such time that the same is required to be so made by such Lender.

        "Lender Liens" shall mean Liens on or against the Collateral (a) which
result from any act of, or any Claim against, any Lender or any agent unrelated
to the transactions contemplated by the Operative Documents or (b) which result
from any Tax owed by any such Person, except any Tax for which the Borrower is
obligated to indemnify.

        "Lenders" shall mean the Persons set forth on Schedule IA1, as amended,
to the Loan Agreement, together with any permitted successors and assigns.

        "Letters of Credit" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Liabilities" shall have the meaning assigned to such term in
Section 2.1 of the Borrower Security Agreement.

        "License Revocation" the revocation, failure to renew or suspension of,
or the appointment of a receiver or similar official with respect to, any
casino, gambling or gaming license, including, without limitation, any Nevada
Gaming Approvals, covering any portion of the Project.

        "Lien" shall mean with respect to any Property, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Property, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in such Property and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statues) of
any jurisdiction).

        "Liquidated Damages" shall mean any proceeds or liquidated damages paid
pursuant to any obligation, default or breach under the Project Documents (net
of arm's length costs incurred by a Loan Party pursuant to arm's length
transactions in connection with adjustment or settlement thereof

22

--------------------------------------------------------------------------------


and taxes paid with respect thereto). For purposes of this definition, so-called
"liquidated damages" insurance policies shall be deemed to be Project Documents.

        "Loan" shall mean any loan made by the Lenders to the Borrower pursuant
to the terms of the Loan Agreement.

        "Loan Agreement" shall mean that certain Loan Agreement dated as of
October 30, 2002 among the Borrower, the Collateral Agent and the Lenders, as
the same may be amended from time to time.

        "Loan Balance" shall mean, as of any time, the aggregate principal
amount outstanding on the Notes at such time.

        "Loan Conversion Date" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Loan Documents" shall mean the Loan Agreement, the Security Documents,
the Disbursement Agreement, the FF&E Intercreditor Agreement, the Management Fee
Subordination Agreement, the FF&E Guaranty, the Wynn Resorts FF&E Guaranty, the
Indemnity Agreements, the Notes, the Intercompany Note, the Las Vegas Jet Lease
and the Aircraft Operating Agreement.

        "Loan Parties" shall mean the Borrower, Valvino, Capital Corp., Palo,
Wynn Resorts Holding, Desert Inn Water, Desert Inn Improvement, Wynn Design,
World Travel, Las Vegas Jet and each other Subsidiary of Valvino other than the
Completion Guarantor (including any such Subsidiaries that become party to a
Loan Document pursuant to Section 6.10).

        "Loan Term" shall mean the period from the Document Closing Date to, and
including, the Maturity Date.

        "Local FF&E Collateral Account Agreement" shall mean that certain Local
FF&E Collateral Account Agreement dated as of October 30, 2002 among the
Borrower, the Collateral Agent, the Securities Intermediary (as therein defined)
and the other parties thereto.

        "Loss Proceeds" shall have the meaning set forth in the Disbursement
Agreement.

        "Management Agreement" shall mean the Management Agreement, dated as of
October 30, 2002 between the Loan Parties, on the one hand and Wynn Resorts, on
the other hand.

        "Management Fee Subordination Agreement" shall mean the Management Fee
Subordination Agreement, dated as of the date hereof, among the Loan Parties,
Wynn Resorts, the Mortgage Notes Indenture Trustee and the Administrative Agent.

        "Management Fees" shall have the meaning as defined in the Management
Agreement.

        "Manufacturer" shall mean, individually, the Aircraft Manufacturer or
the Equipment Manufacturer, as the case may be, and "Manufacturers" shall mean
collectively each Manufacturer.

        "Material Adverse Effect" shall mean (i) one or a combination of
conditions or changes in or affecting, in a material adverse way (a) the
business, assets, liabilities, property, condition (financial or otherwise),
results of operations, prospects, value or management of the Borrower and the
other Loan Parties taken as a whole, (b) the Project, (c) the validity or
enforceability of the Loan Agreement or any of the other Loan Documents, (d) the
validity, enforceability or priority of the Liens purported to be created by the
Security Documents or (e) the rights or remedies of any Secured Party hereunder
or under any of the other Loan Documents or (ii) any event or circumstance that
calls into question in any material respect the Projections or any of the
material assumptions on which the Projections were prepared.

        "Material Affiliated Contracts" shall mean any Material Contract to
which a Loan Party, on the one hand, and an Affiliate of such Loan Party
(including any other Loan Party), on the other hand, are parties.

23

--------------------------------------------------------------------------------

        "Material Contract" shall mean (i) the Golf Course Lease, the Driving
Range Lease, the Employee Parking Lot Lease, the Management Agreement, the Tax
Indemnification Agreement, the WDD Agreement, the Building Lease, the Water
Supply Agreements and the Water Show Entertainment and Production Agreement and
(ii) any other contract or arrangement to which (a) a Loan Party, on the one
hand, and an Affiliate of such Loan Party (including any other Loan Party), on
the other hand, are parties, pursuant to which the Loan Parties are, or any one
of them is reasonably expected to incur obligations or liabilities with a Dollar
value in excess of $1,000,000 during the term of such contract or arrangement or
(b) any Loan Party is a party (other than the Financing Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect (taking into consideration any viable
replacements or substitutions therefor at the time such determination is made).

        "Maturity Date" shall mean October 30, 2009, or such earlier date on
which: (i) the Borrower is required to pay the Casualty Amount pursuant to
Section 8.1 of the Loan Agreement or the Payoff Amount pursuant to Section 3.1
of the Loan Agreement or (ii) the principal and interest on the Notes have
become due and payable pursuant to Section 9.1 of the Loan Agreement.

        "Maximum Consolidated Capital Expenditures Amount" shall have the
meaning set forth in Section 7.7 of the Loan Agreement.

        "Minimum Lease Amount" shall mean $5,000,000.

        "Minimum Prepayment Amount" shall mean $10,000,000 of the aggregate
principal amount of the Loans then outstanding or such lesser amount as shall
represent the proceeds of a Disposition permitted by Section 7.5(e) or
Section 7.5(p).

        "Moody's" shall mean Moody's Investors Service, Inc., a Delaware
corporation, or any successor thereto.

        "Mortgage Note Guarantee" shall mean Guarantee and Collateral Agreement
dated as of October 30, 2002 among each Loan Party (other than Desert Inn
Improvement) and the Mortgage Notes Indenture Trustee.

        "Mortgage Notes" shall mean the 12% Mortgage Notes due 2010 issued by
the Borrower and Capital Corp. pursuant to the Mortgage Notes Indenture.

        "Mortgage Notes Indenture" shall mean that certain Indenture, dated as
of October 30, 2002, among the Borrower, Capital Corp., certain guarantors named
therein and the Mortgage Notes Indenture Trustee.

        "Mortgage Notes Indenture Trustee" shall mean Wells Fargo Bank, National
Association in its capacity as the trustee under the Mortgage Notes Indenture
and its successors in such capacity.

        "Mortgaged Properties" shall mean the real properties and leasehold
estates listed on Schedule 1.1 to the Wynn Credit Agreement or otherwise as to
which the Administrative Agent for the benefit of the Wynn Credit Parties shall
be granted a Lien pursuant to the Mortgages (including at such time, if any, as
Desert Inn Improvement executes the Water Property Mortgage, the Water Utility
Land).

24

--------------------------------------------------------------------------------

        "Mortgages" shall mean each of the mortgages, deeds of trust and deeds
to secure obligations made by any Loan Party in favor of, or for the benefit of,
the Administrative Agent for the benefit of the Wynn Credit Parties under the
Wynn Credit Documents (including, without limitation, the Borrower Mortgage, the
Palo Mortgage, the Valvino Mortgage, the Wynn Resorts Holdings Mortgage (each as
defined in the Wynn Credit Agreement) and, at such time, if any, as Desert Inn
Improvement executes the Water Property Mortgage and the Water Property
Mortgage), substantially in the form of Exhibit D to the Wynn Credit Agreement
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, supplemented, replaced or otherwise modified from time to
time in accordance with the Wynn Credit Agreement.

        "Mr. Wynn" shall mean Stephen A. Wynn, an individual.

        "Multiemployer Plan" shall mean a Plan that is a multiemployer plan as
defined in Section 3(37) or 4001(a)(3) of ERISA.

        "Net Cash Proceeds" shall mean in connection with any issuance or sale
of debt securities or instruments or the incurrence of loans, the cash proceeds
received from such issuance or incurrence, net of arm's length attorneys' fees,
investment banking fees, accountants' fees, underwriting discounts and
commissions and other arm's length fees and expenses, in each case, to the
extent actually incurred by the Borrower or another Loan Party in connection
therewith.

        "Net Disposition Proceeds" in connection with any Disposition, the
proceeds thereof in the form of cash or Cash Equivalents of such Disposition,
net of arm's length attorneys' fees, accountants' fees, investment banking fees,
and other arm's length fees and expenses, in each case, to the extent actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any tax credits or
deductions any tax sharing arrangements, in each case reducing the amount of
taxes so paid or estimated to be payable).

        "Net Revenues" shall mean for any period, the net revenues of the
Borrower and its consolidated Subsidiaries, as set forth on the Borrower's
income statement for the relevant period under the line item "net revenues,"
calculated in accordance with GAAP and with Regulation S-X under the Securities
Act and in a manner consistent with that customarily utilized in the gaming
industry.

        "Nevada Gaming Laws" shall mean the Nevada Gaming Control Act, as
codified in Chapter 463 of the NRS as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time, and other regulations promulgated by the Nevada Gaming
Authorities and applying to gaming operations in the State of Nevada.

        "Non-Defaulting Lender" shall mean any Lender other than a Defaulting
Lender.

        "Non-Gaming Commitment Percentage" shall mean as to any Lender, the
percentage set forth opposite such Lender's name under the heading "Non-Gaming
Equipment Commitment Percentage" on Schedule IA1 to the Loan Agreement.

        "Non-Gaming Equipment" shall mean all Items of Equipment other than
Gaming Equipment.

        "Note" shall have the meaning assigned to such term in Section 2.3(b) of
the Loan Agreement.

        "Notice of Funding Requests" shall have the meaning set forth in the
Disbursement Agreement.

        "NRS" shall mean the Nevada Revised Statutes, as amended from time to
time.

        "Obligations" shall mean the unpaid principal of and interest on
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed in such

25

--------------------------------------------------------------------------------


proceeding) the Loans and all other obligations and liabilities of the Loan
Parties, Valvino or Wynn Resorts to any Arranger, to any Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all fees, charges and disbursements of counsel to any Arranger, to
any Agent or to any Lender that are required to be paid by any Loan Party or
Valvino pursuant hereto or to any other Loan Document) or otherwise.

        "Officer's Certificate" shall mean as to any Person; a certificate
signed by a Responsible Officer of such Person.

        "On-Site Cash" shall mean amounts held in cash at the Site in connection
with and necessary for the ordinary course operations of the Project.

        "Opening Date" shall have the meaning set forth in the Disbursement
Agreement.

        "Operating Lease" shall mean an operating lease determined in accordance
with GAAP.

        "Operative Documents" shall mean the Financing Agreements and the
Project Documents.

        "Original Aircraft Financing Documents" shall mean that certain Amended
and Restated Business Loan Agreement dated as of May 30, 2002 between Bank of
America, N.A. and World Travel, that certain Mortgage, Security Agreement and
Assignment dated as of February 28, 2002 between World Travel and Bank of
America, N.A., and the other documents, certificates and agreements delivered in
connection therewith.

        "Original Aircraft Part" shall have the meaning assigned to such term in
Section 4.4 of the Aircraft Security Agreement.

        "Original Part" shall have the meaning assigned to such term in
Section 4.4 of the Borrower Security Agreement.

        "Original Payment" shall have the meaning assigned to such term in
Section 12.3 of the Loan Agreement.

        "Other Indebtedness" shall mean (i) the Indebtedness of Valvino or any
Loan Party evidenced by the Mortgage Notes or the Mortgage Notes Guarantees and
(ii) the Indebtedness of Valvino or any Loan Party evidenced by the Wynn Credit
Documents.

        "Other Security Documents" shall mean any agreement, document,
instrument or deed granting, creating or evidencing any security or lien for any
Other Indebtedness, including, without limitation, the "Security Documents" as
defined in the Disbursement Agreement, other than the Security Documents.

        "Outside Date" shall mean September 30, 2005, as extended pursuant to
Section 6.4 of the Disbursement Agreement.

        "Overall Transaction" shall mean all the transactions and activities
referred to in or contemplated by the Operative Documents.

        "Overdue Rate" shall have the meaning assigned to such term in
Section 3.3(b) of the Loan Agreement.

        "Palo" shall mean Palo, LLC, a Delaware limited liability company.

        "Part" shall have the meaning assigned to such term in Section 4.4 of
the Borrower Security Agreement.

26

--------------------------------------------------------------------------------


        "Participation Fee" shall have the meaning assigned to such term in
Section 2.7 of the Loan Agreement.

        "Participation Fee Letter" shall mean each letter between the Borrower
and the respective Lender relating to fees payable to such Lender in respect of
its Commitment.

        "Pass Through Entity" shall mean any of (1) a grantor trust for federal
or state income tax purposes or (2) an entity treated as a partnership or a
disregarded entity for federal or state income tax purposes.

        "Payment Date" shall mean (i) as to any Loan to which the Base Rate
applies the last day of each March, June, September and December to occur while
such Loan is outstanding, (ii) as to any Loan to which the Adjusted Eurodollar
Rate applies and which has an Interest Period of three months or less, the last
day of such Interest Period, (iii) as to any Loan to which the Adjusted
Eurodollar Rate applies and which has an Interest Period longer than three
months, each day which is three months, or a whole multiple thereof, after the
first day of such Interest Period and (iv) in any case, the Maturity Date.

        "Payoff Amount" shall mean, as of any date of determination, the sum of
(a) the Loan Balance as of the date of payment, plus (b) all accrued but unpaid
Interest, plus (c) the Applicable Administrative Charge, if any, plus (d) all
other sums then due and payable under the Loan Documents by the Borrower, a
Guarantor or any of their Affiliates.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.

        "Pension Plan" shall mean any "employee pension benefit plan" (as
defined in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multiemployer Plan, which Valvino or any of its Subsidiaries or any of their
respective ERISA Affiliates sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five (5) plan years.

        "Permits" shall mean the collective reference to (i) Environmental
Permits, and (ii) any and all other franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, variances, qualifications, easements, rights of way, Liens and other
rights, privileges and approvals required under any Requirement of Law
(including Nevada Gaming Laws).

        "Permitted Aircraft Modification" shall have the meaning assigned to
such term in Section 4.4 of the Aircraft Security Agreement.

        "Permitted Businesses" shall mean (i) the gaming business, (ii) the
development, construction, ownership and operation of a Gaming Facility,
(iii) all businesses, whether or not licensed by the Nevada Gaming Authorities,
which are necessary for, incident to, useful to, arising out of, supportive of
or connected to the development, construction, ownership or operation of a
Gaming Facility, (iv) any development, construction or operation of lodging,
retail, restaurant or convention facilities, sports or entertainment facilities,
food and beverage distribution operations, transportation services (including
operation of the Aircraft and chartering thereof), parking services, sales and
marketing services or other activities related to the foregoing, (v) any
business (including any related internet business) that is a reasonable
extension, development or expansion of any of the foregoing or incidental
thereto and/or (vi) the ownership by a Person of Capital Stock in its directly
Wholly Owned Subsidiaries other than, with respect to the ownership and
operation of the Aircraft only, World Travel and Las Vegas Jet; provided,
however, that with respect to the Borrower and its Subsidiaries, the foregoing
shall only be Permitted Businesses to the extent related to the Project or
furtherance of the Project's development, construction, ownership or operation;
provided, further, that, notwithstanding the foregoing, the Borrower shall be
permitted to (a) sublease space within the Phase II Building to Persons not
related

27

--------------------------------------------------------------------------------


to the development, construction, ownership or operation of the Project and
(b) pay Allocable Overhead as otherwise permitted under this Loan Agreement.

        "Permitted Encumbrances" shall have the meaning assigned to such term in
the Disbursement Agreement.

        "Permitted Liens" shall mean the collective reference to in the case of
Collateral, Liens permitted by Section 7.3 of the Loan Agreement (but only of
the priority and to the extent of coverage expressly set forth in Section 7.3 of
the Loan Agreement and subject to the provisions of the FF&E Intercreditor
Agreement); provided, that for purposes of Section 8 "Permitted Liens" shall not
include Liens permitted by Section 7.3(c), (e), (i), (o), (r), (t), and (v).

        "Permitted Modification" shall have the meaning assigned to such term in
Section 4.4 of the Borrower Security Agreement.

        "Permitted Refinancing Indebtedness" shall mean any Indebtedness of the
Borrower and, with respect to the Mortgage Notes, Capital Corp. (and, with
respect to Guaranty Obligations in support thereof, the other Loan Parties)
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund the Mortgage Notes or Indebtedness
under the Wynn Credit Agreement; provided that (i) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest on such Indebtedness and the amount of all expenses
and premiums incurred in connection therewith), (ii) such Permitted Refinancing
Indebtedness has a final maturity date later than the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (iii) the restrictions on
the Loan Parties contained in the agreements governing such Permitted
Refinancing Indebtedness are no more restrictive, taken as a whole, than those
contained in the agreements governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (iv) if such Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Loan Documents, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Loan
Documents on terms at least as favorable to the Lenders as those contained in
the applicable documents reflecting such subordination (whether the
Intercreditor Agreements or otherwise), (v) the relevant holders of such
Permitted Refinancing Indebtedness become party to the Intercreditor Agreements,
as applicable, and (vi) all agreements, instruments, documentation and other
arrangements associated with such Permitted Refinancing Indebtedness is in form
and substance satisfactory to the Required Lenders. In the event Permitted
Refinancing Indebtedness is used to extend, refinance, renew, replace, amend and
restate, restate, defease or refund the Mortgage Notes or the Indebtedness under
the Wynn Credit Agreement, all relevant definitions and provisions of the Loan
Documents related to the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded shall be amended, as necessary, to reflect such
Permitted Refinancing Indebtedness and related documentation and/or
arrangements.

        "Permitted Securities" shall mean (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within 18 months from the date of
acquisition; or (b) shares of money market, mutual or similar funds which invest
exclusively in assets satisfying the requirements of clause (a) of this
definition.

        "Permitted Taking" shall mean a Taking that is permitted by Section 7.5
of the Wynn Credit Agreement.

28

--------------------------------------------------------------------------------


        "Person" shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

        "Phase II Land" shall mean the approximately 20-acre tract of land
adjacent to the Le Rêve hotel and casino resort owned by Valvino, as more
particularly described in Exhibit T-4 to the Disbursement Agreement.

        "Phase II Land Building" shall mean the building existing on the Phase
II Land as of the Closing Date that is subject to the Building Lease.

        "Plan" shall mean, at a particular time, any employee benefit plan that
is subject to the requirements of Section 412 of the Code or that is a Single
Employer Plan and which Valvino, the Borrower or any other Loan Party or any
Commonly Controlled Entity maintains, administers, contributes to or is required
to contribute to or under which the Borrower or any Commonly Controlled Entity
could incur any liability.

        "Pledged Stock" shall have the meaning set forth in the Guarantee and
Collateral Agreement or the Valvino Guarantee and Collateral Agreement, as
applicable.

        "Prepayment Option" shall have the meaning assigned to such term in
Section 3.1 of the Loan Agreement.

        "Presumed Tax Liability" shall mean, for any Person that is not a Pass
Through Entity for any period, an amount equal to the product of (a) the Taxable
Income allocated or attributable to such Person (directly or through one or more
tiers of Pass Through Entities) (net of taxable losses allocated to such Person
with respect to any Loan Party that (i) are, or were previously, deductible by
such Person and (ii) have not previously reduced Taxable Income), and (b) the
Presumed Tax Rate.

        "Presumed Tax Rate" shall mean, with respect to any Person for any
period, the highest effective combined Federal, state and local income tax rate
applicable during such period to a corporation organized under the laws of the
State of Nevada, taxable at the highest marginal Federal income tax rate and the
highest marginal Nevada and Las Vegas income tax rates (after giving effect to
the Federal income tax deduction for such state and local income taxes, taking
into account the effects of the alternative minimum tax, such effects being
calculated on the assumption that such Person's only taxable income is the
income allocated or attributable to such Person for such period (directly or
through one or more tiers of Pass Through Entities) with respect to its equity
interest in any of the Loan Parties that is a Pass Through Entity.) In
determining the Presumed Tax Rate, the character of the items of income and gain
comprising Taxable Income (e.g. ordinary income or long term capital gain) shall
be taken into account.

        "Pricing Grid" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Prime Rate" shall mean the per annum rate of interest established, from
time to time, by Deutsche Bank Trust Company Americas as its prime lending rate,
the Prime Rate to change when and as such prime lending rate changes. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged by Deutsche Bank Trust Company Americas to any customer of
Deutsche Bank Trust Company Americas. The Borrower acknowledges that Deutsche
Bank Trust Company Americas, may, from time to time, make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

        "Proceedings" shall have the meaning assigned thereto in Section 6.7(c)
of the Loan Agreement.

        "Prohibited Transaction" shall mean a transaction that is prohibited
under Code Section 4975 or ERISA Section 406 and not exempt under Code
Section 4975 or ERISA Section 408.

29

--------------------------------------------------------------------------------


        "Project" shall mean the Le Rêve Casino Resort, a large scale luxury
hotel and destination casino resort, with related parking structure and golf
course facilities to be developed on the Project Site, all as more particularly
described in Exhibit T-1 to the Disbursement Agreement.

        "Project Costs" shall have the meaning set forth in the Disbursement
Agreement.

        "Project Documents" shall mean any and all "Project Documents" as
defined in the Disbursement Agreement (including, without limitation, the
Project Documents set forth in clause (i) of the definition of "Material
Contracts") and any other document or agreement entered into on, prior to or
after the Closing Date (including Material Contracts and Additional Material
Contracts) relating to the design, engineering, development, construction,
installation, maintenance or operation of the Project (including any Guarantee
Obligations in furtherance thereof).

        "Project Lender Intercreditor Agreement" shall mean that certain
Intercreditor Agreement dated as of the Document Closing Date among the
Administrative Agent and the Mortgage Notes Indenture Trustee.

        "Project Liquidity Reserve Account" shall have the meaning as set forth
in the Disbursement Agreement.

        "Project Revenues" shall mean all income and receipts of the Loan
Parties, including, without limitation, those derived from the ownership or
operation of the Project or the Permitted Businesses, including payments
received by the Loan Parties under any Project Document or Additional Material
Contract, net payments, if any, received under Hedge Agreements, Liquidated
Damages, Insurance Proceeds, Eminent Domain Proceeds, together with any receipts
derived from the sale of any property pertaining to the Project or the Permitted
Businesses or incidental to the operation of the Project or the Permitted
Businesses, all as determined in conformity with cash accounting principles, the
proceeds of any condemnation awards relating to the Project or the Permitted
Businesses.

        "Projections" shall have the meaning set forth in Section 6.2(c) of the
Loan Agreement.

        "Property" shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

        "Purchase Price" shall mean, for an Item of Equipment, the invoiced
price or required contract payment for such Item plus the allocated pro rata
share of any Fees and Transaction Costs, delivery costs or installation costs
financed by the Lenders through Advances, but not to exceed 75% of the invoiced
price or required gross contract payment for such Item of Equipment, and the
aggregate Purchase Price of all Items of Equipment shall be the aggregate
invoice price or required contract payments plus any Fees and Transaction Costs,
delivery costs or installation costs financed by the Lenders through Advances
but not to exceed 75% of the aggregate of the invoiced price or required gross
contract payment for all of the Items of Equipment; provided that the aggregate
Purchase Price for all of the Items of Equipment shall in no event exceed the
Aggregate Commitment Amount.

        "Qualified Affiliate Transaction" shall mean any transaction by or among
one or more of the Loan Parties, on the one hand, and one or more of Wynn
Resorts or any of its Subsidiaries, on the other hand, for the provision of
goods, rights and/or services to be used in Permitted Businesses related to or
in connection with and, in any event for the benefit of, the Project.

        "Quarterly Date" shall mean (i) with respect to the first Quarterly
Date, (a) the last day of the first full fiscal quarter of the Borrower
beginning after the Initial EBITDA Calculation Date or (b) if there is no
Initial EBITDA Calculation Date, December 31, 2005 and (ii) with respect to each
subsequent Quarterly Date, the last day of the next succeeding fiscal quarter of
the Borrower.

        "Real Estate" shall mean all real property held or used by Valvino and
the Loan Parties, which Valvino or the relevant Loan Party owns in fee or in
which it holds a leasehold interest as a tenant or

30

--------------------------------------------------------------------------------


in which it holds an easement right as an easement holder or otherwise occupies,
including, without limitation, the real property more particularly identified in
Schedule 4.25(a) and includes, without limitation, the Site and the Site
Easements.

        "Reimbursement Obligation" shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 of the Wynn Credit
Agreement for amounts drawn under Letters of Credit.

        "Related Party" shall mean either (i) any 80% (or more) owned
Subsidiary, heir, estate, lineal descendent or immediate family member of
Mr. Wynn; or (ii) any trust, corporation, partnership or other entity, the
beneficiaries, equity holders, partners, owners or Persons beneficially holding
an 80% or more controlling interest of which consist of Mr. Wynn and/or such
other Persons referred to in the immediately preceding clause (i).

        "Release" shall mean any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Substances into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Substances), including the
movement of any Hazardous Substances through the air, soil, surface water or
groundwater.

        "Removable Aircraft Part" shall have the meaning assigned to such term
in Section 4.4 of the Aircraft Security Agreement.

        "Removable Part" shall have the meaning assigned to such term in
Section 4.4 of the Borrower Security Agreement.

        "Reorganization" shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

        "Repair Plan" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Replaced Aircraft Part" or "Replaced Aircraft Parts" shall have the
meaning assigned to such term in Section 4.7 of the Aircraft Security Agreement.

        "Replaced Item" or "Replaced Items" shall have the meaning assigned to
such term in Section 4.7 of the Borrower Security Agreement.

        "Replacement Aircraft" shall have the meaning set forth in
Section 4.7(c) of the Aircraft Security Agreement.

        "Replacement Aircraft Indebtedness" shall mean Indebtedness approved by
the Required Lenders and/or all Lenders pursuant to the terms of Section 7.5(p)
of the Loan Agreement represented by Capital Lease Obligations (following a
prepayment of the Loans pursuant to Section 7.5(p)(iii)(A)), mortgage financings
or purchase money obligations (following a prepayment of the Loans pursuant to
Section 7.5(p)(iii)(A)) incurred by Wynn Resorts or a direct Wholly Owned
Subsidiary (which may be a trust) of Wynn Resorts (other than any Loan Party)
for the purpose of financing all (following a prepayment of the Loans pursuant
to Section 7.5(p)(iii)(A)) or part of the purchase price of a Replacement
Aircraft, so long as: (a) the principal amount of such Indebtedness does not
exceed the cost (including sales and excise taxes, installation and delivery
charges, interior buildout and outfitting and other direct costs of, and other
direct expenses paid or charged in connection with, such purchase) of the
Replacement Aircraft purchased with the proceeds thereof, (b) the aggregate
principal amount of such Indebtedness does not exceed $55.0 million at any time
outstanding, and (c) except as permitted pursuant to Section 7.6(i), no Loan
Party (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) as to such
Indebtedness, (ii) is directly or indirectly liable as a guarantor or otherwise
as to such Indebtedness, or (iii) constitutes the lender of such Indebtedness.

31

--------------------------------------------------------------------------------


        "Replacement Aircraft Part" or "Replacement Aircraft Parts" shall have
the meaning assigned to such term in Section 4.4 of the Aircraft Security
Agreement.

        "Replacement Airframe" shall have the meaning assigned to such term in
Section 8.1 of the Loan Agreement.

        "Replacement Engine" shall have the meaning assigned to such term in
Section 8.1 of the Loan Agreement.

        "Replacement Item" or "Replacement Items" shall have the meaning
provided in Section 8.1 of the Loan Agreement.

        "Replacement Parts" shall have the meaning assigned to such term in
Section 4.4 of the Borrower Security Agreement.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the 30-day notice
period is waived under subsection .27, .28, .29, .30, .31, .32, .34 or .35 of
PBGC Reg. Section 4043.

        "Required Aircraft Alteration" shall have the meaning assigned to such
term in Section 4.4 of the Aircraft Security Agreement.

        "Required Alteration" shall have the meaning assigned to such term in
Section 4.4 of the Borrower Security Agreement.

        "Required Lenders" shall mean at any time, Lenders holding more than 50%
of the aggregate amount of Credit Exposure of all Lenders outstanding at such
time; provided, however, that prior to the Final Completion Date any
determination of "Required Lenders" at a time at which no Default or Event of
Default exists, shall mean Non-Defaulting Lenders holding more than 50% of the
Commitments (less the aggregate Commitments of Defaulting Lenders) of all
Lenders at such time; provided, further, that for purposes of Sections 2.4,
6.17, 7.5(p), 8.1 and 8.2 of the Loan Agreement any determination of "Required
Lenders" shall only include that portion of the Lenders' Commitment or Credit
Exposure, as the case may be, which relates to the relevant Type of Equipment or
Aircraft; provided, further, that for purposes of (i) Sections 4.8, 5 and 9.2 of
the Aircraft Security Agreement and for the Aircraft Operating Agreement,
(ii) any other provision in this Loan Agreement or any other Loan Document with
respect to insurance to be provided with respect to the Aircraft,
(iii) instructions or directions to the Collateral Agent with respect to actions
to be taken, or not to be taken, by the Collateral Agent with respect to the
Aircraft, and (iv) any amendment, modification or waiver to this Loan Agreement
or any Loan Document with respect to the Aircraft any determination of "Required
Lenders" shall only include that portion of the Lenders' Commitment or Credit
Exposure, as the case may be, which relates to the Aircraft.

        "Required Prepayment" shall mean, for any Interest Period, a portion of
the Loan Balance in the amount set forth on Schedule II to the Loan Agreement
for such Interest Period.

        "Requirement of Law" shall mean, as to any Person, the Governing
Documents of such Person, and any law, treaty, order, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

        "Responsible Officer" shall mean, as to any Person, the chief executive
officer, president or chief financial officer of such Person, but in any event,
with respect to financial matters, the chief financial officer of such Person.
Unless otherwise qualified, all references to a "Responsible Officer" shall
refer to a Responsible Officer of the Borrower or Wynn Resorts.

32

--------------------------------------------------------------------------------


        "Responsible Officer's Certificate" shall mean a certificate signed by
an applicable Responsible Officer, which certificate shall certify as true and
correct the subject matter being certified to in such certificate.

        "Revolving Credit Commitment" shall have the meaning set forth in the
Wynn Credit Agreement.

        "Revolving Credit Lender" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Revolving Credit Loans" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Revolving Credit Percentage" shall have the meaning set forth in the
Wynn Credit Agreement.

        "Revolving Extensions of Credit" shall have the meaning set forth in the
Wynn Credit Agreement.

        "S&P" shall mean Standard & Poor's Ratings Group, a New York corporation
or any successor thereof.

        "Scheduled Completion Date" shall mean as defined in the Disbursement
Agreement. As of the Closing Date, the Scheduled Completion Date is April 30,
2005.

        "SEC" shall mean the Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).

        "Secured Parties" shall mean, collectively, the Collateral Agent and the
Lenders.

        "Securities Act" shall mean the Securities Act of 1933, as amended.

        "Security Agreement Event of Default" shall mean any of the events
specified in Section 8.1 of the Borrower Security Agreement.

        "Security Documents" shall mean, as the context requires, the collective
reference to (i) the Borrower Security Agreement and all other pledge and
security documents hereafter delivered to the Collateral Agent for the benefit
of the Lenders granting a Lien on the Collateral (or associated with such a
grant) to secure the obligations and liabilities of the Borrower to the Lenders
under any Loan Document, (ii) the Aircraft Security Agreement and all other
pledge and security documents hereafter delivered to the Borrower granting a
Lien on the Aircraft Collateral to secure the obligations and liabilities of
World Travel under any Loan Document, (iii) the Borrower Aircraft Assignment,
(iv) the FF&E Collateral Account Agreement and (v) the Local FF&E Collateral
Account Agreement.

        "Seller" or "Sellers" shall mean, with respect to one or more Items of
Equipment, Airframe or Engine; any of the Manufacturers, any vendors or the
Borrower.

        "Senior Permitted Liens" shall mean Permitted Liens that are expressly
permitted by the terms of the Loan Documents to be superior in priority to the
Liens of the Security Documents.

        "Single Employer Plan" shall mean any Plan that is covered by Title IV
of ERISA, but which is not a Multiemployer Plan.

        "Site" shall mean all or any portion of the Real Estate, as described in
Exhibit T-4 to the Disbursement Agreement. The Site includes, without
limitation, the Wynn Home Site Land (until such time (if ever) as such Property
has been Disposed of in accordance with Section 7.5(j) of the Loan Agreement),
the Golf Course Land (until such time (if ever) as such Property has been
Disposed of in accordance with Section 7.5(k) of the Loan Agreement), the Home
Site Land (until such time (if ever) as such Property has been Disposed of in
accordance with Section 7.5(l) of the Loan Agreement), the Phase II Land (until
such time (if ever) as such Property has been Disposed of in accordance with
Section 7.5(m) of the Loan Agreement) and any other Real Estate which is subject
to a lien under any Mortgage.

        "Site Easement" shall have the meaning assigned to such term in the Wynn
Credit Agreement.

33

--------------------------------------------------------------------------------

        "Solvent" shall mean, when used with respect to any Person, as of any
date of determination, (a) the amount of the "present fair saleable value" of
the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise", as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, (d) such Person will be able to pay its debts as they mature, and
(e) such Person is not insolvent within the meaning of any applicable
Requirements of Law. For purposes of this definition, (i) "debt" means liability
on a "claim", and (ii) "claim" means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

        "Specified Change of Control" shall mean a "change of control" or
similar event (howsoever defined) as defined (i) in the Mortgage Notes Indenture
or (ii) the Wynn Credit Agreement.

        "Subcontractor" shall mean any direct or indirect subcontractor of any
tier under any Contract.

        "Subordinated Debt" Indebtedness that (i) does not have any scheduled
principal payment, mandatory principal prepayment, sinking fund payment or
similar payment due prior to the Scheduled Term Loan Termination Date, (ii) is
not secured by any Lien on any Property, (iii) is subordinated on terms and
conditions reasonably satisfactory to the Initial Arrangers and in any event not
less favorable to the Lenders than the terms of the Subordinated Intercompany
Note and (iv) is subject to such covenants and events of default as may be
reasonably acceptable to the Initial Arrangers; provided, that Permitted
Refinancing Indebtedness or Indebtedness permitted pursuant to Section 7.2(d)
shall not be deemed Subordinated Debt.

        "Subordinated Intercompany Note" shall mean the Subordinated
Intercompany Note to be executed and delivered by the Borrower and each of the
other Loan Parties, substantially in the form of Exhibit L to the Wynn Credit
Agreement, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the Wynn Credit Agreement.

        "Subsidiary" shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors, managers or trustees of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
the Loan Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

        "Substitute Aircraft Part" or "Substitute Aircraft Parts" shall have the
meaning assigned to such term in Section 4.7 of the Aircraft Security Agreement.

        "Substitute Item" or "Substitute Items" shall have the meaning assigned
to such term in Section 4.7 of the Borrower Security Agreement.

        "Supplemental Payment" shall mean any and all amounts, liabilities and
obligations other than Interest and Required Prepayments which the Borrower
assumes or agrees or is otherwise obligated to pay under the Loan Agreement or
any other Operative Document (whether or not designated as Supplemental Payment)
to the Collateral Agent, any Lender or any other Person, including, without

34

--------------------------------------------------------------------------------


limitation, any Administrative Charge, indemnities and damages for breach of any
covenants, representations, warranties or agreements.

        "Swing Line Loans" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Syndication Agent" shall mean Banc of America Securities, LLC, in its
capacity as syndication agent under the Wynn Credit Agreement.

        "Synthetic Lease Obligations" shall mean all monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

        "Taking" shall mean a taking or voluntary conveyance during the term of
the Loan Agreement of all or part of any Mortgaged Property or Collateral, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting a Mortgaged Property or Collateral or any
portion thereof, whether or not the same shall have actually been commenced.

        "Tax Amount" shall mean, with respect to any period, (i) in the a case
of any direct or indirect member of a Loan Party that is a Pass Through Entity,
the Presumed Tax Liability of such direct or indirect member, and (ii) with
respect to any of the Loan Parties that are Consolidated Members, the aggregate
federal income tax liability such Persons would owe for such period if each was
a corporation filing federal income tax returns on a stand alone basis at all
times during its existence and, if any of the Consolidated Members files a
consolidated or combined state income tax return such that it is not paying its
own state income taxes, then Tax Amount shall also include the aggregate state
income tax liability such Consolidated Members would have paid for such period
if each was a corporation filing state income tax returns on a stand alone basis
at all times during its existence.

        "Taxable Income" shall mean, with respect to any Person for any period,
the taxable income or loss of such Person for such period for federal income tax
purposes as a result of such Person's equity ownership of one or more Loan
Parties that are Pass Through Entities for such period; provided, however, that
all items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss.

        "Taxes" and "Tax" shall mean any and all fees (including, without
limitation, documentation, recording, license and registration fees), taxes
(including, without limitation, income (whether net, gross or adjusted gross)
taxes; gross and net receipts taxes; taxes that are or are in the nature of
franchise, value added, privilege or doing business taxes, license and
registration fees; real and personal property (including intangibles) taxes;
sales, use and similar taxes (including rent taxes); any excise taxes; real
estate transfer taxes, mortgage taxes, conveyance taxes, turnover taxes,
value-added taxes; stamp taxes and documentary recording taxes and fees),
levies, imposts, duties, charges, assessments or withholdings of any nature
whatsoever, in each case imposed or required by the Governmental Authority to be
paid, together with any penalties, fines or interest thereon or additions
thereto.

        "Tax Indemnification Agreement":    that certain Tax Indemnification
Agreement, dated as of September 24, 2002 among the Existing Stockholders,
Valvino and Wynn Resorts, as in effect as of the date hereof.

        "Term Loan Commitment" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Term Loan Extensions of Credit" shall have the meaning set forth in the
Wynn Credit Agreement.

        "Term Loan Lender" shall have the meaning set forth in the Wynn Credit
Agreement.

        "Term Loans" shall have the meaning set forth in the Wynn Credit
Agreement.

35

--------------------------------------------------------------------------------


        "Total Revolving Credit Commitments" shall have the meaning set forth in
the Wynn Credit Agreement.

        "Total Term Loan Commitments" shall have the meaning set forth in the
Wynn Credit Agreement.

        "Total Term Loan Extensions of Credit" shall have the meaning set forth
in the Wynn Credit Agreement.

        "Transaction Costs" shall mean:

        (i)    the reasonable fees and expenses of Chapman and Cutler incurred
in connection with the negotiation, execution and delivery of the term sheet,
the commitment letters, the Operative Documents, the syndication of the Notes
and any amendments to the Operative Documents in connection therewith and the
transactions contemplated thereby;

        (ii)  the reasonable fees and expenses of the Arrangers, including,
without limitation, the fees and expenses of any insurance consultant hired by
the Arrangers and any fees and expenses incurred in connection with the
syndication of the Notes;

        (iii)  the actual and ongoing fees and expenses of the Collateral Agent;

        (iv)  the reasonable counsel fees of the Collateral Agent;

        (v)  the fees and expenses of the Appraiser;

        (vi)  all costs of searching and perfecting a first priority Lien and
security interest in the Equipment and the Aircraft;

        (vii) costs and expenses for the Aircraft Appraiser;

        (viii)the Commitment Fees;

        (ix)  the Participation Fees;

        (x)  the Arrangement Fees; and

        (xi)  all other documented fees and expenses incurred by Collateral
Agent or any Lender in connection with the Operative Documents and the
transactions contemplated hereby.

        "Trust Company" shall mean Wells Fargo Bank Nevada, National
Association, or any successor financial institution acting as Collateral Agent
under the Loan Documents, in each case, in its individual capacity.

        "Type of Equipment" shall mean Gaming Equipment or Non-Gaming Equipment.

        "UCC" shall mean the Uniform Commercial Code, as in effect from time to
time in any jurisdiction.

        "Valvino" shall mean Valvino Lamore, LLC, a Nevada limited liability
company.

        "Valvino Water Permits" shall mean collectively, the Permits identified
as of the Closing Date as Permit No. 60164 (Cert. 15447) and Permit No. 60165
(Cert. 15448), in each case as shown in the records of the State of Nevada,
Division of Water Resources, in Carson City Nevada (and any successor or
replacement Permits thereto).

        "Valvino Water Permit Transfer" shall have the meaning assigned to such
term in the Wynn Credit Agreement.

        "Voting Stock" shall mean with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.

        "Water Entities" shall mean Desert Inn Water and Desert Inn Improvement.

36

--------------------------------------------------------------------------------


        "Water Permits" shall mean collectively the DIIC Water Permits and the
Valvino Water Permits.

        "Water Property Mortgage" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Water Show Entertainment and Production Agreement" shall mean
collectively, (i) the Agreement, dated January 25, 2001, between Wynn Resorts
Holdings and Calitri Services and Licensing Limited Liability Company
("Calitri"), (ii) upon execution thereof, that certain Production Services
Agreement to be entered into between the Borrower and Productions Du Dragon,
S.A. ("Dragon") pursuant to which Dragon will, among other things, collaborate
with the Borrower and asset in designing, manufacturing and producing the sets,
equipment and customers for an aquatic live show at the Project and (iii) upon
execution thereof, that certain License Agreement to be entered into between the
Borrower and Calitri pursuant to which Calitri will, among other things, license
to the Borrower the necessary rights to produce and present an aquatic live show
at the Project.

        "Water Supply Agreements" that certain Water Supply Agreement dated as
of October 30, 2002 among Desert Inn Improvement,Wynn Resorts Holdings and the
Borrower.

        "Water Utility Land" shall mean the approximately .17 acre tract of land
located on the Golf Course owned by Desert Inn Improvement, as more particularly
described in Exhibit T-4 of the Disbursement Agreement; provided, that the Water
Utility Land shall not include any improvements thereon utilized by Desert Inn
Improvement as of the Closing Date for the transportation of water to
non-Affiliates of the Borrower.

        "WDD Agreement" shall mean the Wynn Design Agreement, dated as of
October 30, 2002 between the Borrower and Wynn Design.

        "Weighted Average Life to Maturity" shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

        (1)  the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one—twelfth) that will
elapse between such date and the making of such payment; by

        (2)  the then outstanding principal amount of such Indebtedness.

        "Wholly Owned Subsidiary" shall mean, as to any Person, any other Person
all of the Capital Stock of which (other than directors' qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

        "World Aircraft Part" shall have the meaning assigned to such term in
Section 4.4 of the Aircraft Security Agreement.

        "World Liabilities" shall have the meaning assigned to such term in
Section 2 of the Aircraft Security Agreement.

        "World Travel" shall mean World Travel, LLC, a Nevada limited liability
company, or any successor thereto.

        "Wynn Banks" shall mean the lenders that are parties to the Wynn Credit
Agreement.

        "Wynn Credit Agreement" shall mean that certain Credit Agreement, dated
as of October 30, 2002, among the Borrower, the several lenders from time to
time party thereto, Duetsche Bank Securities Inc., as lead arranger and joint
book running manager, Deutsche Bank Securities Trust Company Americas, as
administrative agent and swingline lender, Bank of America Securities LLC, as
lead arranger, joint book running manager and syndication agent, Bear Stearns &
Co. Inc., as arranger and joint book running manager, Bear Stearns Corporate
Lending, Inc., as joint documentation agent

37

--------------------------------------------------------------------------------


and Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent and JPMorgan Chase Bank, as joint documentation agent.

        "Wynn Credit Documents" shall mean the Wynn Credit Agreement and the
notes issued thereunder, the Other Security Documents, the Disbursement
Agreement, the Completion Guaranty, the Wynn Resorts Guaranty, the Applications,
the Environmental Indemnity Agreements.

        "Wynn Design" shall mean Wynn Design & Development, LLC, a Nevada
limited liability company, or any successor thereto.

        "Wynn Group Entities" shall mean collectively, Palo and Wynn Design.

        "Wynn Home Site Land" shall mean an approximately two-acre tract of land
located on the Golf Course Land where Mr. Wynn's personal residence may, after
Disposition of the Wynn Home Site Land in accordance with Section 7.5(j); of the
Loan Agreement, be built.

        "Wynn Resorts" shall mean Wynn Resorts, Limited, a Nevada corporation,
or any successor thereto.

        "Wynn Resorts FF&E Guaranty" shall mean that certain Parent Guaranty,
dated as of October 30, 2002, made by Wynn Resorts in favor of the Secured
Parties (as defined therein).

        "Wynn Resorts Guaranty" shall have the meaning set forth in the Wynn
Credit Agreement.

        "Wynn Resorts Holdings" shall mean Wynn Resorts Holdings, LLC, a Nevada
limited liability company, or any successor thereto.

38

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.10



TABLE OF CONTENTS
EXHIBITS
WYNN LAS VEGAS, LLC LOAN AGREEMENT
WITNESSETH
SCHEDULE IA1 TO LOAN AGREEMENT DATED AS OF OCTOBER 30, 2002
LENDERS' COMMITMENT PERCENTAGE
SCHEDULE IA2 TO LOAN AGREEMENT DATED AS OF OCTOBER 30, 2002
LENDERS' ALLOCATED COMMITMENT AMOUNT
SCHEDULE IB TO LOAN AGREEMENT DATED AS OF OCTOBER 30, 2002
ADDRESS FOR NOTICE AND PAYMENT
SCHEDULE II TO LOAN AGREEMENT DATED AS OF OCTOBER 30, 2002
REQUIRED PREPAYMENTS
EXHIBIT A TO LOAN AGREEMENT FORM OF PROMISSORY NOTE
[End of Page] [Signature Pages Follow]
